 
EXHIBIT 10.1












--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

.
 
 
 
 
 
 


CREDIT AGREEMENT
 
Dated as of December 16, 2011
 
among
 
TRINITY ACQUISITION PLC,
 
as Borrower,
 
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY,
 
as Parent,
 
BARCLAYS BANK PLC,
 
as Administrative Agent, Swing Line Lender and as an L/C Issuer
 
and
 
The Other Lenders Party Hereto
 
SUNTRUST BANK
 
as Syndication Agent
 
BARCLAYS CAPITAL, SUNTRUST ROBINSON HUMPHREY, INC., J.P. MORGAN SECURITIES LLC,
LLOYDS SECURITIES INC. and WELLS FARGO SECURITIES, LLC
 
as Joint Lead Arrangers and Joint Bookrunners
 
and


J.P. MORGAN SECURITIES LLC, LLOYDS SECURITIES INC.
and WELLS FARGO BANK, N.A.
as Documentation Agents

















--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page


Article I. DEFINITIONS AND ACCOUNTING TERMS
1
     
1.01
Defined Terms.
1
1.02
Other Interpretive Provisions
28
1.03
Accounting Terms.
29
1.04
Rounding.
30
1.05
Exchange Rates; Currency Equivalents.
30
1.06
Additional Alternative Currencies.
30
1.07
Change of Currency.
31
1.08
Times of Day.
31
1.09
Letter of Credit Amounts.
31
   
Article II. THE COMMITMENTS AND BORROWINGS
31
     
2.01
The Loans.
31
2.02
Borrowings, Conversions and Continuations of Loans.
32
2.03
Letters of Credit.
34
2.04
Swing Line Loans.
43
2.05
Prepayments.
45
2.06
Termination or Reduction of Revolving Credit Commitments.
46
2.07
Repayment of Loans.
47
2.08
Interest.
48
2.09
Fees.
48
2.10
Computation of Interest and Fees.
49
2.11
Evidence of Debt.
49
2.12
Payments Generally; Administrative Agent’s Clawback.
50
2.13
Sharing of Payments by Lenders.
51
2.14
Increase in Commitments.
52
2.15
Cash Collateral
54
2.16
Defaulting Lenders
55
2.17
Extensions of Term Loans and Revolving Credit Commitments
57
   
Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
60
     
3.01
Taxes
60
3.02
Illegality
65
3.03
Inability to Determine Rates
66
3.04
Increased Costs; Reserves on Eurocurrency Rate Loans
66
3.05
Compensation for Losses
68
3.06
Mitigation Obligations; Replacement of Lenders
69
3.07
Survival
69
   
Article IV. CONDITIONS PRECEDENT TO BORROWINGS
69
     
4.01
Conditions of Initial Credit Extension.
69
4.02
Conditions to all Borrowings.
71

 
 
 
 
 


 
i

--------------------------------------------------------------------------------

 

Page

Article V. REPRESENTATIONS AND WARRANTIES
72
     
5.01
Organization; Powers.
72
5.02
Authorization; Enforceability.
72
5.03
Governmental Approvals; No Conflicts.
72
5.04
Financial Condition; No Material Adverse Change.
73
5.05
Properties.
73
5.06
Litigation and Environmental Matters.
73
5.07
Compliance with Laws; Absence of Default.
73
5.08
Investment Company Status.
73
5.09
Taxes.
74
5.10
ERISA.
74
5.11
Disclosure.
74
5.12
Subsidiaries.
75
5.13
Solvency.
75
5.14
Use of Proceeds.
75
5.15
Pari Passu.
75
5.16
Deduction of Tax
75
   
Article VI. AFFIRMATIVE COVENANTS
75
     
6.01
Financial Statements; Ratings Change and Other Information.
75
6.02
Notices of Material Events.
78
6.03
Existence; Conduct of Business.
78
6.04
Payment of Taxes.
78
6.05
Maintenance of Properties; Insurance.
78
6.06
Books and Records; Inspection Rights.
79
6.07
Compliance with Laws.
79
6.08
Use of Proceeds.
79
6.09
Cash Collateralization of Extended Letters of Credit.
79
   
Article VII. NEGATIVE COVENANTS
79
     
7.01
Subsidiary Indebtedness.
79
7.02
Liens.
80
7.03
Investments.
81
7.04
Fundamental Changes.
81
7.05
Asset Sales.
82
7.06
Sale and Leaseback Transactions.
83
7.07
Restricted Payments.
83
7.08
Financial Covenants.
84
   
Article VIII. EVENTS OF DEFAULT AND REMEDIES
84
     
8.01
Events of Default.
84
8.02
Remedies Upon Event of Default.
86
8.03
Application of Funds.
86
   
Article IX. ADMINISTRATIVE AGENT
87
     
9.01
Appointment and Authorization of Agents.
87

 


 
ii

--------------------------------------------------------------------------------

 

 
 
 
Page

9.02
Rights as a Lender.
87
9.03
Exculpatory Provisions.
87
9.04
Reliance by Administrative Agent.
88
9.05
Delegation of Duties.
88
9.06
Resignation of Administrative Agent.
89
9.07
Non-Reliance on Administrative Agent and Other Lenders.
90
9.08
Duties of Other Agents.
90
9.09
Administrative Agent May File Proofs of Claim.
90
9.10
Withholding.
90
9.11
Guaranty Matters.
91
   
Article X. MISCELLANEOUS
91
     
10.01
Amendments, Etc.
91
10.02
Notices; Effectiveness; Electronic Communications.
93
10.03
No Waiver; Cumulative Remedies; Enforcement.
95
10.04
Expenses; Indemnity; Damage Waiver.
95
10.05
Payments Set Aside.
97
10.06
Successors and Assigns.
98
10.07
Treatment of Certain Information; Confidentiality.
103
10.08
Right of Setoff.
103
10.09
Interest Rate Limitation.
104
10.10
Counterparts; Integration; Effectiveness.
104
10.11
Survival of Representations and Warranties.
104
10.12
Severability.
105
10.13
Replacement of Lenders.
105
10.14
Governing Law; Jurisdiction; Etc.
106
10.15
Waiver of Jury Trial.
107
10.16
No Advisory or Fiduciary Responsibility.
107
10.17
Electronic Execution of Assignments and Certain Other Documents.
107
10.18
USA PATRIOT Act.
107
10.19
Judgment Currency.
108
            SIGNATURES     S-1            
SCHEDULES
          1.01(a)  Mandatory Cost Formulae    1.01(b)   Guarantors   
2.01
Revolving Credit Commitments, L/C Commitments, Swing Line Commitments and
Applicable Percentages
  3.01  Status of Lenders    3.01(i)  HMRC DT Treaty Passport Scheme Lenders   
3.01(j)  UK Non-Bank Lenders    5.06  Disclosed Matters    5.12  Subsidiaries   
7.02  Existing Liens    7.06  Specified Properties    10.02  Administrative
Agent’s Office; Certain Addresses for Notices   


 
 
 
 
iii

--------------------------------------------------------------------------------

 
 
 

EXHIBITS           
Form of
         
A-1
Committed Loan Borrowing Request
 
A-2
Swing Line Loan Borrowing Request
 
A-3
Term Loan Borrowing Request
 
B-1
Revolving Credit Note
 
B-2
Term Loan Note
 
C
Compliance Certificate
 
D-1
Assignment and Assumption
 
D-2
Administrative Questionnaire
 
E
Guaranty Agreement
 
F
Prepayment Notice
 
G
Joinder Agreement
 
H-1
Opinion of Weil, Gotshal & Manges LLP
 
H-2
Opinion of Matheson Ormsby Prentice
 
H-3
Opinion of Weil, Gotshal & Manges
 
H-4
Opinion of Baker & McKenzie Amsterdam N.V.
 

 
 
 
 
 
 
 
 
 
 


 
iv

--------------------------------------------------------------------------------

 





                      

CREDIT AGREEMENT
 
This CREDIT AGREEMENT (this “Agreement”) is entered into as of December 16,
2011, among TRINITY ACQUISITION PLC, a company formed under the laws of England
and Wales having company number 03588435 (the “Borrower”), WILLIS GROUP HOLDINGS
PUBLIC LIMITED COMPANY, a company incorporated under the laws of Ireland having
company number 475616 (the “Parent”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BARCLAYS BANK
PLC, as Administrative Agent, Swing Line Lender and as an L/C Issuer.
 
PRELIMINARY STATEMENTS:
 
The Parent and the Borrower have requested that the Lenders extend credit to the
Borrower in the form of (a) Term Loans to be made on the Closing Date in an
aggregate principal amount not in excess of $300,000,000 and (b) Committed Loans
to be made at any time on or after the Closing Date and from time to time prior
to the latest Applicable Maturity Date in an aggregate principal amount at any
time outstanding not in excess of $500,000,000.  The Parent and the Borrower
have requested that (a) the L/C Issuers issue Letters of Credit in an aggregate
face amount at any time outstanding not in excess of $100,000,000 for all L/C
Issuers collectively to support payment obligations incurred in the ordinary
course of business by the Borrower and its Subsidiaries and (b) the Swing Line
Lender make Swing Line Loans in an aggregate principal amount at any time
outstanding not in excess of $100,000,000. The proceeds of the Facilities are to
be used solely (i) to repay all Indebtedness and other amounts due under the
Existing Credit Agreements, (ii) to pay the costs and expenses incurred by the
Borrower in connection with the transactions contemplated by this Agreement and
(iii) for working capital, capital expenditures, other permitted acquisitions
and other lawful corporate purposes of the Borrower and its Subsidiaries.
 
In furtherance of the foregoing, the Lenders are willing to make available the
Facilities on the terms and subject to the conditions set forth herein.  In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
 
 “Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Sold Entity or Business (any of the foregoing, a “Pro Forma Entity”) for any
period, the portion of Consolidated Net Income for such period attributable to
such Pro Forma Entity plus (a) without duplication and to the extent deducted in
determining such portion of Consolidated Net Income for such Pro Forma Entity,
the sum of (i) consolidated interest expense for such period, (ii) consolidated
income tax expense for such period, (iii) all amounts attributable to
depreciation and amortization for such period, (iv) any extraordinary losses and
non-recurring charges for such period, (v) any non-cash charges (including the
non-cash portion of pension expense) for such period, (vi) losses on asset sales
outside the ordinary course of business for such period, (vii) restructuring
charges or provisions for such period, (viii) any expenses or charges incurred
in connection with any issuance of debt or equity securities for such period and
(ix) any deduction for minority interest expense for such period with respect to
a Subsidiary that is not wholly owned by the Parent (provided that (A) the
amount added to Consolidated Net Income pursuant to this subclause (ix) for any
period shall not exceed 5% of the amount of Consolidated EBITDA computed in
accordance with this definition for such period and (B) the Indebtedness and
interest expense of such Subsidiary are included in the calculation of
Indebtedness and Consolidated Cash Interest
 

 
 

--------------------------------------------------------------------------------

 

Expense to the same extent as would be required if such Subsidiary were wholly
owned by the Parent), and minus (b) without duplication and to the extent
included in determining such portion of Consolidated Net Income (i) any
extraordinary gains and non-recurring gains for such period, (ii) any non-cash
gains for such period and (iii) any gains on asset sales outside the ordinary
course of business for such period, all determined on a consolidated basis for
such Pro Forma Entity in accordance with GAAP.
 
 “Acquired Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA”.
 
 “Administrative Agent” means Barclays Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor thereof in such
capacity.
 
 “Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
 
 “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.
 
 “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
 “Agency Fee Letter” means the agency fee letter agreement dated as of November
8, 2011, among the Parent, the Borrower and Barclays Bank.
 
 “Agent-Related Persons” means each Agent together with its Related Persons.
 
 “Agents” means, collectively, the Administrative Agent, each Arranger, each
Bookrunner, the Syndication Agent and the Documentation Agents.
 
 “Aggregate Commitments” means the aggregate amount of the Commitments of all
the Lenders.
 
 “Aggregate Revolving Credit Commitment” means the aggregate amount of the
Revolving Credit Commitments of the Revolving Credit Lenders at any given
time.  The Aggregate Revolving Credit Commitment on the Closing Date is
$500,000,000.
 
 “Agreement” means this Credit Agreement.
 
 “Agreement Currency” has the meaning specified in Section 10.19.
 
 “Alternative Currency” means each of Euro, Sterling and each other currency
(other than Dollars) that is approved in accordance with Section 1.06.
 
 “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
 

 
2

--------------------------------------------------------------------------------

 

 
 
 “Applicable Maturity Date” means (a) at any time, in the case of the Revolving
Credit Commitments (including with respect to Committed Loans, Swing Line Loans
and Letters of Credit made or issued thereunder), (i) if no Extended Commitments
have been made in accordance with Section 2.17, the Original Revolving Credit
Maturity Date or (ii) if Extended Commitments have been made in accordance with
Section 2.17, (A) the Original Revolving Credit Maturity Date with respect to
the Non-Extended Commitments and (B) the Extended Revolving Credit Maturity Date
with respect to the Extended Commitments and (b) at any time, in the case of the
Term Loans, (i) if no Extended Term Loans have been made in accordance with
Section 2.17, the Original Term Loan Maturity Date or (ii) if Extended Term
Loans have been made in accordance with Section 2.17, (A) the Original Term Loan
Maturity Date with respect to the Non-Extended Term Loans and (B) the Extended
Term Loan Maturity Date with respect to the Extended Term Loans; provided that
with respect to (I) any Letter of Credit outstanding on the Original Revolving
Credit Maturity Date, “Applicable Maturity Date” shall mean the Original
Revolving Credit Maturity Date unless (1) Extended Commitments have been made in
accordance with Section 2.17 and (2) as of such date, (w) the Total Revolving
Credit Outstandings would not exceed the Aggregate Revolving Credit Commitment,
(x) the aggregate Outstanding Amount of the Committed Loans of any Revolving
Credit Lender with Extended Commitments plus such Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations plus such
Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount of all
Swing Line Loans would not exceed such Revolving Credit Lender’s Revolving
Credit Commitment, (y) the Outstanding Amount of the L/C Obligations with
respect to Letters of Credit issued by any L/C Issuer with Extended L/C
Commitments would not exceed the Extended L/C Commitment of such L/C Issuer and
(z) the Outstanding Amount of the L/C Obligations would not exceed the Letter of
Credit Sublimit, in which case “Applicable Maturity Date” with respect to such
Letter of Credit shall mean the Extended Revolving Credit Maturity Date, (II)
any Letter of Credit issued after the Original Revolving Credit Maturity Date,
“Applicable Maturity Date” shall mean the Extended Revolving Credit Maturity
Date and (III) each L/C Commitment, “Applicable Maturity Date” shall mean the
Original Revolving Credit Maturity Date unless such L/C Commitment has been
extended by the applicable L/C Issuer in accordance with Section 2.17, in which
case “Applicable Maturity Date” with respect to such L/C Commitment shall mean
the Extended Revolving Credit Maturity Date.
 
 “Applicable Percentage” means (a) with respect to any Term Lender at any time,
the percentage (carried out to the ninth decimal place) of the Term Loan
Facility represented by (i) at any time prior to the initial Borrowing of the
Term Loans on the Closing Date, such Term Lender’s Term Loan Commitment at such
time and (ii) thereafter, the principal amount of Term Loans held by such Term
Lender at such time (or, with respect to a Class of Term Loans, such percentage
of such Class) and (b) with respect to any Revolving Credit Lender at any time,
the percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by the Aggregate Revolving Credit Commitment held by such
Lender at such time, in each case, subject to adjustment as provided in Section
2.16.  If the commitment of each Lender to make Committed Loans and the
obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Revolving Credit Commitment has
expired, then the Applicable Percentage of each Revolving Credit Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender for each Class of Loans is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
 
 “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Debt Rating as set forth below:
 

 
3

--------------------------------------------------------------------------------

 

 
Applicable Rate
Pricing
Level
Debt Ratings
S&P/Moody’s
Commitment
Fee
Eurocurrency
Rate+ /
Letters of Credit
Base
Rate+
1
BBB+/Baa1 or better
0.200%
1.250%
0.250%
2
BBB/Baa2
0.225%
1.375%
0.375%
3
BBB-/Baa3
0.250%
1.500%
0.500%
4
BBB-/Ba1
or
BB+/Baa3
0.300%
1.750%
0.750%
5
BB+/Ba1 or worse
0.350%
2.000%
1.000%



 “Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”), as applicable, of
the Parent’s guaranteed, senior unsecured long-term debt; provided that (a) if
the respective Debt Ratings issued by foregoing rating agencies differ by one
level, other than as expressly provided in Pricing Level 4 above, then the
Pricing Level for the higher of such Debt Ratings shall apply (with the Debt
Rating for Pricing Level 1 being the highest and the Debt Rating for Pricing
Level 5 being the lowest); (b) if there is a split in Debt Ratings of more than
one level, then the Pricing Level that is one level lower than the Pricing Level
of the higher Debt Rating shall apply; (c) if the Parent has only one Debt
Rating, the Pricing Level for such Debt Rating shall apply; (d) if the Parent
does not have any Debt Rating (other than as a result of both S&P and Moody’s
ceasing to be engaged in the business of rating debt, in which case the
provisions of the next sentence shall apply), then Pricing Level 5 will
apply.  If either the rating system of S&P or Moody’s shall change in a manner
that directly and materially impacts the pricing grid set forth above, or if
both S&P and Moody’s shall cease to be engaged in the business of rating debt,
then in either such case the Parent, the Borrower and the Lenders shall
negotiate in good faith to amend the references to Debt Ratings in the table
above to reflect such changed rating system or to replace such rating system
with an alternative measurement scheme, as applicable, and pending the
effectiveness of any such amendment, the ratings of such rating agency (or both
rating agencies, if applicable) most recently in effect prior to such change or
cessation shall be employed in determining the Applicable Rate.
 
Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in Borrowing Notice delivered in connection with the Initial Credit
Extension pursuant to Section 4.01.  Thereafter, each change in the Applicable
Rate resulting from a publicly announced change in the Debt Rating (other than
as a result of a change in the rating system of S&P or Moody’s) shall be
effective during the period commencing on the date of the public announcement
thereof, irrespective of when notice of such change shall have been furnished by
the Parent or Borrower to the Administrative Agent and the Lenders pursuant to
Section 6.01(f) or otherwise, and ending on the date immediately preceding the
effective date of the next such change.
 
 “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.
 
 “Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 

 
4

--------------------------------------------------------------------------------

 

 
 
 “Arranger Fee Letter” means the arranger fee letter agreement dated as of
November 8, 2011, among the Parent, the Borrower, Barclays Bank, STRH and
SunTrust.
 
 “Arrangers” means Barclays Capital, STRH, JPM, WFS and Lloyds, each in its
capacity as a joint lead arranger of the Facilities.
 
 “Assignee Group” means two or more Eligible Assignees that are Affiliates of
one another or two or more Approved Funds managed by the same investment
advisor.
 
 “Assignment and Assumption” means an assignment and assumption entered into by
a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.
 
 “Attributable Indebtedness” in respect of a sale and leaseback transaction
means, as of the time of determination, the present value (discounted at the
implicit interest rate for such sale and leaseback transaction, compounded
annually) of the total obligations of the lessee for rental payments during the
remaining term of the lease included in such sale and leaseback transaction
(including any period for which such lease has been extended).
 
 “Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2010, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.
 
 “Availability Period” means, with respect to the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Applicable
Maturity Date; (b) the date of termination of the Aggregate Revolving Credit
Commitment pursuant to Section 2.06; and (c) the date of termination of the
commitment of each Lender to make Loans and of the obligation of each L/C Issuer
to make L/C Credit Extensions pursuant to Section 8.02.
 
 “Barclays Bank” means Barclays Bank PLC and its successors.
 
 “Barclays Capital” means Barclays Capital, the investment banking division of
Barclays Bank PLC, and its successors.
 
 “Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%; (b) the rate of interest in effect
for such day as publicly announced from time to time by Barclays Bank as its
“prime rate”; and (c) the Eurocurrency Rate for an Interest Period of one month
plus 1.00%.   The “prime rate” is a rate set by Barclays Bank based upon various
factors including Barclays Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Barclays Bank shall take effect at the opening
of business on the day specified in the public announcement of such change.
 
 “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
 
 “Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.
 

 
5

--------------------------------------------------------------------------------

 

 
 
 “Bookrunners” means Barclays Capital, STRH, JPM, WFS and Lloyds, each in its
capacity as a joint bookrunner.
 
 “Borrower” has the meaning specified in the introductory paragraph hereto.
 
 “Borrowing” means, as the context may require, a Committed Borrowing, a Term
Loan Borrowing or a Swing Line Borrowing.
 
 “Borrowing Request” means, as the context may require, a Term Loan Borrowing
Request, a Swing Line Loan Borrowing Request, a Committed Loan Borrowing Request
or a Letter of Credit Application.
 
“Business Day” means (i) any day excluding Saturday, Sunday or any other day
which is a legal holiday under the laws of the State of New York or is a day on
which banking institutions located in such state are authorized or required by
Law to close, (ii) with respect to all notices, determinations, fundings and
payments in connection with the Eurocurrency Rate or any Eurocurrency Rate Loans
denominated in Dollars, the term “Business Day” shall mean any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market, (iii) with
respect to all notices, determinations, fundings and payments in connection with
any Eurocurrency Rate Loans denominated in Euro, the term “Business Day” shall
mean any day which is a Business Day described in clause (i) and which is also a
TARGET Day and (iv) with respect to all notices, determinations, fundings and
payments in connection with any Eurocurrency Rate Loans denominated in a
currency other than Dollars or Euro, the term “Business Day” shall mean any day
which is a Business Day described in clause (i) and which is also a day on which
dealings in deposits in the relevant currency are conducted by and between banks
in the London or other applicable offshore interbank market for such currency.
 
 “Capital Lease Obligations” of any Person means, subject to Section 1.03(b),
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital or finance leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
 
 “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or an L/C
Issuer (as applicable) and the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect thereof (as the context
may require), cash or deposit account balances or, if the L/C Issuer benefitting
from such collateral shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and such L/C Issuer. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
 
 “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Parent; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Parent by Persons who were neither (i) nominated by the board
of directors of the Borrower or the Parent nor (ii) appointed by directors so
nominated; (c) the failure of the Parent to own, directly or indirectly, at
least 80% of the outstanding Equity Interests of WNA; (d) the failure of the
Parent to own, directly or indirectly, at least 80% of the outstanding Equity
Interests of the
 

 
6

--------------------------------------------------------------------------------

 

 
Borrower; or (e) the failure of the Parent to own, directly or indirectly, at
least 80% of the outstanding Equity Interests of WGL.
 
 “Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States or foreign regulatory authorities, in each
case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
 
 “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Committed Loans, Term
Loans or, following the occurrence of an Increase Effective Date, New Term
Loans; provided that upon the occurrence of the Extension Date, Non-Extended
Term Loans and Extended Term Loans shall constitute separate Classes of
Loans.  For the avoidance of doubt, all New Committed Loans, Non-Extended
Committed Loans and Extended Committed Loans shall be a single Class of
Committed Loans.
 
 “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
 
 “Code” means the Internal Revenue Code of 1986.
 
 “Commitment” means, as to each Lender at any given time, its obligation
hereunder to make Loans to the Borrower and, in the case of each Revolving
Credit Lender, its obligation hereunder to purchase participations in Letters of
Credit and Swing Line Loans.
 
 “Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
 
 “Committed Loan” has the meaning specified in Section 2.01(b) and also
includes, to the extent applicable, any New Committed Loans, Non-Extended
Committed Loans and Extended Committed Loans.
 
 “Committed Loan Borrowing Request” means a notice of (a) a Committed Borrowing,
(b) a conversion of Committed Loans from one Type to the other or (c) a
continuation of Committed Loans that are Eurocurrency Rate Loans pursuant to
Section 2.02(a) which, if in writing, shall be substantially in the form of
Exhibit A-1.
 
 “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 
 “Consolidated Cash Interest Coverage Ratio” means, on any date, the ratio of
(a) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Parent ended on such date to (b) Consolidated Cash Interest Expense for such
period.
 

 
7

--------------------------------------------------------------------------------

 

 
 
 “Consolidated Cash Interest Expense” means, for any period, for the Parent and
its Subsidiaries, on a consolidated basis, all cash interest, premium payments,
debt discount, fees, charges and related cash expenses of the Parent and its
Subsidiaries in connection with  borrowed money or in connection with the
deferred purchase price of assets and net cash costs under Swap Contracts in
respect of interest rates to the extent that such net cash costs are allocable
to such period, in each case to the extent treated as interest in accordance
with GAAP, minus cash interest income of the Parent and its Subsidiaries on a
consolidated basis for such period (including all net cash gains under Swap
Contracts in respect of interest rates to the extent that such net cash gains
are allocable to such period).
 
 “Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
Consolidated Net Income, the sum of (i) consolidated interest expense for such
period, (ii) consolidated income tax expense for such period, (iii) all amounts
attributable to depreciation and amortization for such period, (iv) any
extraordinary losses and nonrecurring charges for such period, (v) any non-cash
charges (including the non-cash portion of pension expense) for such period,
(vi) losses on asset sales outside the ordinary course of business for such
period, (vii) restructuring charges or provisions for such period, (viii) any
costs incurred in connection with acquisitions (including in connection with
closure and/or consolidation of facilities) in an aggregate amount with respect
to any such acquisition not to exceed 5% of the aggregate consideration for such
acquisition, (ix) any expenses or charges incurred in connection with any
issuance of debt or equity securities for such period and (x) any deduction for
minority interest expense for such period with respect to a Subsidiary that is
not wholly owned by the Parent (provided that (A) the amount added to
Consolidated Net Income pursuant to this subclause (x) for any period shall not
exceed 5% of the amount of Consolidated EBITDA computed in accordance with this
definition for such period and (B) the Indebtedness and interest expense of such
Subsidiary are included in the calculation of Indebtedness and Consolidated Cash
Interest Expense to the same extent as would be required if such Subsidiary were
wholly owned by the Parent) and minus (b) without duplication and to the extent
included in determining such Consolidated Net Income, (i) any extraordinary
gains and non-recurring gains for such period, (ii) any non-cash gains for such
period and (iii) any gains on asset sales outside the ordinary course of
business for such period, all determined on a consolidated basis in accordance
with GAAP; provided that for purposes of determining the Consolidated Leverage
Ratio only, (A) there shall be included in determining the Consolidated EBITDA
for any period the Acquired EBITDA of any Person, property, business or asset
acquired outside the ordinary course of business during such period by the
Parent or a Subsidiary, to the extent not subsequently sold, transferred or
otherwise disposed of by the Parent or a Subsidiary during such period (each
such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”), based on the actual Acquired
EBITDA of such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) and (B) there shall be
excluded in determining Consolidated EBITDA for any period the Acquired EBITDA
of any Person, property, business or asset sold, transferred or otherwise
disposed of outside the ordinary course of business by the Parent or any
Subsidiary during such period (each such Person, property, business or asset so
sold or disposed of, a “Sold Entity or Business”) based on the actual Acquired
EBITDA of such Sold Entity or Business for such period (including the portion
thereof occurring prior to such sale, transfer or disposition).
 
 “Consolidated Funded Indebtedness” means, as of any date of determination, the
sum of (a) the aggregate principal amount of Indebtedness of the Parent and its
Subsidiaries outstanding as of such date, in the amount that would be reflected
on the balance sheet of the Parent and its Subsidiaries prepared as of such date
on a consolidated basis in accordance with GAAP, plus (b) the aggregate
principal amount of obligations for borrowed money that are outstanding as of
such date of Persons other than the Parent and its Subsidiaries, to the extent
Guaranteed by the Parent or any of its Subsidiaries.
 

 
8

--------------------------------------------------------------------------------

 

 
 
  “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.
 
 “Consolidated Net Income” means, for any period, the net income or loss of the
Parent and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded from such net
income or loss the income or loss of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Parent or any
Subsidiary or the date that such Person’s assets are acquired by the Parent or
any Subsidiary.
 
 “Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
 “Cost of Funds Rate” means, as of any day, the rate of interest determined by
the Administrative Agent to be representative of its or the applicable Lenders’
cost of funds, as applicable, to extend or maintain credit under this Agreement
on such day.
 
 “Credit Extension” means any of the following: (a) the Term Loan Borrowing on
the Closing Date; (b) a Committed Borrowing; (c) an L/C Credit Extension; or (d)
a Swing Line Borrowing.
 
 “CTA” means the United Kingdom Corporation Tax Act 2009.
 
 “Debt Rating” has the meaning specified in the definition of “Applicable Rate.”
 
 “Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, administration, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
 
 “Declining Lender” has the meaning specified in Section 2.17(c).
 
 “Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would, unless
cured or waived, become an Event of Default.
 
 “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided that with respect to a Eurocurrency Rate Loan (or a Loan bearing
interest at the Cost of Funds Rate), the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Rate and any Mandatory
Cost) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
 
 “Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in
 

 
9

--------------------------------------------------------------------------------

 

 
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due; (b) has notified the Borrower, the
Administrative Agent, any L/C Issuer or the Swing Line Lender in writing that it
does not intend to comply with such Lender’s funding obligations hereunder, or
has made a public statement to that effect (unless such writing or public
statement relates to such Lenders’ obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied); (c) has failed, within two Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower); or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other Federal or state regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in such Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive absent manifest error, and such Lender shall be deemed to be
a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written notice
of such determination to the Borrower, each L/C Issuer, the Swing Line Lender
and each Lender.
 
 “Direction” has the meaning specified in Section 3.01(h).
 
 “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 5.06.
 
 “Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
 “Documentation Agents” means, collectively, JPM, Wells and Lloyds, each in its
capacity as co-documentation agent.
 
 “Dollar” and “$” mean lawful money of the United States.
 
 “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
 

 
10

--------------------------------------------------------------------------------

 

 
 
 
 “EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
 
 “EMU Legislation” means the legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency.
 
 “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials, substances or wastes, air emissions and discharges to waste
or public systems.
 
 “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
 “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
 “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).
 
 “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the failure to meet the minimum funding standard of Sections 412 and 430 of the
Code or Sections 302 and 303 of ERISA, in each case, whether or not waived; (c)
a withdrawal by the Parent or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (d) a complete or
partial withdrawal by the Parent or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (e) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (f) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (g) the imposition of any
liability under Title IV
 

 
11

--------------------------------------------------------------------------------

 

 
 
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Parent or any ERISA Affiliate.
 
 “Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
 
 “Eurocurrency Rate” means, for any Interest Period as to any Eurocurrency Rate
Loan, (i) the offered rate per annum which appears on the page of the Reuters
Screen which displays an average British Bankers Association Interest Settlement
Rate (such page currently being LIBOR01 page) (the “BBA Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the BBA
Rate for deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period or (iii) in the event the rates referenced
in the preceding clauses (i) and (ii) are not available, the offered quotation
rate to first class banks in the London interbank market by Barclays Bank for
deposits (for delivery on the first day of the relevant period) in Dollars of
amounts in Same Day Funds comparable to the principal amount of the applicable
Loan of Barclays Bank, in its capacity as a Lender (or, if it is not a Lender of
such Loan, in such amount determined by the Administrative Agent) for which the
Eurocurrency Rate is then being determined with maturities comparable to such
Interest Period as of approximately 11:00 a.m. (London, England time) two
Business Days prior to the commencement of such Interest Period.
 
 “Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
the Eurocurrency Rate.  Eurocurrency Rate Loans may be denominated in Dollars or
in an Alternative Currency.  All Loans denominated in an Alternative Currency
must be Eurocurrency Rate Loans.
 
 “Event of Default” has the meaning specified in Section 8.01.
 
 “Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or, if different,
the jurisdiction(s) in which that recipient is treated as resident for tax
purposes or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) any backup withholding
tax that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with Section 3.01(e)(iv), (d) any United States
federal Taxes imposed under FATCA and (e) in the case of a Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Lender pursuant to the Laws in force at the time such Lender becomes a
party hereto (or designates a new Lending Office) or (ii) is attributable to
such Lender’s failure or inability (other than as a result of a Change in Law)
to comply with Section 3.01(e)(iv), except in each case to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section
3.01.  Notwithstanding anything to the contrary contained in this definition,
 

 
12

--------------------------------------------------------------------------------

 

 
 
“Excluded Taxes” shall not include any Tax Deduction on account of Taxes imposed
by the United Kingdom.
 
 “Existing Credit Agreements” means (a) that certain Credit Agreement dated as
of October 1, 2008 among the Parent, WNA, Bank of America, N.A., as
administrative agent, and a syndicate of lenders, as amended, supplemented or
otherwise modified prior to the Closing Date and (b) that certain Credit
Agreement dated as of August 9, 2010 among the Parent, WNA, Bank of America,
N.A., as administrative agent, and a syndicate of lenders, as amended,
supplemented or otherwise modified prior to the Closing Date.
 
 “Extended Commitments” has the meaning specified in Section 2.17(d).
 
 “Extended Committed Loans” has the meaning specified in Section 2.17(d).
 
 “Extended L/C Commitments” has the meaning specified in Section 2.17(d).
 
“Extended Lender Obligations” has the meaning specified in Section 2.17(d).
 
 “Extended Letter of Credit” means any Letter of Credit that for any reason at
any time, whether on the date of issuance, amendment, extension or renewal
thereof or otherwise, has an expiry date later than the date that is five
Business Days prior to the Applicable Maturity Date in respect thereof.
 
 “Extended Revolving Credit Maturity Date” means the earliest of (i) the sixth
anniversary of the Closing Date, (ii) the date of termination of all of the
Revolving Credit Commitments pursuant to the terms hereof and (iii) the date on
which the Extended Committed Loans are declared or become due and payable
pursuant to the terms hereof; provided that if such date is not a Business Day,
the Extended Revolving Credit Maturity Date shall be the next preceding Business
Day.
 
 “Extended Term Loan Maturity Date” means the earlier of (i) the sixth
anniversary of the Closing Date and (ii)  the date on which the Extended Term
Loans are declared or become due and payable pursuant to the terms hereof;
provided that if such date is not a Business Day, the Extended Term Loan
Maturity Date shall be the next preceding Business Day.
 
 “Extended Term Loans” has the meaning specified in Section 2.17(d).
 
 “Extending Lender” has the meaning specified in Section 2.17(c) and includes,
to the extent applicable, any New Extending Lender.
 
 “Extension Amendment” has the meaning specified in Section 2.17(e).
 
 “Extension Date” has the meaning specified in Section 2.17(f).
 
 “Extension Election” has the meaning specified in Section 2.17(c).
 
 “Extension Request” has the meaning specified in Section 2.17(a).
 
 “Facility” means, individually or collectively as the context may indicate, the
Term Loan Facility or the Revolving Credit Facility.
 
 “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
 

 
13

--------------------------------------------------------------------------------

 

 “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day; and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to the Person acting as the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
 
 “Fee Letters” means (a) the Arranger Fee Letter, (b) the Agency Fee Letter and
(c) the Joint Lead Arranger Fee Letters.
 
 “Finance Party” has the meaning specified in Section 3.01(k).
 
 “Financial Officer” means, with respect to the Parent or the Borrower, the
chief executive officer, chief financial officer, principal accounting officer,
treasurer or controller thereof or any director thereof with similar
responsibilities, as applicable.
 
 “Financial Services Authority” means the Financial Services Authority in the
United Kingdom.
 
 “FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
 “Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than such L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Line Loans made by the Swing Line Lender other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.
 
 “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
 “GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be in general use by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
 “Governmental Authority” means the government of the United Kingdom, United
States or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, organization, instrumentality,
regulatory body, department, court, central bank, governmental,
intergovernmental or supranational body or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
 


 
14

--------------------------------------------------------------------------------

 

 “Granting Lender” has the meaning specified in Section 10.06(h).
 
 “Gras Savoye” means Gras Savoye & Cie, a French entity in which the Parent has
an indirect minority interest.
 
 “Gras Savoye Transactions” means the series of related transactions relating to
the Disposition by the Parent and any of its Subsidiaries of all of the Equity
Interests in Gras Savoye to Topco for consideration consisting of cash and notes
issued by Topco or an affiliate thereof, Equity Interests in Topco, or any
combination of the foregoing.
 
 “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part); or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.
 
 “Guarantors” means (a) the Parent, WNA and each other Subsidiary of the Parent
identified on Schedule 1.01(b) and (b) each other Person that, whether at the
option of the Parent, pursuant to Section 4.13 of the Guaranty Agreement or
otherwise, at any time becomes a party to the Guaranty Agreement as a Guarantor
thereunder.
 
 “Guaranty Agreement” means the Guaranty Agreement, substantially in the form of
Exhibit E, among the Borrower, the Guarantors and the Administrative Agent, and
any other agreement entered into from time to time pursuant to which any Person
guarantees any of the Obligations.
 
 “Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic materials, substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
 “HMRC” means United Kingdom H.M. Revenue & Customs.
 
 “Increase Effective Date” has the meaning specified in Section 2.14(a).
 
 “Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person
 


 
15

--------------------------------------------------------------------------------

 

evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid, (d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed (the amount of such Indebtedness
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Lien is granted or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the Person who granted
such Lien in good faith), (g) all Guarantees by such Person of Indebtedness of
others, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances.  For all purposes
hereof, the Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.  The amount of any net obligation under any Swap
Contract, to the extent otherwise constituting Indebtedness, on any date shall
be deemed to be the Swap Termination Value thereof as of such date.
 
 “Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
 
 “Indemnitees” has the meaning specified in Section 10.04(b).
 
 “Information” has the meaning specified in Section 10.07.
 
 “Initial Credit Extension” means the Credit Extension occurring following the
satisfaction of the conditions set forth in Section 4.01.
 
 “Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Applicable
Maturity Date of such Loan; provided that if any Interest Period for a
Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan (including any Swing
Line Loan), the last Business Day of each March, June, September and December
and the Applicable Maturity Date of any such Base Rate Loan; provided that,
notwithstanding anything to the contrary contained herein, the first Interest
Payment Date shall be March 31, 2012.
 
 “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (or, if available to all of the Lenders under the
applicable Facility, nine or twelve months or, subject to the consent of the
Administrative Agent, and if available to all Lenders, any other longer or
shorter period that may be requested by the Borrower), as selected by the
Borrower in its Committed Loan Borrowing Request; provided that:
 
(i)  
any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day, unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

 

 
16

--------------------------------------------------------------------------------

 

 
(ii)  
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 
(iii)  
no Interest Period shall extend beyond the Applicable Maturity Date.

 
 “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of any Equity Interests of another Person; (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees the
Indebtedness of such other Person; or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
 
 “IRS” means the United States Internal Revenue Service.
 
 “ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
 “Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.
 
 “ITA” means the United Kingdom Income Tax Act 2007.
 
 “Joinder Agreement” means a joinder or similar agreement entered into by any
Person (including any Lender) under Section 2.14(b) pursuant to which such
Person shall provide New Loans or a New Loan Commitment, as applicable,
hereunder and (if such Person is not then a Lender) shall become a Lender party
hereto.
 
 “Joint Lead Arranger Fee Letters” means (a) the joint lead arranger fee letter
dated November 21, 2011, among the Parent, the Borrower and JPM, (b) the joint
lead arranger fee letter dated November 22, 2011, among the Parent, the Borrower
and Lloyds and (c) the joint lead arranger fee letter dated December 13, 2011,
among the Parent, the Borrower and WFS.
 
 “JPM” means J.P. Morgan Securities LLC and its successors.
 
 “Judgment Currency” has the meaning specified in Section 10.19.
 
 “L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.
 
 “L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.  All L/C Borrowings shall be denominated in
Dollars.
 

 
17

--------------------------------------------------------------------------------

 

  
 “L/C Commitment” means, as to any L/C Issuer, its commitment to issue Letters
of Credit, and to amend, renew or extend Letters of Credit previously issued by
it, pursuant to Section 2.03, in an aggregate face amount at any time
outstanding not to exceed (a) in the case of any L/C Issuer party hereto as of
the Closing Date, the amount set forth opposite such L/C Issuer’s name on
Schedule 2.01 under the heading “L/C Commitments” and (b) in the case of any
Revolving Credit Lender that becomes an L/C Issuer hereunder thereafter, that
amount which shall be set forth in the written agreement by which such Revolving
Credit Lender shall become an L/C Issuer, in each case as the maximum
Outstanding Amount of Letters of Credit to be issued by such L/C Issuer, as such
commitment may be changed from time to time pursuant to the terms hereof or with
the agreement in writing of such Revolving Credit Lender, the Borrower and the
Administrative Agent.  The aggregate L/C Commitments of all the L/C Issuers
shall be less than or equal to the Letter of Credit Sublimit at all times.
 
 “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
 
 “L/C Issuer” means either Barclays Bank or SunTrust, each in its capacity as an
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.
 
 “L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms, but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
 “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
 “Lender” means the Persons listed on Schedule 2.01 and any other person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption or
a Joinder Agreement (other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption) and, as the context may require,
includes the L/C Issuers and the Swing Line Lender.
 
 “Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
 “Letter of Credit” means any standby letter of credit issued
hereunder.  Letters of Credit may only be issued in Dollars.
 
 “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
 
 “Letter of Credit Expiration Date” means, with respect to any Letter of Credit,
the day that is one year after the Applicable Maturity Date with respect to such
Letter of Credit.
 

 
18

--------------------------------------------------------------------------------

 
 
 
 “Letter of Credit Fee” has the meaning specified in Section 2.03(h).
 
 “Letter of Credit Sublimit” means an amount equal to the least of (a) the
aggregate amount of the L/C Commitments of the L/C Issuers, (b) the Aggregate
Revolving Credit Commitment and (c) $100,000,000; provided that the Letter of
Credit Sublimit is subject to adjustment in accordance with Section 2.06.  The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Revolving Credit Commitment.
 
 “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
 “Lloyds” means Lloyds Securities Inc. and its successors.
 
 “Loan” means an extension of credit by a Lender to the Borrower under Article
II in the form of a Term Loan, a Committed Loan, a Swing Line Loan or a New
Loan.
 
 “Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letters and the Guaranty Agreement.
 
 “Loan Parties” means, collectively, the Borrower and the Guarantors.
 
 “Majority Class Lenders” means, with respect to any Class, the holders of more
than 50% of the aggregate unpaid principal amount of the outstanding Loans of
such Class (or in the case of the Revolving Credit Facility, (i) prior to the
termination of all of the Revolving Credit Commitments, the holders of more than
50% of the Revolving Credit Commitments and (ii) after any termination of all of
the Revolving Credit Commitments, the holders of more than 50% of all Committed
Loans, Swing Line Loans and L/C Obligations (with the aggregate amount of each
Revolving Credit Lender’s participations (including funded participations) in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the portion of the Revolving Credit
Commitments, Committed Loans, Swing Line Loans and L/C Obligations, as
applicable, held or deemed held by a Defaulting Lender shall be excluded for
purposes of making a determination of Majority Class Lenders at any time).
 
 “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(a).
 
 “Marketing Information” means (a) the form 10-K of the Parent filed with the
SEC for the fiscal year ended December 31, 2010, (b) the form 10-Q of the Parent
filed with the SEC for the period ended September 30, 2011, and (c) the
Confidential Information Memorandum of the Borrower and the Parent dated
November 2011 and provided to the Lenders in connection with the syndication of
the Facilities.
 
 “Material Acquisition” means an acquisition by the Parent or any of its
Subsidiaries of any Person, property, business or asset outside the ordinary
course of business for total consideration in excess of $50,000,000.
 
 “Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, financial position, property or results of
operations of the Parent and its Subsidiaries
 
 

 
19

--------------------------------------------------------------------------------

 
 
 
taken as a whole; (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
 
 “Material Indebtedness” means any Indebtedness (other than the Loans) of any
one or more of the Parent and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000.
 
 “Material Swap Obligations” means obligations in respect of one or more Swap
Contracts with an aggregate Swap Termination Value exceeding $50,000,000.
 
 “Minimum Extension Condition” means (i) with respect to the Revolving Credit
Facility, the holders of more than 50% of the Aggregate Revolving Credit
Commitments then in effect shall have delivered Extension Elections with respect
thereto on or prior to the date described in Section 2.17(c) and (ii) with
respect to the Term Loan Facility, the holders of more than 50% of the principal
amount of the Term Loans then outstanding shall have delivered Extension
Elections with respect thereto on or prior to the date described in Section
2.17(c).
 
 “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
 “Multiemployer Plan” means any employee benefit plan as defined in Section
4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions (excluding any foreign plans of
Parent or any of its ERISA Affiliates).
 
 “Net Worth” means, as of any date, (a) the amount of total assets of the Parent
and its Subsidiaries minus (b) the amount of total liabilities of the Parent and
its Subsidiaries, in each case, that would be reflected on a balance sheet of
the Parent and its Subsidiaries prepared as of such date on a consolidated basis
in accordance with GAAP.
 
 “New Committed Loan” has the meaning specified in Section 2.14(b).
 
 “New Extending Lender” has the meaning specified in Section 2.17(c).
 
 “New Lender” has the meaning specified in Section 2.14(b).
 
 “New Loan” has the meaning specified in Section 2.14(b).
 
 “New Loan Commitment” has the meaning specified in Section 2.14(a).
 
 “New Term Loan” has the meaning specified in Section 2.14(b).
 
 “Non-Extended Commitments” has the meaning specified in Section 2.17(b).
 
“Non-Extended Committed Loans” has the meaning specified in Section 2.17(b).
 
“Non-Extended L/C Commitments” has the meaning specified in Section 2.17(b).
 
“Non-Extended Lender Obligations” has the meaning specified in Section 2.17(b).
 
“Non-Extended Term Loans” has the meaning specified in Section 2.17(b).
 
 

 
20

--------------------------------------------------------------------------------

 

 “Note” means a Term Loan Note or a Revolving Credit Note, as the context may
require.
 
 “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees with respect thereto that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
 
 “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
 “Original Revolving Credit Maturity Date” means the earliest of (i) the fifth
anniversary of the Closing Date, (ii) the date of termination of all of the
Revolving Credit Commitments pursuant to the terms hereof and (iii) the date on
which the Non-Extended Committed Loans are declared or become due and payable
pursuant to the terms hereof; provided that if such date is not a Business Day,
the Original Revolving Credit Maturity Date shall be the next preceding Business
Day.
 
 “Original Term Loan Maturity Date” means the earlier of (i)  the fifth
anniversary of the Closing Date and (ii) the date on which the Term Loans are
declared or become due and payable pursuant to the terms hereof; provided that
if such date is not a Business Day, the Original Term Loan Maturity Date shall
be the next preceding Business Day.
 
 “Other Taxes” means all present or future stamp, registration or documentary
Taxes or duties or any other excise or property Taxes, charges or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document (but excluding any such Tax in respect of
the assignment or transfer (other than pursuant to a written request by or
notice from a Loan Party or any request or notice delivered pursuant to Section
3.01(e)(ii) or Section 3.06(a)) by any Lender of any of its rights and
obligations under this Agreement or any other Loan Document).
 
 “Outstanding Amount” means (a) with respect to Term Loans, Committed Loans and
Swing Line Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Term Loans, Committed Loans and Swing Line
Loans, as the case may be, occurring on such date and (b) with respect to any
L/C Obligations on any date, the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
 
 “Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank

 
21

--------------------------------------------------------------------------------

 

 
compensation; and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Barclays Bank in the applicable offshore
interbank market for such currency to major banks in such interbank market.
 
 “Parent” has the meaning specified in the introductory paragraph hereto.
 
 “Parent and Borrower Materials” has the meaning specified in Section 6.01.
 
 “Participant” has the meaning specified in Section 10.06(e).
 
 “Participant Register” has the meaning specified in Section 10.06(e).
 
 “Participating Member State” means each state so described in any EMU
Legislation.
 
 “PBGC” means the Pension Benefit Guaranty Corporation referred to and defined
in ERISA and any successor entity performing similar functions.
 
 “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years (excluding any foreign pension plans
of Parent or any of its ERISA Affiliates).
 
 “Permitted Encumbrances” means:
 
(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 6.04;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business;
 
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
 
(d) deposits and other Liens (limited solely to Liens on consideration owing
under the contracts and other like obligations the performance of which is
secured thereby) to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.01(i); and
 
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Parent or any Subsidiary;

 
22

--------------------------------------------------------------------------------

 

 
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
 “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
 “Platform” has the meaning specified in Section 6.01.
 
 “Public Lender” has the meaning specified in Section 6.01.
 
 “Recipient” has the meaning specified in Section 3.01(k).
 
 “Register” has the meaning specified in Section 10.06(d).
 
 “Reimbursement Date” has the meaning specified in Section 2.03(c)(i).
 
 “Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
 “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice requirement has been waived
under the applicable regulations.
 
 “Required Lenders” means, as of any date of determination, but subject to
Section 2.16(a)(i), the holders of more than 50% of (a) until the Closing Date,
the Aggregate Commitments then in effect and (b) thereafter, (y) if the
Revolving Credit Commitments have not been terminated, the sum of (i) the
aggregate Outstanding Amount of all Term Loans and (ii) the Aggregate Revolving
Credit Commitment then in effect or (z) if the Revolving Credit Commitments have
been terminated, the Outstanding Amounts of all Committed Loans, Swing Line
Loans and L/C Obligations (with the aggregate amount of each Revolving Credit
Lender’s participations (including funded participations) in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the portion of the Revolving Credit Commitments,
Committed Loans, Swing Line Loans and L/C Obligations, as applicable, held or
deemed held by a Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders at any time.
 
 “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller or (to the extent
such Person is permitted to take any applicable action pursuant to the
Organization Documents of such Loan Party) director or other authorized
signatory of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
 
 “Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Parent or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Parent’s or the Borrower’s stockholders, partners
or members (or the equivalent Person thereof).
 
 “Revaluation Date” means, with respect to any Loan, each of the following:  (a)
each date of a Committed Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (b) each
 

 
23

--------------------------------------------------------------------------------

 

date of a continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency pursuant to Section 2.02, and (c) such other dates on which an
Alternative Currency Equivalent is required to be determined hereunder.
 
 “Revolving Credit Commitment” means, as to each Revolving Credit Lender at any
given time, its obligation to (a) make Committed Loans to the Borrower and (b)
purchase participations in L/C Obligations and Swing Line Loans, in an aggregate
principal amount at any one time outstanding not to exceed the Dollar amount set
forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
 
 “Revolving Credit Facility” means, at any time, the Aggregate Revolving Credit
Commitment at such time and the provisions herein related to the Revolving
Credit Commitments.
 
 “Revolving Credit Lender” means, at any time, any Lender that either (a) has a
Revolving Credit Commitment or (b) holds a Committed Loan or a participation in
a Swing Line Loan or an L/C Obligation at such time.
 
 “Revolving Credit Note” means a promissory note made by a Borrower in favor of
a Revolving Credit Lender evidencing Committed Loans made by such Revolving
Credit Lender to such Borrower, substantially in the form of Exhibit B-1.
 
 “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
 “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.
 
 “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
 “Sold Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA”.
 
 “SPC” has the meaning specified in Section 10.06(h).
 
 “Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
 
 “Spot Rate” for a currency means the rate determined by the Administrative
Agent to be the rate quoted by the Person acting in such capacity as the spot
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
 

 
24

--------------------------------------------------------------------------------

 

 
 “Sterling” and “£” mean the lawful currency of the United Kingdom.
 
 “STRH” means SunTrust Robinson Humphrey, Inc. and its successors.
 
 “Subject Party” has the meaning specified in Section 3.01(k).
 
 “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise Controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Parent.
 
 “SunTrust” means SunTrust Bank and its successors.
 
 “Supplier” has the meaning specified in Section 3.01(k).
 
 “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms
and conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Parent of the Subsidiaries shall be a Swap Contract.
 
 “Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the termination value(s) for such Swap
Contract, as determined in accordance therewith as if such Swap Contract had
been closed out on such date and each counterparty thereto were an “Affected
Party” (or similar term) thereunder.
 
 “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Commitment” means, as to the Swing Line Lender, its commitment to
make Swing Line Loans pursuant to Section 2.04 in an aggregate principal amount
at any time outstanding not to exceed (a) in the case of the Swing Line Lender
party hereto as of the Closing Date, the amount set forth opposite such Lender’s
name on Schedule 2.01 under the heading “Swing Line Commitment” and (b) in the
case of any Revolving Credit Lender that becomes the Swing Line Lender hereunder
thereafter, that amount which shall be set forth in the written agreement by
which such Revolving Credit Lender shall become the Swing Line Lender, in each
case as the maximum outstanding principal amount of Swing
 

 
25

--------------------------------------------------------------------------------

 

 
 
Line Loans to be made by such Revolving Credit Lender, as such commitment may be
changed from time to time pursuant to the terms hereof or with the agreement in
writing of such Revolving Credit Lender, the Borrower and the Administrative
Agent.  The Swing Line Commitment of the Swing Line Lender shall be less than or
equal to the Swing Line Sublimit at all times.
 
  “Swing Line Lender” means Barclays Bank in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
 “Swing Line Loan” has the meaning specified in Section 2.04(a).
 
 “Swing Line Loan Borrowing Request” means a request for a Swing Line Borrowing
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit A-2.
 
 “Swing Line Sublimit” means an amount equal to the least of (a) the aggregate
amount of the Swing Line Commitment of the Swing Line Lender, (b) the Aggregate
Revolving Credit Commitment and (c) $100,000,000; provided that the Swing Line
Sublimit is subject to adjustment in accordance with Section 2.06.  The Swing
Line Sublimit is part of, and not in addition to, the Aggregate Revolving Credit
Commitment.
 
 “Syndication Agent” means SunTrust in its capacity as syndication agent.
 
 “TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euro.
 
 “TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
 
 “Tax Deduction” means a deduction or withholding for or on account of Taxes
from a payment hereunder or under any other Loan Document.
 
 “Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
 “Term Lender” means any Lender that holds Term Loans.
 
 “Term Loan” has the meaning specified in Section 2.01(a) and also includes, to
the extent applicable, any New Term Loans, Non-Extended Term Loans and Extended
Term Loans.
 
 “Term Loan Borrowing” means a borrowing consisting of Term Loans.
 
 “Term Loan Borrowing Request” means a request with respect to (a) the Term Loan
Borrowing to be made on the Closing Date, (b) a conversion of Term Loans from
one Type to the other or (c) a continuation of Eurocurrency Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A-3.
 
 “Term Loan Commitment” means, as to each Term Lender, its obligation to make
Term Loans to the Borrower in an aggregate principal amount not to exceed the
Dollar amount set forth opposite such Term Lender’s name on Schedule 2.01 under
the caption “Term Loan Commitment” or opposite the caption describing the
applicable Class of Term Loan Commitments in the Assignment and Assumption
 
 

 
26

--------------------------------------------------------------------------------

 

 
pursuant to which such Term Loan Lender becomes a party hereto or, with respect
to New Term Loans, in the applicable Joinder Agreement.  The aggregate principal
amount of the Term Loan Commitments on the Closing Date is $300,000,000.
 
 “Term Loan Facility” means the Outstanding Amount of the Term Loans of all Term
Lenders and the provisions herein related to the Term Loans.
 
 “Term Loan Note” means a promissory note made by the Borrower in favor of a
Term Lender evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit B-2.
 
 “Topco” means the entity that, as of the Closing Date, is owned in part by the
Parent or any Subsidiary and holds, directly or indirectly, Equity Interests in
Gras Savoye.
 
 “Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Committed Loans, Swing Line Loans and L/C Obligations.
 
 “Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
 
 “UK Non-Bank Lender” means (a) where a Lender becomes a party hereto on the day
on which this Agreement is entered into, a Lender listed in Schedule 3.01(j),
and (b) where a Lender becomes a party hereto after the day on which this
Agreement is entered into, a Lender which gives a UK Tax  Confirmation in the
Assignment and Assumption and/or Joinder Agreement which it executes on becoming
a party hereto.
 
 “UK Pension Plan” means the Willis Pension Scheme.
 
 “UK Qualifying Lender” means (a) a Lender (other than a Lender within clause
(b) below) which is beneficially entitled to interest payable to that Lender in
respect of an advance hereunder or under any other Loan Document and is (i) a
Lender (A) which is a bank (as defined for the purpose of section 879 of the
ITA) making an advance hereunder or under any other Loan Document or (B) in
respect of an advance made hereunder or under any other Loan Document by a
person that was a bank (as defined for the purpose of section 879 of the ITA) at
the time that that advance was made, and in each case which is within the charge
to United Kingdom corporation tax as respects any payments of interest made in
respect of that advance, (ii) a Lender which is (A) a company resident in the
United Kingdom for United Kingdom tax purposes, (B) a partnership each member of
which is (1) a company so resident in the United Kingdom, or (2) a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA or (C) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company or (iii) a UK Treaty Lender, or (b) a building society
(as defined for the purposes of section 880 of the ITA) making an advance
hereunder or under any other Loan Document.
 
 “UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance hereunder or under any other Loan Document is either (a) a company
resident in the United Kingdom for United Kingdom tax purposes, (b) a
partnership each member of which is (i) a company so resident in the United
Kingdom, or (ii) a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent
 

 
27

--------------------------------------------------------------------------------

 

establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA, or (c) a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.
 
 “UK Treaty” has the meaning given to it in the definition of “UK Treaty State”
below.
 
 “UK Treaty Lender” means a Lender which (a) is treated as a resident of a UK
Treaty State for the purposes of the UK Treaty, (b) does not carry on a business
in the United Kingdom through a permanent establishment with which that Lender's
participation in the relevant Loan is effectively connected and (c) fulfills any
other condition that must be fulfilled under the relevant UK Treaty by residents
of the relevant UK Treaty State for such residents to be entitled to obtain
exemption from tax imposed by the United Kingdom on interest (subject to the
completion of procedural formalities and/or the granting of exemption by any
relevant taxing authority).
 
 “UK Treaty State” means a jurisdiction having a double taxation agreement (a
“UK Treaty”) with the United Kingdom which makes provision for full exemption
from tax imposed by the United Kingdom on interest.
 
 “Underwritten Securities” means debt, equity and/or equity-linked securities
that are underwritten and/or initially purchased for the purpose of placement
with or distribution to third parties.
 
 “United States” and “U.S.” mean the United States of America.
 
 “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
 “VAT” means value added tax as provided for in the United Kingdom Value Added
Tax Act 1994 and any other Tax of a similar nature (whether in the United
Kingdom or otherwise).
 
 “Wells” means Wells Fargo Bank, N.A. and its successors.
 
 “WFS” means Wells Fargo Securities, LLC and its successors.
 
 “WGL” means Willis Group Limited, a company formed under the laws of England
and Wales having company number 00621757.
 
 “WNA” means Willis North America, Inc., a Delaware corporation and an indirect
Subsidiary of the Parent.
 
 “WSI” means Willis Securities, Inc., a Delaware corporation and an indirect
Subsidiary of the Parent that is a licensed broker-dealer.
 
1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the
 
 

 
28

--------------------------------------------------------------------------------

 

same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall be
construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.
 
(c) Article and Section headings and the Table of Contents used herein and in
the other Loan Documents are included for convenience of reference only, are not
part of this Agreement or any other Loan Document and shall not affect the
construction or interpretation of this Agreement or any other Loan Document.
 
1.03 Accounting Terms.  (a)  Generally.  All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
 
(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower and the Parent shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made
 
 

 
29

--------------------------------------------------------------------------------

 

before and after giving effect to such change in GAAP.  For the purposes of the
definition of Capital Lease Obligations, operating leases that are required to
be reclassified as capital leases as a result of any change in GAAP shall remain
classified as operating leases and shall not be included within the definition
of Capital Lease Obligations.
 
(c) Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Parent and its Subsidiaries or to the
determination of any amount for the Parent and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB Interpretation No. 46 (revised December 2003) - Consolidation
of Variable Interest Entities: an interpretation of ARB No. 51 (January 2003) as
if such variable interest entity were a Subsidiary as defined herein.
 
1.04 Rounding.  Any financial ratios required to be maintained by the Parent
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05 Exchange Rates; Currency Equivalents. (a)  The Administrative Agent shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Committed Borrowings and Outstanding Amounts
denominated in Alternative Currencies.  Such Spot Rates shall become effective
as of such Revaluation Date and shall be the Spot Rates employed in converting
any amounts between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by the Loan
Parties hereunder and calculating financial covenants hereunder, and, except as
otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent.
 
(b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing or Eurocurrency Rate Loan is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent.
 
1.06 Additional Alternative Currencies. (a)  The Borrower may from time to time
request that Committed Borrowings of Eurocurrency Rate Loans be made in a
currency other than those specifically listed in the definition of “Alternative
Currency”; provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars.  Any such request shall be subject to the approval of the
Administrative Agent and each Revolving Credit Lender.
 
(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Committed
Borrowing (or such other time or date as may be agreed by the Administrative
Agent in its sole discretion).  In the case of any such request, the
Administrative Agent shall promptly notify each Revolving Credit Lender
thereof.  Each Revolving Credit Lender shall notify the Administrative Agent,
not later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans in such requested currency.
 

 
30

--------------------------------------------------------------------------------

 

 
(c) Any failure by a Revolving Credit Lender to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by such Revolving Credit Lender to permit Eurocurrency Rate Loans to be
made in such requested currency.  If the Administrative Agent and all the
Revolving Credit Lenders consent to making Eurocurrency Rate Loans in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Committed Borrowings of Eurocurrency Rate
Loans.  If the Administrative Agent shall fail to obtain consent to any request
for an additional currency under this Section 1.06, the Administrative Agent
shall promptly so notify the Borrower.
 
1.07 Change of Currency.  (a)  Each obligation of the Borrower to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.
 
(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
 
(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
 
1.08 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.09 Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
any Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
 
ARTICLE II.
THE COMMITMENTS AND BORROWINGS
 
2.01 The Loans.
 
(a) Subject to the terms and conditions set forth herein, each Term Lender
severally agrees to make a single loan (the “Term Loan”) to the Borrower on the
Closing Date in an aggregate amount not to exceed such Term Lender’s Term Loan
Commitment.  Term Loans may only be made and maintained in
 
 

 
31

--------------------------------------------------------------------------------

 

 
Dollars.  Amounts borrowed under this Section 2.01(a) and repaid or prepaid may
not be reborrowed.  The Borrower may specify that Term Loans may be Eurocurrency
Rate Loans or Base Rate Loans pursuant to a Term Loan Borrowing Request
delivered in accordance with Section 2.02.  To the extent not utilized, the Term
Loan Commitments shall automatically terminate at 5:00 p.m. (New York City time)
on the Closing Date and no Term Lender shall have any further obligation to make
Term Loans thereafter.
 
(b) Subject to the terms and conditions set forth herein, each Revolving Credit
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the Borrower in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the applicable Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Revolving Credit Lender’s Revolving Credit Commitment; provided that after
giving effect to any Committed Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the Aggregate Revolving Credit Commitment and (ii)
the aggregate Outstanding Amount of the Committed Loans of any Revolving Credit
Lender plus such Revolving Credit Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations plus such Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Credit Lender’s Revolving Credit Commitment.  Within
the limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this Section
2.01(b).  Committed Loans may be Base Rate Loans or Eurocurrency Rate Loans.
 
2.02 Borrowings, Conversions and Continuations of Loans.
 
(a) The Term Loan Borrowing, each Committed Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which, other than the Initial Credit Extension, may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of (A)
any Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or (B) any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Committed Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies and (iii) one Business Day prior to the
requested date of any Committed Borrowing of Base Rate Committed Loans in
Dollars.  Each telephonic notice by the Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Borrowing Request, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or Base Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each Borrowing
Request (whether telephonic or written) shall specify (i) whether the Borrower
is requesting a Borrowing, a conversion of Loans from one Type to the other, or
a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto and (vi) the currency of the Loans to be borrowed.  If the
Borrower fails to specify a currency in a Borrowing Request requesting a
Borrowing, then the Loans so requested shall be made in Dollars.  If the
Borrower fails to specify a Type of Loan in a Borrowing Request or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then (A) the applicable Loans denominated in an Alternative Currency shall be
made or continued, as applicable, as Eurocurrency Rate Loans with an Interest
Period of one month, and (B) the applicable Committed Loans denominated in
Dollars shall be made as, or converted to, Base Rate Loans.  Any automatic
conversion to Base Rate Loans or continuation as Eurocurrency Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable
 


 
32

--------------------------------------------------------------------------------

 
 
 
Eurocurrency Rate Loans.  If the Borrower requests a Borrowing of, conversion
to, or continuation of Eurocurrency Rate Loans in any such Borrowing Request,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.  No Loan may be converted into or continued as a
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Loan and reborrowed in the other currency.  A Swing
Line Loan may not be borrowed as or converted to a Eurocurrency Rate Loan.
 
(b) Following receipt of a Borrowing Request, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans (in
the case of Loans denominated in Dollars) or continuation as Eurocurrency Rate
Loans with an Interest Period of one month (in the case of Loans denominated in
a currency other than Dollars), in each case as described in the preceding
subsection.  Each Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan in an Alternative Currency, in each
case on the Business Day specified in the applicable Borrowing Request.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the Initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Barclays Bank with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided that if, on the date the Borrowing Request with
respect to such Borrowing denominated in Dollars is given by the Borrower, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and, second,
shall be made available to the Borrower as provided above.
 
(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans, other than Eurocurrency Rate Loans
denominated in Dollars (which shall be automatically converted to Base Rate
Loans at the conclusion of the then-applicable Interest Period), be prepaid or
redenominated into Dollars in the amount of the Dollar Equivalent thereof and
converted to Base Rate Loans, on the last day of the then current Interest
Period with respect thereto.
 
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Barclays Bank’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
 
(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect at any time.
 
(f) Notwithstanding anything in this Section 2.02 to the contrary, in the event
the Borrower desires to obtain a Borrowing of Eurocurrency Rate Loans on the
Closing Date, the Borrower shall have delivered to the Administrative Agent for
the benefit of the Lenders at least three Business Days prior to
 
 

 
33

--------------------------------------------------------------------------------

 

the Closing Date (or four Business Days in the event any portion of such initial
Borrowing to be made on the Closing Date is to be Loans denominated in an
Alternative Currency) a funding indemnity letter in form and substance
reasonably satisfactory to the Administrative Agent addressing matters
substantially the same as those set forth in Section 3.05.
 
2.03 Letters of Credit.
 
(a) The Letter of Credit Commitment.
 
(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the date that is five Business Days prior to
the Applicable Maturity Date with respect to the L/C Commitment of such L/C
Issuer (or, if such date is not a Business Day, the next preceding Business
Day), to issue Letters of Credit denominated in Dollars for the account of the
Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it in accordance with subsection (b) below and (2) to honor
drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (w) the Total Revolving Credit Outstandings shall not
exceed the Aggregate Revolving Credit Commitment, (x) the aggregate Outstanding
Amount of the Committed Loans of any Revolving Credit Lender plus such Revolving
Credit Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations plus such Revolving Credit Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment, (y) the Outstanding Amount of the L/C Obligations
with respect to Letters of Credit issued by any L/C Issuer shall not exceed the
L/C Commitment of such L/C Issuer and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.   The issuance of a Letter of Credit shall
constitute utilization of the Revolving Credit Commitments.
 
(ii) No L/C Issuer shall issue any Letter of Credit, if:
 
(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months  after the date of issuance or last
extension, unless all the Revolving Credit Lenders who would have a
participation in such requested Letter of Credit have approved such expiry date;
or
 
(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders who
would have a participation in such requested Letter of Credit have approved such
expiry date, provided that any Letter of Credit that is or at any time becomes
an Extended Letter of Credit shall be Cash Collateralized in accordance with
Section 6.09.
 
(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:
 

 
34

--------------------------------------------------------------------------------

 
 
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense that was not applicable on the Closing Date and that such L/C
Issuer in good faith deems material to it;
 
(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;
 
(D) such Letter of Credit is to be denominated in a currency other than Dollars;
 
(E) any Revolving Credit Lender who would have a participation in such Letter of
Credit is at that time a Defaulting Lender, unless such L/C Issuer has entered
into arrangements reasonably satisfactory to such L/C Issuer, including
reallocation of such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations pursuant to Section 2.16 or the delivery of Cash Collateral
satisfactory to such L/C Issuer, with the Borrower or such Lender to eliminate
such L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or
 
(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.
 
(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
 
(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.
 
(vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.
 

 
35

--------------------------------------------------------------------------------

 
 
 
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
 
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 1:00 p.m. at least three
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; (H) the Person (Borrower or Subsidiary) for whom such Letter of Credit
is to be issued; and (I) such other matters as the applicable L/C Issuer may
reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the applicable L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the applicable L/C Issuer may reasonably require.  Additionally, the
Borrower shall furnish to such L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require.
 
(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless such L/C Issuer has
received written notice from any Revolving Credit Lender who would have a
participation in such requested Letter of Credit, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not be satisfied on such
date, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
(or the applicable Subsidiary) or enter into the applicable amendment, as the
case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.
 
(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that (A) any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior written notice to the beneficiary thereof
not later than a
 


 
36

--------------------------------------------------------------------------------

 

 
 
specific day (the “Non-Extension Notice Date”) in each such twelve-month period
to be agreed upon at the time such Letter of Credit is issued and (B) no
Auto-Extension Letter of Credit shall permit the extension thereof to occur on
any date that is after the Applicable Maturity Date.  Unless otherwise directed
by the applicable L/C Issuer, the Borrower shall not be required to make a
specific request to such L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided that if any
such extension results in any such Letter of Credit being or becoming an
Extended Letter of Credit, the Borrower shall provide Cash Collateral therefor
in accordance with Section 6.09; provided further that such L/C Issuer shall not
permit any such extension if (A) such L/C Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise) or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Majority Class Lenders of the Revolving
Credit Facility have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender who has a participation in
such Letter of Credit or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such L/C Issuer not to permit such extension.
 
(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to the beneficiary thereof or an advising bank with respect
thereto, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c) Drawings and Reimbursements; Funding of Participations.
 
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  If such L/C Issuer notifies the
Borrower of any payment by such L/C Issuer under a Letter of Credit prior to
11:00 a.m. on the date of such payment, the Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing on such day; provided that if such notice is not provided to the
Borrower prior to 11:00 a.m. on such payment date, then the Borrower shall
reimburse such L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing not later than 3:00 p.m. on the next succeeding
Business Day, and such extension of time shall be reflected in computing fees in
respect of such Letter of Credit (each such date, a “Reimbursement Date”).  If
the Borrower fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender who has
a participation in such Letter of Credit of the Reimbursement Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”) and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the applicable Reimbursement Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolving Credit Commitment
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Borrowing Request).  Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if
 
 


 
37

--------------------------------------------------------------------------------

 

 
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
 
(ii) Each Revolving Credit Lender (including each Revolving Credit Lender acting
as an L/C Issuer) who has a participation in such Letter of Credit shall, upon
receipt of any notice pursuant to Section 2.03(c)(i), make funds available (and
the Administrative Agent may apply Cash Collateral provided for this purpose)
for the account of the applicable L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 3:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.
 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 have not been satisfied or for any other reason (including the
prior occurrence of the Applicable Maturity Date or any other prior termination
of all or any portion of the Commitments of the Lenders to make Committed
Loans), the Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest thereon) and shall bear interest at the Default Rate.  In such
event, each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.
 
(iv) Until each Revolving Credit Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.
 
(v) Each Revolving Credit Lender’s obligation to make Committed Loans or L/C
Advances to reimburse the applicable L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrower, any Subsidiary or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default; or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Revolving Credit Lender’s obligation to make
Committed Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Committed
Loan Borrowing Request).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under such Letter
of Credit, together with interest as provided herein.
 
(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such
 


 
38

--------------------------------------------------------------------------------

 
 
 
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing.  If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the applicable L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
 
(d) Repayment of Participations.
 
(i) At any time after any L/C Issuer has made a payment in respect of any
drawing under any Letter of Credit issued by it and has received from any Lender
such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.
 
(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.  The obligations of the Revolving Credit
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
 
(e) Obligations Absolute.  The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any other Person may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
 
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
 


 
39

--------------------------------------------------------------------------------

 
 
 
(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
 
(v) any release or amendment or waiver of or consent to departure from any
Guarantee for all or any of the Obligations of the Borrower in respect of such
Letter of Credit; or
 
(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any other
Person.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly, but no later than two Business Days following receipt of
such copy, notify the applicable L/C Issuer.  The Borrower shall be conclusively
deemed to have waived any such claim against any L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(g) Role of L/C Issuer.  Each Revolving Credit Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the applicable L/C Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document.  None of
the applicable L/C Issuer, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of any L/C Issuer
shall be liable to any Revolving Credit Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Majority Class Lenders with respect to the Revolving Credit Facility; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
applicable L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(vi) of Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against such L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct (as opposed to indirect, special, punitive, consequential or
exemplary) damages suffered by the Borrower which a court of competent
jurisdiction determines in a final nonappealable judgment were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the applicable L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and such
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
 


 
40

--------------------------------------------------------------------------------

 

 
(g) Applicability of ISP and UCP.  Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit.
 
(h) Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each outstanding Letter of Credit equal to the Applicable Rate times the daily
amount available to be drawn under such Letter of Credit; provided that any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the applicable L/C Issuer pursuant to
this Section 2.03 or Section 2.15(a) shall be payable, to the maximum extent
permitted by applicable Law, to the other Revolving Credit Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.16(a)(iv), with the balance of
such fee, if any, payable to the applicable L/C Issuer for its own account.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09.  Letter of Credit Fees shall be (i) due and payable on the
fifth Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Applicable Maturity Date, on the date of expiry of any
Extended Letter of Credit occurring after the Applicable Maturity Date, and
thereafter on demand, and (ii) computed on a quarterly basis in arrears.  For
the avoidance of doubt, Letter of Credit Fees shall accrue, and be due and
payable, on any Extended Letter of Credit notwithstanding its expiry being after
the Applicable Maturity Date (and the Applicable Rate shall continue to be
computed for such purpose during such period).  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Majority Class Lenders with respect to the Revolving Credit
Facility, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.
 
(i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Arranger Fee Letter (or, with respect to any L/C Issuer other
than Barclays Bank or SunTrust, as shall be separately agreed by the Borrower
and such L/C Issuer), computed on the daily amount available to be drawn under
such Letter of Credit on a quarterly basis in arrears.  Such fronting fee shall
be due and payable on the first Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Applicable Maturity Date, on the date of expiry of any Extended Letter of Credit
occurring after the Applicable Maturity Date and thereafter on demand.  For the
avoidance of doubt, the fronting fee shall accrue, and be due and payable, on
any Extended Letter of Credit notwithstanding its expiry being after the
Applicable Maturity Date.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09.  In addition, the Borrower
shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
 
(j) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 


 
41

--------------------------------------------------------------------------------

 

(k) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
 
(l) Extended Letters of Credit.  If on the Applicable Maturity Date with respect
to any Letter of Credit such Letter of Credit remains outstanding, then
notwithstanding anything to the contrary herein, and notwithstanding the
occurrence of the Applicable Maturity Date with respect to such Letter of Credit
or the termination of the Commitments of the Lenders to make Committed Loans
hereunder for any other reason, the Administrative Agent, L/C Issuers, the
Borrower and the Revolving Credit Lenders agree that:
 
(i) the obligation of the L/C Issuers contained herein with respect to honoring
draws under such Letter of Credit shall continue with respect to such Letter of
Credit (in accordance with its terms) until the expiry of such Letter of Credit;
 
(ii) the obligations of the Borrower contained herein to reimburse the
Administrative Agent, the L/C Issuers or the Revolving Credit Lenders who have
participations in such Letter of Credit, with respect to any drawings or any
other L/C Obligations with respect to such Letter of Credit shall continue with
respect to such Letter of Credit (in accordance with its terms) until the expiry
of all Letters of Credit and the payment of all L/C Obligations;
 
(iii) if it has not done so already, the Borrower shall provide Cash Collateral
with respect to such Letter of Credit in accordance with Section 6.09;
 
(iv) the obligations of the Revolving Credit Lenders contained herein to make
available their respective Applicable Percentages of any Unreimbursed Amount, or
to otherwise purchase participations in or reimburse the applicable L/C Issuer
for any Unreimbursed Amounts, shall terminate with respect to such Letter of
Credit upon the Applicable Maturity Date with respect to such Letter of Credit
if and to the extent the Borrower has provided Cash Collateral with respect to
such Letter of Credit in accordance with Section 6.09; and
 
(v) except as otherwise provided in Section 2.03(l)(iv), all provisions
contained herein as are related to any Letter of Credit and any L/C Obligations
(including provisions related to Cash Collateral and Defaulting Lenders, the
occurrence of any Default, and the availability of all remedies and rights of
the Administrative Agent, the L/C Issuers and/or the Revolving Credit Lenders
with respect thereto) shall continue in full force and effect until the expiry
of all Letters of Credit and the repayment in full of all Obligations, without
regard to the occurrence of the Applicable Maturity Date with respect to such
Letter of Credit.
 
Notwithstanding the foregoing provisions of this Section 2.03(l), no L/C Issuer
shall, and no L/C Issuer shall have any obligation to, issue, amend, renew or
extend any Letter of Credit after the day that is five Business Days prior to
the Applicable Maturity Date with respect to such Letter of Credit, and no
Letter of Credit may have an expiry date that is later than the applicable
Letter of Credit Expiration Date.
 
(m) Reporting.  Not later than the third Business Day following the last day of
each month (or at such other intervals as the Administrative Agent and the
applicable L/C Issuer shall agree), each L/C Issuer shall provide to the
Administrative Agent a schedule of the Letters of Credit issued by it, in form
and substance reasonably satisfactory to the Administrative Agent, showing the
date of issuance of each Letter of Credit, the account party, the original face
amount (if any), the expiration date, and the reference
 


 
42

--------------------------------------------------------------------------------

 

 
number of any Letter of Credit outstanding at any time during such month, and
showing the aggregate amount (if any) payable by the Borrower to such L/C Issuer
during such month.
 
2.04 Swing Line Loans.
 
(a) Swing Line Loans.  Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Revolving
Credit Lenders set forth in this Section 2.04,  to make loans in Dollars (each
such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period with respect to the Revolving Credit
Facility in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Committed Loans of the Revolving Credit Lender acting as Swing Line Lender, may
exceed the amount of such Revolving Credit Lender’s Revolving Credit Commitment;
provided that after giving effect to any Swing Line Loan, (i) the Total
Revolving Credit Outstandings shall not exceed the Aggregate Revolving Credit
Commitment and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Revolving Credit Lender, plus such Revolving Credit Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans plus such Revolving
Credit Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment; and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  Each Swing Line Loan shall be a Base Rate
Loan made and maintained in Dollars.  Immediately upon the making of a Swing
Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Credit Lender’s Applicable Percentage in respect of the Revolving
Credit Facility times the amount of such Swing Line Loan.
 
(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $1,000,000 or a larger multiple of $100,000, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Borrowing Request,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Borrowing Request, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Borrowing Request and, if not, the Swing
Line Lender will notify the Administrative Agent (by telephone or in writing) of
the contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender who would have a participation in such Swing Line
Loan) prior to 3:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a) or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Loan Borrowing Request, make the amount of its
Swing Line Loan available to the Borrower at its office by crediting the account
of the Borrower on the books of the Swing Line Lender in immediately available
funds.


 
43

--------------------------------------------------------------------------------

 

(c) Refinancing of Swing Line Loans.
 
(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender who has a participation in a Swing Line Loan make a Base Rate Loan in
Dollars under the Revolving Credit Facility in an amount equal to such Revolving
Credit Lender’s Applicable Percentage of the Revolving Credit Facility of the
amount of Swing Line Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Borrowing
Request for purposes hereof) and in accordance with the requirements of Section
2.02, without regard to the minimum and multiples specified therein for the
principal amount of Base Rate Loans, but subject to the unutilized portion of
the Aggregate Revolving Credit Commitment and the conditions set forth in
Section 4.02.  The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Borrowing Request promptly after delivering such
notice to the Administrative Agent.  Each Revolving Credit Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Borrowing Request available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Borrowing Request, whereupon, subject to Section
2.04(c)(ii), each Revolving Credit Lender that so makes funds available shall be
deemed to have made a Base Rate Loan in Dollars to the Borrower under the
Revolving Credit Facility in such amount.  The Administrative Agent shall remit
the funds so received to the Swing Line Lender.
 
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans under the Revolving Credit Facility submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Credit Lenders who have participations in such
Swing Line Loan fund its risk participation in the relevant Swing Line Loan and
such Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
 
(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
 
(iv) Each Revolving Credit Lender’s obligation to make Committed Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall


 
44

--------------------------------------------------------------------------------

 

be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Revolving Credit Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Committed Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02.  No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.
 
(d) Repayment of Participations.
 
(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Percentage of the
Revolving Credit Facility thereof in the same funds as those received by the
Swing Line Lender.
 
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Percentage of the Revolving Credit Facility thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Revolving Credit Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
 
(e) Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans;
provided that the failure of the Swing Line Lender to so invoice the Borrower
shall not affect the Borrower’s obligations with respect to Swing Line Loans to
pay such interest.  Until each Revolving Credit Lender funds its Base Rate Loan
or risk participation pursuant to this Section 2.04 to refinance such Revolving
Credit Lender’s Applicable Percentage of any Swing Line Loan, interest in
respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.
 
(f) Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
2.05 Prepayments.
 
(a) Optional Prepayments.  The Borrower may, upon notice to the Administrative
Agent substantially in the form of Exhibit F hereto, at any time or from time to
time voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must specify the Class or Classes thereof to be
prepaid and the respective principal amounts thereof and must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Dollars, (B)
four Business Days (or five Business Days, in the case of prepayment of
Committed Loans denominated in Special Notice Currencies) prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies and
(C) one Business Day prior to the date of prepayment of Base Rate Loans; and
(ii) any prepayment of Loans shall be in a
 


 
45

--------------------------------------------------------------------------------

 
 
 
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage of the relevant
Class).  If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
prepayment of any Class of Term Loans pursuant to this Section 2.05(a) shall be
applied to the principal repayment installments thereof as directed by the
Borrower in the notice of repayment delivered to the Administrative Agent, and
in the absence of such direction from the Borrower, in the direct order of
maturity thereof.  Each prepayment of any Class of Term Loans pursuant to this
Section 2.05(a) shall be paid to the Term Lenders in accordance with the Term
Lenders’ respective Applicable Percentages of the relevant Classes.
 
(c) Mandatory Prepayments.  If the Administrative Agent notifies the Borrower at
any time that the Total Revolving Credit Outstandings at such time exceed an
amount equal to 105% of the Aggregate Revolving Credit Commitment then in
effect, then, within two Business Days after receipt of such notice, the
Borrower shall prepay Committed Loans and/or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Total Revolving Credit Outstandings as of such date of payment to an amount
not to exceed 100% of the Aggregate Revolving Credit Commitment then in effect;
provided that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b) unless after the prepayment in full
of the Committed Loans and Swing Line Loans the Total Revolving Credit
Outstandings exceed 100% of the Aggregate Revolving Credit Commitment then in
effect.  The Administrative Agent may, at any time and from time to time after
the initial deposit of such Cash Collateral, (i) request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations and (ii) release all or a portion of such Cash
Collateral so long as after giving effect to such release the Total Revolving
Credit Outstandings shall not exceed 100% of the Aggregate Revolving Credit
Commitment then in effect.
 
2.06 Termination or Reduction of Revolving Credit Commitments.
 
 The Borrower may, at its option and upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, or from time to time permanently reduce
in part the Aggregate Revolving Credit Commitment; provided that (i) any such
notice shall be received by the Administrative Agent not later than three
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Revolving Credit Commitment if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Aggregate Revolving Credit Commitment, (iv) if,
after giving effect to any reduction of the Aggregate Revolving Credit
Commitment, the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Credit Commitment, such Swing Line Sublimit shall be automatically
reduced by the amount of such excess, (v) if, after giving effect to any
reduction of the Aggregate Revolving Credit Commitment, the Letter of Credit
Sublimit exceeds the amount of the Aggregate Revolving Credit Commitment, such
Letter of Credit Sublimit shall be automatically reduced by the amount of such
excess and (vi) if (A) the Aggregate Revolving Credit Commitment is reduced at
any time pursuant to this Section 2.06, (B) the amount thereof after giving
effect to such reduction is less than $200,000,000 and (C) at such time Extended
Commitments are outstanding, the aggregate amount of the Letter of Credit
Sublimit and the Swing Line Sublimit shall be concurrently decreased by an
amount equal to the difference between $200,000,000 and the Aggregate Revolving
Credit Commitment as so reduced; provided that such reduction shall be allocated
to the Letter of Credit Sublimit and the Swing Line Sublimit at the direction of
the Borrower or,
 


 
46

--------------------------------------------------------------------------------

 
 
 
in the absence of such direction, pro rata between the Letter of Credit Sublimit
and the Swing Line Sublimit; provided, further, that, upon any such partial
reduction of the Letter of Credit Sublimit or the Swing Line Sublimit, unless
the Borrower, the Administrative Agent and the applicable L/C Issuers or the
Swing Line Lender, as the case may be, otherwise agree, the amount of the L/C
Commitments of the L/C Issuers and the Swing Line Commitment of the Swing Line
Lender will be reduced proportionately by the amount of such reduction.  The
Administrative Agent will promptly notify the applicable Lenders of any such
notice of termination or reduction of the Aggregate Revolving Credit
Commitment.  Any reduction of the Aggregate Revolving Credit Commitment shall be
applied to the Commitments of each Revolving Credit Lender according to its
Applicable Percentage.  All fees accrued until the effective date of any
termination of the Aggregate Revolving Credit Commitment shall be paid on the
effective date of such termination, notwithstanding any later payment date
provided for herein.  In addition, all Non-Extended Commitments shall terminate
automatically and without any further action on the Original Revolving Credit
Maturity Date and all Extended Commitments shall terminate automatically and
without any further action on the Extended Revolving Credit Maturity Date
 
2.07 Repayment of Loans.

 
(a) Committed Loans.  The Borrower shall repay to the Administrative Agent for
the ratable account of the applicable Revolving Credit Lenders on the Applicable
Maturity Date the aggregate principal amount of any Committed Loans outstanding
on such date that mature on such date.
 
(b) Term Loans.  The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Lenders the aggregate principal amount of all Term
Loans outstanding in consecutive installments on each date set forth below in
the aggregate principal amount set forth opposite such date (subject to
adjustment pursuant to the next sentence and pursuant to Section 2.17 in the
case of Extended Term Loans):
 

 
Date
Principal Installment Amount ($)
   
March 31, 2012
$2,500,000
   
June 30, 2012
$2,500,000
   
September 30, 2012
$2,500,000
   
December 31, 2012
$3,750,000
   
March 31, 2013
$3,750,000
   
June 30, 2013
$3,750,000
   
September 30, 2013
$3,750,000
   
December 31, 2013
$3,750,000
   
March 31, 2014
$3,750,000
   
June 30, 2014
$3,750,000
   
September 30, 2014
$3,750,000
   
December 31, 2014
$3,750,000
   
March 31, 2015
$3,750,000
   
June 30, 2015
$3,750,000
   
September 30, 2015
$3,750,000
   
December 31, 2015
$5,625,000
 

 
 

 
 
47

--------------------------------------------------------------------------------

 




 
March 31, 2016
$5,625,000
   
June 30, 2016
$5,625,000
   
September 30, 2016
$5,625,000
   
Original Term Loan Maturity Date
All Remaining Amounts
 



Such principal installments will, to the extent applicable, be reduced as a
result of any prepayment of any Class of Term Loans pursuant to Section 2.05(a)
in accordance with the order of application specified therein or may be
increased as may be specified in the applicable Joinder Agreement in the case of
New Term Loans.  To the extent not previously paid, all Term Loans shall be due
and payable on the Original Term Loan Maturity Date; provided that,
notwithstanding the foregoing, all Extended Term Loans shall, to the extent not
previously paid, be due and payable on the Extended Term Loan Maturity Date.
 
2.08 Interest.  (a)  Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
 
(b) (i) If any amount payable by any Loan Party under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(ii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
2.09 Fees.
 
(a) Commitment Fees.  The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Percentage of the Aggregate Revolving Credit Commitment, a commitment fee in
Dollars equal to the Applicable Rate times the actual daily amount by which the
Aggregate Revolving Credit Commitment exceeds the sum of (i) the Outstanding
Amount of Committed Loans (which for the purpose of this provision shall not
include Swing Line Loans) and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.16.  The commitment fees set
forth above shall accrue at all times during the
 

 
48

--------------------------------------------------------------------------------

 

Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  The commitment fees set forth above shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
 
(b) Other Fees.  The Borrower shall pay (A) to the Arrangers for their own
respective accounts, in Dollars, fees in the amounts and at the times specified
in the Arranger Fee Letter and the Joint Lead Arranger Fee Letters and (B) to
the Administrative Agent for its own account, in Dollars, fees in the amounts
and at the times specified in the Agency Fee Letter.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever, except,
with respect to the Agency Fee Letter, as specified therein.
 
(c) The Borrower shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10 Computation of Interest and Fees.  All computations of interest for Base
Rate Loans based on the “prime rate” pursuant to clause (b) of the definition of
“Base Rate” shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed.  All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year), or, in the case of interest in respect of
Committed Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market
practice.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
2.11 Evidence of Debt. 
 
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure so to record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to a Note and endorse thereon the date, Type (if applicable), amount, currency
and maturity of its Loans and payments with respect thereto.
 
(b) In addition to the accounts and records referred to in subsection (a), each
Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Swing
 

 
50

--------------------------------------------------------------------------------

 

 
Line Loans and/or Letters of Credit, as applicable.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Revolving Credit Lender in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.
 
2.12 Payments Generally; Administrative Agent’s Clawback.

 
(a) General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Committed Loans denominated in an Alternative
Currency, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 1:00 p.m. on the date specified herein.  Except
as otherwise expressly provided herein, all payments by the Borrower hereunder
with respect to principal and interest on Committed Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Revolving Credit Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in such Alternative Currency and in
Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States.  If, for any
reason, the Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, the Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment
amount.  The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage of the relevant Class (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received by the Administrative Agent
(i) after 1:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
 
(b) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans (in the case of Loans denominated in
Dollars) or the Cost of Funds Rate plus the Applicable Rate for Eurocurrency
Rate Loans (in all other cases).  If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly
 

 
51

--------------------------------------------------------------------------------

 

remit to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the  Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.  A notice of the
Administrative Agent to any Lender with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.
 
(c) Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or any L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each Lender and each L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or any L/C Issuer, in Same Day Funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.  A notice of the Administrative Agent to the Borrower with respect to any
amount owing under this subsection (c) shall be conclusive, absent manifest
error.
 
(d) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.
 
(e) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Term Loans and Committed Loans, to fund participations in Swing Line Loans
and Letters of Credit, and to make payments pursuant to Section 10.04(c), are
several and not joint.  The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).
 
(f) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
2.13 Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations with respect to any Class due
and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lenders holding Loans of such Class hereunder
and under the other Loan Documents at such time) of payments on account of the
Obligations due and payable to all Lenders under the applicable Class hereunder
and under the other Loan Documents at such time obtained by all the Lenders
under the applicable Class at such time or (b) Obligations owing (but not due
 


 
51

--------------------------------------------------------------------------------

 
 
  
and payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations with respect to any Class owing (but not due
and payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lenders holding Loans of such
Class hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations owing (but not due and payable) to all Lenders of the
applicable Class hereunder and under the other Loan Documents at such time
obtained by all of the Lenders of the applicable Class at such time, then the
Lender receiving such greater proportion shall (x) notify the Administrative
Agent of such fact, and (y) purchase (for cash at face value) participations in
the applicable Class of Loans and subparticipations in Swing Line Loans and L/C
Obligations of the other Lenders of such Class, as applicable, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of Obligations then due and payable to the Lenders of such Class or owing
(but not due and payable) to the Lenders, as the case may be; provided that:
 
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender and including pursuant to any
amendment permitted pursuant to Section 2.14 or Section 2.17), (B) the
application of Cash Collateral provided for in Section 2.15, or (C) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in Swing Line Loans or
L/C Obligations to any assignee or participant.
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
2.14 Increase in Commitments.
 
(a) Provided there exists no Default, upon notice to the Administrative Agent
(which shall promptly notify the applicable Lenders), the Borrower may from time
to time request the establishment of one or more new term loan or revolving
commitments (a “New Loan Commitment”) hereunder, in an aggregate amount for all
such New Loan Commitments not in excess of $500,000,000; provided that any New
Loan Commitment shall be in a minimum principal amount of  $50,000,000 or a
whole increment of $5,000,000 in excess thereof. The Borrower (in consultation
with the Administrative Agent) shall specify in such notice (i) the principal
amount of the requested New Loan Commitment, (ii) the date (the “Increase
Effective Date”) on which the Borrower proposes that such New Loan Commitment
shall be effective (which shall in no event be less than fifteen Business Days
from the date of delivery of such notice to the Lenders) and (iii) whether such
New Loan Commitment is to be for Term Loans or Committed Loans.  Each Lender
shall notify the Administrative Agent at least five Business Days prior to the
Increase Effective Date whether or not it agrees to provide a portion of the
requested New Loan Commitment (and, if so, the principal amount it proposes to
provide). Notwithstanding anything herein to the contrary, no Lender shall have
any obligation to provide any portion of the requested New Loan Commitment and
any election to do so shall be in the sole discretion of such Lender.  Any
Lender not responding by 5:00 p.m. (New York City time) on the date five
Business Days prior to the Increase Effective Date shall be deemed to have
declined to provide any portion of the requested New Loan Commitment. The
Administrative Agent shall notify the Borrower of the Lenders’ responses to the
requested New Loan Commitment.  To achieve the full amount of a requested New
Loan Commitment and subject to the consent of the Administrative Agent (and in
the case of a New Loan Commitment for
 

 
52

--------------------------------------------------------------------------------

 

Committed Loans, each L/C Issuer and the Swing Line Lender) pursuant to Section
10.06, the Borrower may also invite additional Eligible Assignees to become
Lenders.  The Administrative Agent and the Borrower shall determine the final
allocation of the requested New Loan Commitment; provided that the Borrower
shall not be required to allocate any portion of such New Loan Commitment to
existing Lenders.  The Administrative Agent shall promptly notify the applicable
Lenders of the final allocation of the requested New Loan Commitment.
 
(c) Each New Loan Commitment shall become effective as of the related Increase
Effective Date; provided that (i) no Default shall exist on such Increase
Effective Date before or after giving effect to such New Loan Commitment and to
the making of any loans (in the case of new loans under the Revolving Credit
Facility, the “New Committed Loans” or in the case of new loans under the Term
Loan Facility, “New Term Loans” as applicable, and collectively, the “New
Loans”) pursuant thereto; (ii) the conditions of Section 4.02 shall be met as of
such Increase Effective Date and the Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower to such effect;
(iii) the Administrative Agent shall have received such opinions, resolutions,
certificates and other documents and instruments related to such New Loan
Commitment as it shall reasonably request; (iv) the Borrower shall be in pro
forma compliance with the financial covenants set forth in Section 7.08 on the
Increase Effective Date after giving effect to all Loans to be made on the
Increase Effective Date and for the most recently ended fiscal quarter; (v) the
proceeds of all New Loans shall be used for purposes permitted under Section
6.08; (vi) the maturity date of a New Loan Commitment for the Revolving Credit
Commitments shall not be earlier than the Original Revolving Credit Maturity
Date and the maturity date of New Loans that are Term Loans shall not be earlier
than the Original Term Loan Maturity Date; (vii) if the New Loans are Term
Loans, the weighted average life to maturity of such New Loans shall not be
shorter than the weighted average life to maturity of the existing Term Loans
maturing on the latest Applicable Maturity Date; (viii) such New Loan Commitment
shall be effected pursuant to a Joinder Agreement substantially in the form of
Exhibit G hereto executed by the Borrower, the Administrative Agent and the
lenders providing the New Loans (the “New Lenders”); (ix) the New Loans shall
rank pari passu in right of payment with all other Loans and no New Loans shall
be secured by or receive the benefit of any collateral, credit support or
security that does not secure or support the existing Loans; (x) each New Loan
Commitment relating to Committed Loans shall be a Revolving Credit Commitment
and part of the Revolving Credit Facility (and not a separate facility or Class
hereunder), each New Lender thereunder shall be, and shall have all the rights
of, a Revolving Credit Lender and the New Committed Loans made by it shall be
Committed Loans for all purposes of this Agreement and the terms and provisions
of such New Loan Commitment and the related New Loans that are Committed Loans
shall be identical to those of the existing Revolving Credit Commitments and
existing Committed Loans; (xi) each New Loan Commitment relating to Term Loans
shall be a Term Loan Commitment and part of the Term Loan Facility (and not a
separate facility hereunder), each New Lender thereunder shall be, and shall
have all the rights of, a Term Lender and the New Term Loans made by it shall be
Term Loans for all purposes of this Agreement; provided that New Term Loans
shall be a separate Class of Loans; (xii) the interest rate, fees and related
economic terms of the New Loans that are Term Loans shall be as agreed between
the Borrower and the New Lenders and shall be set forth in the applicable
Joinder Agreement but, except as permitted pursuant to clauses (vi) and (xi)
above, the terms and provisions of any New Loan Commitment relating to Term
Loans shall be otherwise identical to those of the existing Term Loans and the
New Lenders thereunder shall share ratably in any prepayments of the Term Loans
(unless the Borrower and such New Lenders agree in the applicable Joinder
Agreement that such New Lenders shall receive lesser amounts of such
prepayments); (xiii) all fees and expenses then due to the Administrative Agent
and the Lenders (other than any Defaulting Lender) shall have been paid; and
(xiv) the other terms and documentation in respect of any New Loan Commitment,
to the extent not consistent with this Agreement as in effect prior to the
Increase Effective Date, shall otherwise be reasonably satisfactory to the
Administrative Agent.
 

 
53

--------------------------------------------------------------------------------

 

 
(c) On each Increase Effective Date, subject to the foregoing terms and
conditions, each New Lender participating in the related New Loan Commitment
shall become a Lender hereunder.  To the extent not utilized, any New Loan
Commitment relating to Term Loans shall automatically terminate at 5:00 p.m.
(New York City time) on the applicable Increase Effective Date and each New
Lender providing such commitment shall have no further obligation to make New
Loans thereunder.  Any New Term Loans that have terms and provisions that differ
from those of the Term Loans outstanding on such date shall be designated as a
separate Class of Term Loans for all purposes of this Agreement.
 
(d) In the case of New Committed Loans, the Borrower shall prepay any Committed
Loans outstanding on the applicable Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) and borrow Committed Loans
from the New Lenders to the extent necessary to keep the outstanding Committed
Loans ratable with any revised Applicable Percentages arising from any
nonratable increase in the Revolving Credit Commitments under this Section and
if there are Swing Line Loans or Letters of Credit then outstanding, the
participations of the Revolving Credit Lenders in such Swing Line Loans or
Letters of Credit will be automatically adjusted to reflect the Applicable
Percentages of all the Revolving Credit Lenders after giving effect to the
related New Loan Commitment.
 
(e) Notwithstanding anything herein to the contrary, this Agreement and the
other Loan Documents may be amended or amended and restated to effect such
changes as may be necessary or appropriate, in the opinion of the Administrative
Agent, to effect the provisions of this Section 2.14 (including, as to any New
Term Loans, with respect to the final maturity and amortization schedule thereof
and the treatment thereof for purposes of prepayments), which amendment (which
may be incorporated in the applicable Joinder Agreement) shall be executed by
the Borrower, the Administrative Agent and the New Lenders (but shall not be
required to be executed by any other Lenders and, notwithstanding anything to
the contrary set forth in Section 10.01, shall not require the consent of any
Lender other than Lenders providing any New Loan Commitments established
thereby).  Such amendment may provide for the inclusion, as appropriate, of
additional Lenders in any required vote or action of the Required Lenders or
Majority Class Lenders, as appropriate, and may provide Class protection for any
additional Classes of Loans in a manner consistent with those provided for
Classes of Loans pursuant to the provisions of Section 10.01 as originally in
effect.  This Section shall supersede any provisions in Section 2.12 or Section
10.01 to the contrary.
 
2.15 Cash Collateral.
 
(a) Certain Credit Support Events.  Upon the written request of the
Administrative Agent or any L/C Issuer (i) if such L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the date five Business Days
prior to the Applicable Maturity Date with respect to a Letter of Credit, any
L/C Obligation with respect to such Letter of Credit for any reason remains
outstanding, the Borrower shall, in each case, promptly (and in any event within
three Business Days from its receipt of such request) Cash Collateralize the
then Outstanding Amount of all L/C Obligations.  In addition, (x) Letters of
Credit shall be Cash Collateralized to the extent provided in Section 2.17, (y)
Extended Letters of Credit shall be Cash Collateralized in accordance with
Section 6.09 and (z) at any time that there shall exist a Defaulting Lender,
promptly following receipt of a written request from the Administrative Agent or
any L/C Issuer (and in any event within three Business Days from its receipt of
such request), the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).
 
(b) Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Barclays Bank.  The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and

 
54

--------------------------------------------------------------------------------

 

 
 
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, each L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.15(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent (and in any event within three Business
Days from its receipt of such demand), pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.
 
(c) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.05, 2.16, 6.09 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations with respect thereto (including, as to Cash Collateral provided
by a Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
 
(d) Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided that (x) Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.15 may be otherwise
applied in accordance with Section 8.03), and (y) the Person providing Cash
Collateral and each L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
 
2.16 Defaulting Lenders.
 
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
 
(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent with respect to this
Agreement for the account of such Defaulting Lender (whether voluntary or
mandatory, at maturity, pursuant to Article VIII or otherwise, and including any
amounts made available to or received by the Administrative Agent from such
Defaulting Lender pursuant to Section 10.08) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the applicable L/C Issuer(s) or the Swing Line
Lender hereunder; third, to Cash Collateralize the L/C Issuers’ Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.15;
fourth, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in
 


 
55

--------------------------------------------------------------------------------

 
 
 
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuers’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Lenders, the applicable L/C Issuers or the
Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the applicable L/C Issuers or the Swing
Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and, eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and the L/C Borrowings owed to, all
the non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this clause (ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(iii) Certain Fees.  (x)  No Defaulting Lender shall be entitled to receive any
commitment fees payable under Section 2.09(a) for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (y) each Defaulting Lender shall be limited in its right
to receive Letter of Credit Fees as provided in Section 2.03(h).
 
(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Revolving Credit Commitments) but only to the extent that
(x) the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the sum of the Applicable Percentage of the
Outstanding Amount of Committed Loans of any non-Defaulting Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans to exceed such Lender’s Revolving Credit Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from such Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.
 
(b) Defaulting Lender Cure.  If the Borrower, the Administrative Agent, each
Swing Line Lender and each L/C Issuer, each in its sole discretion, agree in
writing that a Lender is no longer a 


 
56

--------------------------------------------------------------------------------

 

Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans of any Class and funded and unfunded participations in Letters of Credit
and Swing Line Loans to be held pro rata by the Lenders in accordance with their
Commitments with respect to such Class (without giving effect to Section
2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; provided, further, that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.
 
(c) New Swing Line Loans and Letters of Credit.  So long as any Revolving Credit
Lender is a Defaulting Lender, (i) the Swing Line Lender shall not be required
to fund any Swing Line Loan unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swing Line Loan and (ii) no L/C Issuer
shall be required to issue, extend or amend any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
 
2.17 Extensions of Term Loans and Revolving Credit Commitments.
 
(a) Notwithstanding anything to the contrary in this Agreement, the Borrower
may, on a single occasion during the term of this Agreement, (i) request that
the Revolving Credit Lenders extend the maturity of their Revolving Credit
Commitments and Committed Loans (and the related participations in Swing Line
Loans and Letters of Credit) and that the L/C Issuers extend the maturity of
their respective L/C Commitments, by one year and/or (ii) request that the Term
Lenders extend the maturity of their Term Loans by one year. In order to
exercise such right,  the Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Revolving Credit
Lenders or Term Lenders, as applicable) (the “Extension Request”).
 
(b) The Borrower may provide an Extension Request to the Administrative Agent no
more than 120 and no fewer than forty-five (45) days prior to any anniversary of
the Closing Date.  The Extension Request shall set forth the proposed terms of
any Extended Lender Obligations to be established, which terms shall be
identical to those applicable to the Class from which they are to be extended
(such non-extended Revolving Credit Commitments, the “Non-Extended Commitments”,
such non-extended Committed Loans, the “Non-Extended Committed Loans”, such
non-extended L/C Commitments, the “Non-Extended L/C Commitments”, and such
non-extended Term Loans, the “Non-Extended Term Loans”, and collectively, the
“Non-Extended Lender Obligations”) except (x) the Applicable Maturity Date of
any Extended Lender Obligation shall be one year later than the Applicable
Maturity Date of the applicable Non-Extended Lender Obligations, (y) (A) the
interest margins with respect to the Extended Term Loans may be higher or lower
than the interest margins for the Non-Extended Term Loans (provided that the
interest margins with respect to the Extended Commitments and Extended Committed
Loans shall be the same as the interest margins with respect to the Non-Extended
Commitments and Non-Extended Committed Loans) and (B) additional fees may be
payable to the Lenders providing any Extended Lender Obligations and (z)
Extended Lender Obligations may be subject to covenants or other provisions
applicable only to periods after the Applicable Maturity Date of the
Non-Extended Lender Obligations; provided, that, notwithstanding anything to the
contrary in this Section 2.17 or otherwise in this Agreement, (1) no Extended
Lender Obligations may be established unless the Minimum Extension Condition
with respect thereto has been met; (2) no Extended Lender Obligations shall be
secured by or receive the benefit of any collateral, credit support or security
that does not secure or support the applicable Non-Extended Lender Obligations;
(3) the repayment (other than in
 

 
57

--------------------------------------------------------------------------------

 

 
 
connection with a permanent repayment and, if applicable, termination of
commitments), the mandatory prepayment and the commitment reduction of any
Loans, Commitments or L/C Commitments applicable to any Extended Lender
Obligation of any Class shall be made on a pro rata basis with all other
outstanding Loans, Commitments or L/C Commitments (including all Extended Lender
Obligations) of such Class (provided that Extended Lender Obligations may, if
the Extending Lenders making or committing to any such Extended Lender
Obligations so agree, participate on a less than pro rata basis in any voluntary
or mandatory repayment or prepayment or commitment reduction hereunder); (4) no
Extended Term Loans or Extended Committed Loans may be optionally prepaid prior
to the date on which the related Non-Extended Term Loans or Non-Extended
Committed Loans, as applicable, are repaid unless such optional prepayment is
accompanied by a pro rata optional prepayment of the related Non-Extended Term
Loans or Non-Extended Committed Loans, as applicable; (5) each Lender holding
Loans and/or Commitments of any Class shall be permitted to participate in the
related Class of Extended Lender Obligations in accordance with its pro rata
share of the Loans and/or Commitments of such Class; (6) no Default shall exist
on the Extension Date before or after giving effect to any Extended Lender
Obligations; (7) Extended Term Loans shall be treated as a separate Class from
Non-Extended Term Loans (provided that Extended Commitments, Extended Committed
Loans, Non-Extended Commitments and Non-Extended Committed Loans shall be
treated as a single Class).  No Lender shall have any obligation to convert any
Non-Extended Lender Obligations held by it into Extended Lender Obligations
pursuant to the Extension Request.
 
(c) The Borrower shall provide the Extension Request at least ten Business Days
prior to the date on which Lenders under the applicable Class of Loans are
requested to respond.  Any Lender or L/C Issuer (an “Extending Lender”) wishing
to have all or a portion of its Term Loans and/or Revolving Credit Commitments
and/or L/C Commitments converted into Extended Lender Obligations pursuant
thereto shall notify the Administrative Agent (an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its
applicable Term Loans and/or Revolving Credit Commitments and/or L/C Commitments
that it has elected to convert into Extended Lender Obligations.  In the event
that the aggregate amount of Term Loans and/or Revolving Credit Commitments
and/or L/C Commitments subject to Extension Elections exceeds the amount of
Extended Lender Obligations requested pursuant to the Extension Request, Term
Loans and/or Revolving Credit Commitments and/or L/C Commitments shall be
converted to Extended Lender Obligations on a pro rata basis. The Borrower shall
have the right to seek and accept Extended Lender Obligations from (i) Lenders
and/or (ii) third party financial institutions that are not then Lenders (each a
“New Extending Lender”), in each case in an amount equal to the amount of the
Term Loans and/or Revolving Credit Commitments and/or L/C Commitments of any
Lender or L/C Issuer that declines to become an Extending Lender (a “Declining
Lender”); provided that each Lender shall have the right to increase its Term
Loans and/or Revolving Credit Commitments and/or L/C Commitments up to the
amount of the Declining Lenders’ Term Loans and/or Revolving Credit Commitments
and/or L/C Commitments before the Borrower will be permitted to replace a New
Extending Lender for any Declining Lender. Each replacement of a New Extending
Lender for a Declining Lender shall be effected in accordance with Section
10.13.  Each New Extending Lender under the Term Loan Facility shall be subject
to the prior written approval of the Administrative Agent.  Each Extending
Lender under the Revolving Credit Facility shall be subject to the prior written
approval of the Administrative Agent, each L/C Issuer and the Swing Line
Lender.  Notwithstanding anything herein to the contrary, no Lender shall have
any obligation to extend any of its Commitments and any election to do so shall
be in the sole discretion of such Lender.  Any Lender not responding by 5:00
p.m. (New York City time) on the date five Business Days prior to the Increase
Effective Date shall be deemed to have declined to extend its Commitments.
 
(d) Term Loans, Revolving Credit Commitments, Committed Loans and L/C
Commitments whose maturity is extended pursuant to this Section are referred to
as, in the case of Term Loans, “Extended Term Loans”, in the case of Revolving
Credit Commitments, “Extended Commitments”, in the
 


 
58

--------------------------------------------------------------------------------

 

case of Committed Loans, “Extended Committed Loans”, and in the case of L/C
Commitments, “Extended L/C Commitments”, respectively, and collectively are
referred to as “Extended Lender Obligations”.
 
(e) Extended Lender Obligations shall be established pursuant to an amendment
(the “Extension Amendment”) to this Agreement (which may include the amendments
to provisions related to maturity, interest margins, fees or prepayments
referenced in Section 2.17(b) and which, in the case of Extended Commitments and
Extended L/C Commitments, shall contain provisions for the pro rata treatment of
borrowings, payments, voting and other matters between the Non-Extended
Commitments, on the one hand, and the Extended Commitments, on the other hand,
for such period of time as Non-Extended Commitments and Non-Extended L/C
Commitments shall be in effect) executed by the Loan Parties, the Administrative
Agent, and the Extending Lenders.  Notwithstanding anything to the contrary set
forth in Section 10.01, no Extension Amendment shall require the consent of any
Lender other than the Extending Lenders with respect to the Extended Lender
Obligations established thereby.  In connection with the Extension Amendment,
the Guarantors shall reaffirm their respective obligations under the Guaranty
Agreement pursuant to an agreement reasonably satisfactory to the Administrative
Agent and the Borrower shall, if requested by the Administrative Agent, deliver
an opinion of counsel reasonably acceptable to the Administrative Agent as to
the enforceability of the Extension Amendment, this Agreement as amended
thereby, the reaffirmation of the Guaranty Agreement and such of the other Loan
Documents (if any) as may be amended thereby.  In addition, the Extension
Amendment shall contain a representation and warranty by the Parent and the
Borrower that the representations and warranties of (i) the Parent and the
Borrower contained in Article V (other than the representation and warranty
contained in Section 5.04(b)) and (ii) each Loan Party contained in each other
Loan Document or in any document furnished at any time under or in connection
herewith or therewith are true and correct in all material respects (or, if such
representation or warranty is itself modified by materiality or Material Adverse
Effect, it shall be true and correct in all respects) on and as of the date of
such Extension Amendment, except (A) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date.  This Section shall supersede any
provisions in Section 2.12 or Section 10.01 to the contrary.  Following the
execution of the Extension Amendment, the Administrative Agent shall notify the
Lenders of the percentage of the Revolving Credit Facility or Term Loan Facility
that has been extended pursuant to this Section 2.17.  Until the Original
Revolving Credit Maturity Date, all Committed Loans, Swing Line Loans and
Letters of Credit shall be made or participated in ratably by all Revolving
Credit Lenders and thereafter, all Committed Loans, Swing Line Loans and Letters
of Credit shall be made or participated in ratably by all Extending Lenders with
Extended Commitments and all other Revolving Credit Lenders to the extent
required by Section 2.03(l)(iv).
 
(f) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Class of Term Loans and/or the Revolving Credit
Commitments are converted to extend the scheduled maturity date in accordance
with this Section (the “Extension Date”), the aggregate principal amount of
Non-Extended Term Loans and/or Non-Extended Commitments of such Class of each
Extending Lender shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Lender Obligations relating to such Class so
converted by such Lender on such date and (B) if, on the Extension Date, any
Extending Lender has elected to extend the maturity date of some, but not all,
of its portion of the Revolving Credit Commitments, such Revolving Credit
Commitments (and such Lender’s respective Committed Loans, Swing Line Loans and
L/C Obligations thereunder) shall each be allocated in the same proportion
between the Non-Extended Commitments and the Extended Commitments.
 

 
59

--------------------------------------------------------------------------------

 

 
 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes.
 
(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  (i) Any and all payments by or on account of any obligation of the
Borrower or any Guarantor hereunder or under any other Loan Document shall to
the extent permitted by applicable Laws be made free and clear of and without
reduction, withholding or deduction for or on account of any Taxes.  If,
however, any amount for or on account of Taxes is required to be withheld or
deducted under any applicable Law, such amount for or on account of Taxes shall
be withheld or deducted in accordance with such Laws.
 
(ii) If any amount for or on account of Taxes is required to be withheld or
deducted from any such payment under any applicable Law, then (A) the Borrower,
the Guarantor or the Administrative Agent, as required by such Laws, shall
withhold or make such deductions in the minimum amount required by such Laws,
(B) the Borrower, the Guarantor or the Administrative Agent, to the extent
required by such Laws, shall timely pay the full amount so withheld or deducted
by it to the relevant Governmental Authority in accordance with such Laws, and
(C) to the extent that the withholding or deduction is made for or on account of
Indemnified Taxes or Other Taxes, the sum payable by the Borrower or the
Guarantor, as applicable, shall (subject to Section 3.01(h)) be increased as
necessary so that after any required withholding or the making of all required
deductions (including withholdings or deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
 
(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
 
(c) Tax Indemnifications.  (i)  Without limiting the provisions of subsection
(a) or (b) above, but subject to subsection (c)(ii) below, the Borrower shall,
and does hereby, indemnify the Administrative Agent, each Lender and each L/C
Issuer, and shall make payment in respect thereof within ten days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent, such
Lender or such L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within ten days after written demand therefor, for any amount
which a Lender or an L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by Section 9.10.  A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender or
an L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an L/C
Issuer, shall be conclusive absent manifest error.
 
(ii) Subsection (c)(i) above shall not apply to the extent that the amount of
such Indemnified Taxes or Other Taxes (A) is compensated for by an increased
payment under subsection (a)(ii)(C) above or (B) would have been compensated for
by an increased payment under subsection (a)(ii)(C) above, but was not so
compensated solely because one of the exclusions in Section 3.01(h) applied.
 

 
60

--------------------------------------------------------------------------------

 

 
 
(d) Evidence of Payments.  Within thirty days of making either a Tax Deduction
or any payment required in connection with that Tax Deduction, the Borrower
shall deliver to the Administrative Agent for the Lender or L/C Issuer entitled
to the relevant payment a statement under section 975 of the ITA or other
evidence reasonably satisfactory to such Lender or such L/C Issuer that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant Governmental Authority.
 
(e) Status of Lenders; Tax Documentation.  (i)  Each Lender shall indicate, in
the case of a Lender party hereto as of the date of this Agreement, on Schedule
3.01 hereto, or in the case of any Lender which becomes a party hereto after the
date of this Agreement, in the Assignment and Assumption and/or Joinder
Agreement which it executes on becoming a party hereto, and for the benefit of
the Administrative Agent and without liability to any Loan Party, which of the
following categories it falls in (A) not a UK Qualifying Lender, (B) a UK
Qualifying Lender (other than a UK Treaty Lender), or (C) a UK Treaty Lender. If
a Lender fails to indicate its status in accordance with this clause (e)(i) then
such Lender shall be treated for the purposes of this Agreement (including by
each Loan Party) as if it is not a UK Qualifying Lender until such time as it
notifies the Administrative Agent which category applies (and the Administrative
Agent, upon receipt of such notification, shall promptly inform the
Borrower).  For the avoidance of doubt, this Agreement, an Assignment and
Assumption and/or a Joinder Agreement shall not be invalidated by any failure of
a Lender to comply with this clause (e)‎(i).
 
(ii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which does, or is reasonably likely to,
modify or render invalid any claimed exemption from or reduction of Tax
(including any exemption from Taxes required to be withheld or deducted from any
payments hereunder or under any other Loan Document), and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws that the
Borrower, any Guarantor or the Administrative Agent make any withholding or
deduction for or on account of Taxes imposed by the United Kingdom from amounts
payable to such Lender hereunder or under any other Loan Document.
 
(iii) The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by the Borrower, as are required to be
furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.
 
(iv) In addition, each Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (in such number as shall be requested by the recipient) on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the expiration of any previously
delivered form or upon the request of the Borrower or the Administrative Agent)
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements.  Each Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code and that is entitled under the Code
or any applicable treaty to an exemption from or reduction of United States
federal withholding tax with respect to payments
 

 
61

--------------------------------------------------------------------------------

 
 
hereunder shall deliver to the Borrower and the Administrative Agent (in such
number as shall be requested by the recipient) on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the expiration of any previously delivered form or upon the
request of the Borrower or the Administrative Agent, but only if such Lender is
legally entitled to do so), whichever of the following is applicable:
 
(A) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;
 
(B) executed originals of Internal Revenue Service Form W-8ECI;
 
(C) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation;
 
(D) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under section 881(c) of the Code, (x) a certificate to the effect that
such Lender is not (I) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (II) a “10 percent shareholder” of WNA within the meaning of section
881(c)(3)(B) of the Code or (III) a “controlled foreign corporation” described
in section 881(c)(3)(C) of the Code and (y) executed originals of  Internal
Revenue Service Form W-8BEN; or
 
(E) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
 
(v) If a payment made to a Lender hereunder or under any other Loan Document
would be subject to United States federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this subsection (e)(v), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
 
Each Lender shall promptly notify the Borrower and the Administrative Agent of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction.
 
(f) Treatment of Certain Refunds.  Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be.  If the Administrative Agent, any Lender or any L/C Issuer determines, in
its sole discretion acting in good faith, that it has received a refund or
credit (in lieu of such refund) of any Taxes or Other Taxes as to which it has
been indemnified by any Loan Party or with respect to which any Loan Party has
paid additional
 


 
62

--------------------------------------------------------------------------------

 

amounts pursuant to this Section, it shall pay to such Loan Party an amount
equal to such refund or credit (in lieu of such refund) (but only to the extent
of indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Taxes or Other Taxes giving rise to such refund
or credit (in lieu of such refund); provided that such payment to the relevant
Loan Party shall not leave the Administrative Agent, any Lender or any L/C
Issuer, as the case may be, in a worse after-Tax position than it would have
been in had the indemnity payment, or additional amount, not been required to be
paid), net of all out-of-pocket expenses and net of any loss or gain realized in
the conversion of such funds from or to another currency incurred by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the relevant Loan Party,
upon the request of the Administrative Agent, such Lender or such L/C Issuer,
agrees to repay the amount paid over to the relevant Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such L/C Issuer in the
event the Administrative Agent, such Lender or such L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or any L/C Issuer to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to any Loan Party or any other
Person.  Notwithstanding anything to the contrary in this paragraph (f), in no
event will the Administrative Agent or any Lender be required to pay any amount
to the Borrower pursuant to this paragraph (f) the payment of which would place
the Administrative Agent or such Lender in a less favorable net after-Tax
position than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.
 
(g) Notification by Borrower. The Borrower shall promptly upon becoming aware
that it must make a Tax Deduction (or that there is any change in the rate or
the basis of a Tax Deduction) notify the Administrative Agent.
 
(h) UK Qualifying Lenders. A payment shall not be increased under subsection (a)
above by reason of a Tax Deduction on account of Tax imposed by the United
Kingdom, if on the date on which the payment falls due (i) the payment could
have been made to the relevant Lender without such a Tax Deduction if the Lender
had been a UK Qualifying Lender, but on that date that Lender is not or has
ceased to be a UK Qualifying Lender other than as a result of any change after
the date it became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or UK Treaty or any published
practice or published concession of any relevant taxing authority, (ii) the
relevant Lender is a UK Qualifying Lender solely by virtue of clause (a)(ii) of
the definition of UK Qualifying Lender and (A) an officer of HMRC has given (and
not revoked) a direction (a “Direction”) under section 931 of the ITA which
relates to the payment and that Lender has received from the Borrower a
certified copy of that Direction, and (B) the payment could have been made to
the Lender without such a Tax Deduction if that Direction had not been made,
(iii) the relevant Lender is a UK Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of UK Qualifying Lender and (A) the relevant Lender
has not given a UK Tax Confirmation to the Borrower, and (B) the payment could
have been made to the Lender without such a Tax Deduction if the Lender had
given a UK Tax Confirmation to the Borrower, on the basis that the UK Tax
Confirmation would have enabled the Borrower to have formed a reasonable
belief that the payment was an "excepted payment" for the purpose of section 930
of the ITA or (iv) the relevant Lender is a UK Treaty Lender and the Loan Party
making the payment is able to demonstrate that the payment could have been made
to the Lender without such a Tax Deduction had that Lender complied with its
obligations under subsection (i)(i) below.
 
(i) UK Treaty Lenders.  (i) Subject to clause (ii) below, a UK Treaty Lender and
each Loan Party which makes a payment to which that UK Treaty Lender is entitled
shall co-operate in completing any procedural formalities necessary for that
Loan Party to obtain authorization to make any payment to
 


 
63

--------------------------------------------------------------------------------

 

which such UK Treaty Lender is entitled without a Tax Deduction on account of
Tax imposed by the United Kingdom.
 
(ii) Nothing in clause (i) above shall require a UK Treaty Lender to (A)
register under the HMRC DT Treaty Passport scheme, (B) apply the HMRC DT Treaty
Passport scheme to any Commitment or Loan if it has so registered, or (C) file
UK Treaty forms if it has included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
clause ‎(iii) or (v) below and the Borrower has not complied with its
obligations under clause (iii) or (v) below.
 
(iii) (A) A UK Treaty Lender which becomes a party hereto on the day on which
this Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
include an indication to that effect (for the benefit of the Administrative
Agent and without liability to any Loan Party) by including its scheme reference
number and its jurisdiction of tax residence opposite its name in Schedule
3.01(i).
 
(B) Where a Lender includes the indication described in clause (A) above in
Schedule 3.01(i), the Borrower shall, to the extent that that Lender is a Lender
under a Commitment or Loan made available to the Borrower pursuant to this
Agreement, file a duly completed form DTTP2 in respect of such Lender with HMRC
(1) within 30 days of the date of this Agreement or (2) in the case of any
Borrower which becomes a party hereto after the date of this Agreement, within
30 days of it becoming a Borrower, and, in each case, shall promptly provide the
Lender with a copy of such filing.
 
(iv) If a Lender has not included an indication to the effect that it wishes the
HMRC DT Treaty Passport Scheme to apply to this Agreement in accordance with
clause (iii) above or clause (v) below, no Loan Party shall file any form
relating to the HMRC DT Treaty Passport Scheme in respect of that Lender’s
Commitment or its participation in any Loans.
 
(v) (A) A Lender which becomes a party hereto after the date of this Agreement
that is a UK Treaty Lender that holds a passport under the HMRC DT Treaty
Passport scheme, and that wishes that scheme to apply to this Agreement, shall
include an indication to that effect (for the benefit of the Administrative
Agent and without liability to any Loan Party) in the Assignment and Assumption
and/or Joinder Agreement which it executes by including its scheme reference
number and its jurisdiction of tax residence in that Assignment and Assumption
and/or Joinder Agreement.
 
(B) Where a Lender which becomes a party hereto after the date of this Agreement
includes the indication described in clause ‎(A) above in the relevant
Assignment and Assumption and/or Joinder Agreement, the Borrower shall, to the
extent that that Lender becomes a Lender under a Commitment or Loan which is
made available to the Borrower pursuant to this Agreement, file a duly completed
form DTTP2 in respect of such Lender with HMRC (1) within 30 days of the date on
which that Lender becomes a party hereto or (2) in the case of any Borrower
which becomes a party hereto after the date on which the Lender becomes a party
hereto, within 30 days of it becoming a Borrower, and shall, in each case,
promptly provide the Lender with a copy of such filing.
 
(j)  UK Non-Bank Lenders.  A UK Non-Bank Lender which becomes a party hereto on
the day on which this Agreement is entered into gives a UK Tax Confirmation to
each Loan Party by entering
 
 


 
64

--------------------------------------------------------------------------------

 
 

 
into this Agreement. A UK Non-Bank Lender shall notify the Borrower and the
Administrative Agent if there is any change in the position from that set out in
the UK Tax Confirmation.
 
(k) VAT.  (i)  All amounts set out or expressed in a Loan Document to be payable
by any party to the Administrative Agent, any L/C Issuer or any  Lender (each, a
“Finance Party” for the purposes of this subsection (k)) which (in whole or in
part) constitute the consideration for a supply or supplies for VAT purposes
shall be deemed to be exclusive of any VAT which is chargeable on such supply or
supplies, and accordingly, subject to clause (ii) below, if VAT is or becomes
chargeable on any supply made by any Finance Party to any party hereto under
this Agreement or any other Loan Document, that party shall pay to the Finance
Party (in addition to and at the same time as paying any other consideration for
such supply) an amount equal to the amount of such VAT (and such Finance Party
shall promptly provide an appropriate VAT invoice to such party).
 
(ii) If VAT is or becomes chargeable on any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “Recipient”) under this
Agreement or any other Loan Document, and any party hereto other than the
Recipient (the “Subject Party”) is required by the terms of this Agreement or
any other Loan Document to pay an amount equal to the consideration for such
supply to the Supplier (rather than being required to reimburse the Recipient in
respect of that consideration), the Subject Party shall also pay to the Supplier
(in addition to and at the same time as paying such amount) an amount equal to
the amount of such VAT.  The Recipient will promptly pay to the Subject Party an
amount equal to any credit or repayment obtained by the Recipient from the
relevant tax authority which the Recipient reasonably determines is in respect
of such VAT.
 
(iii) Where this Agreement or any other Loan Document requires any party hereto
to reimburse or indemnify a Finance Party for any cost or expense, that party
shall reimburse or indemnify (as the case may be) such Finance Party for the
full amount of such cost or expense, including such part thereof as represents
VAT, save to the extent that such Finance Party reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.
 
(iv) Any reference in this subsection (k) to any person shall, at any time when
such person is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group (the term "representative member" to have
the same meaning as in the United Kingdom Value Added Tax Act 1994), or any
substantially similar concept in the case of a group for non-United Kingdom VAT
purposes, at such time.
 
(l) Solely for United States income tax purposes, all parties to this Agreement
agree that payments by or on account of any obligation of the Borrower or any
Guarantor hereunder shall be treated as payments from sources within the United
States.
 
3.02 Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurocurrency Rate
Loans (whether denominated in Dollars or an Alternative Currency), or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, any obligation
of such Lender to make or continue Eurocurrency Rate Loans in the affected
currency or currencies or, in the case of Eurocurrency Rate Loans in Dollars, to
convert Base Rate Loans to Eurocurrency Rate Loans,
 
 


 
64

--------------------------------------------------------------------------------

 
 
 
 
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), either prepay or convert all
such Eurocurrency Rate Loans of such Lender to Base Rate Loans (in the case of
Loans denominated in Dollars) or to Loans bearing interest at the Cost of Funds
Rate plus the Applicable Rate for Eurocurrency Rate Loans (in the case of any
other Loan), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
 
3.03 Inability to Determine Rates.
 
(a) If prior to the commencement of the Interest Period for any proposed
Borrowing of Eurocurrency Rate Loans (x) the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for determining the Eurocurrency Rate for the
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternative Currency) or (y) if such
Borrowing is of a particular Class of Loans, the Administrative Agent is advised
by the Majority Class Lenders with respect to such Class that the Eurocurrency
Rate for the requested Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their respective Loans
included in such Borrowing for such Interest Period, then the Administrative
Agent shall give notice thereof to the Borrower and the Lenders as promptly as
practicable thereafter and, until the Administrative Agent (in the case of
clause (y), upon the instruction of the Majority Class Lenders of the affected
Class of Loans) notifies the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans in the affected currency or currencies
shall be suspended.  Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request (a) for a Borrowing
of (or conversion to) Base Rate Loans in the amount specified therein, in the
case of Loans denominated in Dollars, or (b) for a Borrowing of (or conversion
to) a Loan bearing interest at the Cost of Funds Rate plus the Applicable Rate
with respect to Eurocurrency Rate Loans, in the case of any other Loan.
 
(b) If any event described in the first sentence of Section 3.03(a) occurs and
results in the application of the Cost of Funds Rate, then at the request of the
Administrative Agent, the Parent or the Borrower, the Administrative Agent, the
Parent and the Borrower shall enter into negotiations for a period of no more
than 30 days for the purpose of agreeing to a substitute basis for determining
the rate of interest to be applied to the applicable Borrowing (and, to the
extent required, any future Borrowings).Any substitute basis agreed upon shall
be, with the consent of all Lenders, binding on all of the parties to this
Agreement.
 
3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement contemplated by Section 3.04(e) and (B) the
requirements of the Bank of England and the
 


 
66

--------------------------------------------------------------------------------

 

 
 
Financial Services Authority or the European Central Bank reflected in the
Mandatory Cost, other than as set forth below) or any L/C Issuer;
 
(ii) except as specifically provided in the last sentence of this Section
3.04(a), subject any Lender or any L/C Issuer to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it, or change the basis
of Taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer);
 
(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or
 
(iv) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Borrower will pay to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.  For the avoidance of doubt, subsections (i) through (iv)
above shall not apply to the extent any increased costs are (A) attributable to
a Tax Deduction required by law to be made by any Loan Party or (B)(1)
compensated for by Section 3.01(c) or (2) would have been compensated for by
Section 3.01(c) but were not so compensated solely because (a) the relevant Tax
is an Excluded Tax, (b) the loss, liability or cost is compensated for by an
increased payment under Section 3.01(a) or (c) the loss, liability or cost would
have been compensated for by an increased payment under Section 3.01(a) but was
not so compensated solely because one of the exclusions in Section 3.01(h)
applied.
 
(b) Capital Requirements.  If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.
 
 

 
67

--------------------------------------------------------------------------------

 

 
(d) Certificates for Reimbursement.  A certificate of a Lender or any L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within ten days after receipt thereof.
 
(e) Delay in Requests.  Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or any L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(f) Additional Reserve Requirements.  The Borrower shall pay to each Lender, (i)
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan; provided the Borrower shall have
received at least ten days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender.  If a Lender fails
to give notice ten days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable ten days from receipt of
such notice.
 
3.05 Compensation for Losses
 
.  Upon demand of any Lender (with a copy to the Administrative Agent) from time
to time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
 
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
 
(c) any failure by the Borrower to make payment of any Loan (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or
 
 
 
 
68

--------------------------------------------------------------------------------

 
 
 
 
(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
 
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract.  The Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
 
3.06 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or any Loan Party is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be.  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender is a Defaulting Lender, or if any Lender declines to
become an Extending Lender pursuant to Section 2.17, or if any circumstance
exists under the last paragraph of Section 10.01 that gives the Borrower the
right to replace a Lender as a party hereto, the Borrower may replace such
Lender in accordance with Section 10.13.
 
3.07 Survival.  All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
 
ARTICLE IV.
CONDITIONS PRECEDENT TO BORROWINGS
 
4.01 Conditions of Initial Credit Extension.
 
The obligation of each L/C Issuer and each Lender to make its Initial Credit
Extension available to the Borrower hereunder is subject to satisfaction of the
following conditions precedent in addition to those specified in Section 4.02:
 
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies or other electronic format (followed promptly by
originals) unless otherwise specified, each
 
 
 
69

--------------------------------------------------------------------------------

 
 
 
properly executed by a Responsible Officer (or, with respect to any Loan Party
other than the Borrower, by a Secretary or other Person duly appointed as an
attorney-in-fact by a power of attorney granted by, or pursuant to an
authorization of, the board of directors or similar body of such Loan Party) of
the signing Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders:
 
(i) executed counterparts of this Agreement and the Guaranty Agreement,
sufficient in number for distribution to each Agent and the Borrower;
 
(ii) Notes executed by the Borrower in favor of each Lender that requested Notes
at least two Business Days prior to the Closing Date;
 
(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;
 
(iv) such documents and certifications as the Administrative Agent or its
counsel may reasonably request to evidence that each Loan Party is duly
organized or formed, validly existing and in good standing in its jurisdiction
of organization;
 
(v) a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Closing Date) of (A) Weil, Gotshal & Manges LLP, New York
counsel to the Borrower and the other Loan Parties, substantially in the form of
Exhibit H-1, (B) Matheson Ormsby Prentice, local counsel to the Parent,
substantially in the form of Exhibit H-2, (C) Weil, Gotshal & Manges, local
counsel to the Loan Parties organized or existing under the laws of England and
Wales, substantially in the form of Exhibit H-3, and (D) Baker & McKenzie
Amsterdam N.V., local counsel to Willis Netherlands Holdings B.V., substantially
in the form of Exhibit H-4, and, in the case of each such opinion required by
this clause (v), covering such other matters relating to the Loan Parties, the
Loan Documents or the transactions contemplated hereby as the Required Lenders
shall reasonably request, and the Parent and the Borrower hereby request such
counsel to deliver such opinions;
 
(vi) if applicable, the funding indemnity letter referenced in Section 2.02(f),
which shall have been received within the time prior to the Closing Date as
required in such section; and
 
(vii) a certificate signed by a Responsible Officer of the Parent certifying (A)
that the conditions specified in Sections 4.02(a) and (b) have been satisfied
and (B) that since December 31, 2010 there shall not have occurred any events or
changes that, individually or in the aggregate, have had or could reasonably be
expected to have a Material Adverse Effect.
 
(b) (i) All fees required to be paid to any Agent on or before the Closing Date
shall have been paid and (ii) all fees required to be paid to the Lenders on or
before the Closing Date shall have been paid.
 
(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel, if requested by the Administrative Agent) to
the extent invoiced prior to the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of
 
 
 
70

--------------------------------------------------------------------------------

 
 
 
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
 
(d) All indebtedness under the Existing Credit Agreements shall have been repaid
(or shall be repaid out of the initial Borrowing on the Closing Date), all
commitments thereunder shall have been terminated and all security interests or
guarantees in connection therewith shall have been terminated and released
simultaneously with the Closing Date and the Administrative Agent has received
reasonably satisfactory evidence of all of the foregoing.
 
(e) Upon the reasonable request of any Lender made at least five Business Days
prior to the Closing Date, the Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least three Business Days prior to the Closing
Date.
 
(f) The Borrower shall have delivered to the Lenders the annual and quarterly
financial statements of the Parent and its Subsidiaries on a consolidated basis
referred to in Section 5.04(a).
 
(g) All requisite Governmental Authorities and third parties shall have approved
or consented to the transactions contemplated hereby to the extent required and
all such approvals and consents shall be in full force and effect.
 
(h) The Administrative Agent and, if applicable, the Swing Line Lender and/or
each L/C Issuer shall have received a written Term Loan Borrowing Request and,
if applicable, any additional Borrowing Requests in accordance with the
requirements hereof.  Each Borrowing Request delivered pursuant to this clause
(h) shall be deemed to be a representation and warranty that each of the
conditions specified in Sections 4.01(b) through (g) have been or will be
satisfied on and as of the Closing Date.
 
Without limiting the generality of the provisions of Section 9.03(c), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender, unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
4.02 Conditions to all Borrowings.
 
The obligation of each Lender to honor any Borrowing Request (other than a
Committed Loan Borrowing Request requesting only a conversion of Loans to the
other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:
 
(a) The representations and warranties of (i) the Parent and the Borrower
contained in Article V and (ii) each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection
herewith or therewith shall be true and correct in all material respects (or, if
such representation or warranty is itself modified by materiality or Material
Adverse Effect, it shall be true and correct in all respects) on and as of the
date of such Credit Extension, except (A) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and (B) the making
of the representation and warranty contained in Section 5.04(b) shall only be
required as a condition precedent to the Closing Date and the effectiveness of
the Commitments on the Closing Date.
 
 
 
 
71

--------------------------------------------------------------------------------

 
 
 
 
(b) No Default shall exist, or would result from such proposed Credit Extension
or the application of the proceeds thereof.
 
(c) The Administrative Agent and, if applicable, Swing Line Lender and/or each
L/C Issuer shall have received a Borrowing Request in accordance with the
requirements hereof.
 
(d) In the case of a Borrowing to be denominated in an Alternative Currency,
there shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
that in the reasonable opinion of the Administrative Agent or the Required
Lenders would make it impracticable for such Borrowing to be denominated in the
relevant Alternative Currency.
 
Each Borrowing Request (other than a Committed Loan Borrowing Request requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:
 
5.01 Organization; Powers.  Each of the Parent and its Subsidiaries is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
 
5.02 Authorization; Enforceability.  The transactions contemplated hereby to be
entered into by each Loan Party are within such Loan Party’s corporate powers
and have been duly authorized by all necessary corporate and, if required,
stockholder action.  This Agreement has been duly executed and delivered by the
Parent and the Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of the Parent, the
Borrower or such other Loan Party (as the case may be), enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
 
5.03 Governmental Approvals; No Conflicts.  The transactions contemplated hereby
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
material applicable Law or the charter, by-laws or other Organization Documents
of the Parent or any Subsidiary or any order of any Governmental Authority, (c)
will not violate or result in a default under any material indenture, agreement
or other material instrument binding upon the Parent or any Subsidiary or its
assets, or give rise to a right thereunder to require any payment to be made by
the Parent or any Subsidiary and (d) will not result in the creation or
imposition of any Lien on any asset of the Parent or any Subsidiary pursuant to
the terms of such material indenture, agreement or other material instrument.
 
 
 
 
72

--------------------------------------------------------------------------------

 
 
 
 
5.04 Financial Condition; No Material Adverse Change.
 
(a) The Parent has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended December 31, 2010, reported on by Deloitte LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended September 30, 2011, certified by its chief
financial officer.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.
 
(b) Since December 31, 2010, there has not occurred any event or change that,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.
 
5.05 Properties.
 
(a) Each of the Parent and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to have such
good title or valid leasehold interests, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.
 
(b) Each of the Parent and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Parent and its Subsidiaries
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
 
5.06 Litigation and Environmental Matters.
 
(a) There are no actions, suits or proceedings (including investigative
proceedings) by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Parent or the Borrower, threatened against
or affecting the Parent or any Subsidiary, that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters).
 
(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect,neither the Parent nor any Subsidiary (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability or (iii) has received
notice of any claim with respect to any Environmental Liability.
 
5.07 Compliance with Laws; Absence of Default.  Each of the Parent and
its  Subsidiaries is in compliance with all Laws applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.  No
Default has occurred and is continuing.
 
5.08 Investment Company Status.  Neither the Parent nor any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
 
 
 
 
73

--------------------------------------------------------------------------------

 
 
 
 
5.09 Taxes.  Each of the Parent and its Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which the Parent or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.
 
5.10 ERISA.  (a) No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.  The present value of all accumulated benefit
obligations under each Pension Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Pension Plan, and the present value of all
accumulated benefit obligations of all underfunded Pension Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Pension Plans, in each case, by an amount that has had, or would reasonably be
expected to have, a Material Adverse Effect.
 
(b) The present value of all accumulated benefit obligations under the UK
Pension Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of the UK Pension Plan, except where any underfunding of the
UK Pension Plan (based on the assumptions used for the purposes of Statement of
Financial Accounting Standards No. 87) as of the date of the most recent
financial statements would not reasonably be expected to have a Material Adverse
Effect.
 
(c) Except for the UK Pension Plan, as of the Closing Date neither Parent nor
any of its Subsidiaries is an employer (for the purposes of sections 38 to 51 of
the Pensions Act 2004) of a UK occupational pension scheme which is not a money
purchase scheme (both such terms as defined in the Pension Schemes Act 1993) or
is "connected" with or an "associate" of (as those terms are used in sections 38
and 43 of the Pensions Act 2004) such an employer, save where being an employer
or being connected with or an associate of such an employer would not reasonably
be expected to have a Material Adverse Effect.
 
(d) Neither the Parent nor any Subsidiary has been issued with a contribution
notice or financial support direction by the UK Pensions Regulator or received
any written communication from the UK Pensions Regulator that on its face is
preparatory to the issue of a contribution notice or financial support
direction.
 
5.11 Disclosure.  Neither the Marketing Information nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Parent or the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered on or
prior to the Closing Date hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Parent and the Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
 
 
 
 
74

--------------------------------------------------------------------------------

 
 
 
 
5.12 Subsidiaries.  Schedule 5.12 sets forth the name and jurisdiction of
organization of, and the direct or indirect ownership interest of the Parent in,
each Subsidiary, and identifies each Subsidiary that is a Guarantor, in each
case as of the Closing Date.
 
5.13 Solvency.  Immediately after the consummation of the transactions to occur
on the Closing Date, (a) the fair value of the assets of each Loan Party, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise; (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; (d) each Loan Party will not have unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date; (e) no Loan Party,
by reason of actual or anticipated financial difficulties, has commenced or
intends to commence negotiations with one or more of its creditors with a view
to rescheduling any of its Indebtedness; and (f) no moratorium has been declared
and, in the opinion of the Parent and the Borrower, no moratorium is reasonably
likely to be declared in the foreseeable future, in each case, in respect of any
Indebtedness of any Loan Party.
 
5.14 Use of Proceeds.  No Loan Party is engaged, and none of them will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock or to
refinance indebtedness originally incurred for such purpose.
 
5.15 Pari Passu.  The Obligations rank at least pari passu with all other senior
unsecured Indebtedness of the Loan Parties.
 
5.16 Deduction of Tax.  The Borrower is not required to make any Tax Deduction
from any payment to a Lender which is (a) a UK Qualifying Lender (i) falling
within clause (a)(i) of the definition of UK Qualifying Lender, (ii) except
where a Direction has been given under section 931 of the ITA in relation to the
payment concerned, falling within clause (a)(ii) of the definition of UK
Qualifying Lender, or (iii) falling within clause (b) of the definition of UK
Qualifying Lender, or (b) a UK Treaty Lender and the payment is one specified in
a direction given by the Commissioners of Revenue & Customs under Regulation 2
of the United Kingdom Double Taxation Relief (Taxes on Income) (General)
Regulations 1970 (SI 1970/488).
 
ARTICLE VI.
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Parent and the Borrower covenant and agree with
the Lenders that:
 
6.01 Financial Statements; Ratings Change and Other Information.  The Parent
will furnish to the Administrative Agent and each Lender:
 
(a) as soon as available and in any event within 120 days (or, if earlier, the
date that is fifteen (15) days after the reporting date for such information
required by the SEC) after the end of each fiscal year of the Parent, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte LLP or other
 
 
 
75

--------------------------------------------------------------------------------

 
 
 
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any material
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Parent and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
 
(b) as soon as available and in any event within 60 days (or, if earlier, the
date that is fifteen (15) days after the reporting date for such information
required by the SEC) after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of the Parent as
presenting fairly in all material respects the financial condition and results
of operations of the Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
 
(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate executed by a Financial Officer of the
Parent (i) certifying as to whether a Default that has not been disclosed in any
prior Compliance Certificate (unless such Default exists anew or continues to
exist at such time, in which case it shall be included on such Compliance
Certificate) has occurred and, if such Default has occurred or exists,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed quarterly calculations
of the financial covenants set forth in, and demonstrating compliance with,
Sections 7.08(a) and (b), (iii) stating whether any Material Acquisition has
occurred during the period covered by such financial statements and, if so,
setting forth the changes to the amounts referred to in Section 7.05(d) as a
result of each such Material Acquisition, together with a reasonably detailed
explanation of the calculation of such changes and (iv) stating whether any
change in GAAP or in the application thereof that has not been disclosed in any
prior Compliance Certificate has occurred since the date of the Audited
Financial Statements referred to in Section 5.04 that would be relevant in the
calculation of any of the financial covenants set forth in Sections 7.08(a) and
(b) and, if any such change has occurred, specifying the effect of such change
on the financial statements accompanying such certificate;
 
(d) concurrently with any delivery of financial statements under clause (a)
above, a report from the accounting firm that reported on such financial
statements, stating that (i) the financial information in the certificate
prepared by a Financial Officer of the Parent pursuant to clause (c) above has
been accurately extracted from the sources identified therein and, where
applicable, agrees with the underlying accounting records, (ii) the calculations
of the financial covenants in Sections 7.08(a) and (b) set forth in such
certificate are arithmetically correct and (iii) the financial information set
forth in such certificate is, as to elements and composition, presented in
accordance with the relevant accounting definitions set forth in Section 1.01;
 
(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Parent to its shareholders generally, as the
case may be;
 
(f) promptly after S&P or Moody’s shall have announced a change in the Debt
Rating, written notice of such change;
 
 
 
 
76

--------------------------------------------------------------------------------

 
 
 
 
(g) promptly following a request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and
 
(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent or the Borrower posts
such documents, or provides a link thereto on the Parent’s or the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; (ii) on
which such materials are publicly available as posted on the Electronic Data
Gathering, Analysis and Retrieval system (EDGAR); or (iii) on which such
documents are posted on the Parent’s or the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Parent or the Borrower, as
applicable, shall deliver paper copies of such documents to the Administrative
Agent or any Lender upon the written request of such Person and until a written
request to cease delivering paper copies is given by such Person and (ii) the
Parent or the Borrower, as applicable, shall notify the Administrative Agent and
each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.  Notwithstanding anything
contained herein, in every instance the Parent and the Borrower shall be
required to provide paper copies of the Compliance Certificates required by
Section 6.01(c) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Parent or the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents. 
 
Each of the Parent and the Borrower hereby acknowledges that (a) the
Administrative Agent and/or one or more of the Agents will make available to the
Lenders and each L/C Issuer materials and/or information provided by or on
behalf of the Parent or the Borrower, as applicable, hereunder and under the
other Loan Documents (collectively, the “Parent and Borrower Materials”) by
posting the Parent and Borrower Materials on Debt Domain, IntraLinks, Syndtrak
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Parent, the Borrower or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Each of the Parent and the
Borrower hereby agrees that (w) all Parent and Borrower Materials that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Parent and Borrower
Materials “PUBLIC,” the Parent and the Borrower shall be deemed to have
authorized the Agents, each L/C Issuer and the Lenders to treat such Parent and
Borrower Materials as not containing any material non-public information with
respect to the Parent, the Borrower or their respective securities for purposes
of United States Federal and state securities Laws (provided that to the extent
such Parent and Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.07); (y) all Parent and Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the
 
 
 
77

--------------------------------------------------------------------------------

 
 
 
Platform designated “Public Side Information”; and (z) the Agents shall be
entitled to treat any Parent and Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information”.  Notwithstanding the foregoing, the Borrower shall
not be under any obligation to mark any Parent and Borrower Materials “PUBLIC”.
 
6.02 Notices of Material Events.
 
The Parent or the Borrower will furnish to the Administrative Agent and each
Lender prompt written notice of the following:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that would reasonably be expected to result in a Material
Adverse Effect;
 
(c) the occurrence of any ERISA Event or imposition of a contribution notice or
financial support direction on the parent or any of its Subsidiaries by the UK
Pensions Regulator that, alone or together with any other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect;
and
 
(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Responsible Officer of the Parent or the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
 
6.03 Existence; Conduct of Business.
 
(a) The Parent and the Borrower will, and will cause each of the other Loan
Parties to, do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.04.
 
(b) The Parent and the Borrower will, and will cause each of the other
Subsidiaries to, continue to engage (including after giving effect to any
acquisition) only in a business of the type that does not represent a
fundamental change in the character of the business of the Parent and its
Subsidiaries, taken as a whole, conducted by the Parent and its Subsidiaries on
the date of this Agreement, and businesses reasonably related thereto.
 
6.04 Payment of Taxes.  The Parent and the Borrower will, and will cause each of
the other Subsidiaries to, pay its Tax liabilities before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and for which the
Parent, the Borrower or such other Subsidiary, as applicable, has set aside on
its books adequate reserves with respect thereto in accordance with GAAP or (b)
the failure to make payment would not reasonably be expected to result in a
Material Adverse Effect.
 
6.05 Maintenance of Properties; Insurance.  The Parent and the Borrower will,
and will cause each of the other Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain in full force and
effect, with insurance companies that the Parent and the Borrower believe (in
the good faith judgment of the management of the Parent and the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts and against at least
 
 
 
78

--------------------------------------------------------------------------------

 
 
 
such risks (and with such risk retentions) as are usually insured against in the
same general area by companies engaged in the same or a similar business.
 
6.06 Books and Records; Inspection Rights.  The Parent and the Borrower will,
and will cause each of the other Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made in all material
respects of all dealings and transactions in relation to its business and
activities.  The Parent will, and will cause each of its Subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.
 
6.07 Compliance with Laws.  The Parent and the Borrower will, and will cause
each of the other Subsidiaries to, comply with all Laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
 
6.08 Use of Proceeds.  The proceeds of the Loans and any other Credit Extension
will be used solely (i) to repay all Indebtedness and other amounts due under
the Existing Credit Agreements, (ii) to pay the costs and expenses incurred by
the Borrower in connection with the transactions contemplated by this Agreement
and (iii) for working capital, capital expenditures, other permitted
acquisitions and other lawful corporate purposes of the
Borrower.  Notwithstanding anything to the contrary in this Section or in any
other Loan Document, the Parent and the Borrower agree that they will ensure,
and will cause their Subsidiaries to ensure, that no part of the proceeds of any
Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
 
6.09 Cash Collateralization of Extended Letters of Credit.  The Borrower shall
provide Cash Collateral (in an amount equal to 105% of the maximum face amount
of each Extended Letter of Credit, calculated in accordance with Section 1.09)
to the applicable L/C Issuer with respect to each Extended Letter of Credit
issued by such L/C Issuer by a date that is no later than the earlier to occur
of the date any Letter of Credit constitutes an Extended Letter of Credit or the
date that is five Business Days prior to the Applicable Maturity Date with
respect to each Extended Letter of Credit; provided that if the Borrower fails
to provide Cash Collateral with respect to any such Extended Letter of Credit by
such time, such event shall be treated as a drawing under such Extended Letter
of Credit (in an amount equal to 105% of the maximum face amount of each such
Letter of Credit, calculated in accordance with Section 1.09), which shall be
reimbursed (or participations therein funded) in accordance with Section
2.03(c), with the proceeds being utilized to provide Cash Collateral for such
Extended Letter of Credit.
 
ARTICLE VII.
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Parent and the Borrower covenant and agree with
the Lenders that:
 
7.01 Subsidiary Indebtedness.  The Parent will not permit any Subsidiary that is
not a Loan Party to create, incur, assume or permit to exist any Indebtedness
(including pursuant to any Guarantee of Indebtedness of the Parent or another
Subsidiary), except:
 
 
 
 
79

--------------------------------------------------------------------------------

 
 
 
 
(a) Indebtedness owing to the Parent or another Subsidiary;
 
(b) Guarantees of Indebtedness of another Subsidiary that is not a Loan Party,
to the extent such Indebtedness is permitted by this Section 7.01;
 
(c) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) such Indebtedness shall not be Guaranteed
by the Parent or any other Subsidiary, except Indebtedness that, in the
aggregate, but without duplication, does not exceed $25,000,000 may be
Guaranteed;
 
(d) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (d) shall not exceed
$25,000,000 at any time outstanding;
 
(e) Indebtedness incurred in relation to arrangements made in the ordinary
course of business to facilitate the operation of bank accounts on a net balance
basis;
 
(f) short term Indebtedness from banks incurred in the ordinary course of
business pursuant to a facility required in order to comply with rules and
regulations issued from time to time by regulatory authorities; provided that
such compliance is required for the applicable Subsidiary to remain licensed to
conduct its business;
 
(g) other Indebtedness in an aggregate principal amount (for all such
Subsidiaries combined, but without duplication) not exceeding $200,000,000 at
any time outstanding; and
 
(h) Indebtedness outstanding on the date hereof with respect to the Gras Savoye
Transactions.
 
7.02 Liens.  The Parent and the Borrower will not, and will not permit any other
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
 
(a) Permitted Encumbrances;
 
(b) any Lien on any property or asset of the Parent or any Subsidiary existing
on the date hereof and set forth in Schedule 7.02; provided that (i) such Lien
shall not apply to any other property or asset of the Parent or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
 
(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Parent or any Subsidiary after the date hereof or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a
 
 
 
80

--------------------------------------------------------------------------------

 
 
 
Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Parent or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
 
(d) Liens on fixed or capital assets acquired, constructed or improved by the
Parent or any Subsidiary; provided that (i) such security interests secure only
Indebtedness incurred to finance the acquisition, construction or improvement of
such fixed or capital assets (including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of such assets) and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Parent or any Subsidiary;
 
(e) charges or Liens in favor of a regulatory authority or a third party, in
each case, as contemplated by the rules or regulations issued by a regulatory
authority and with which the applicable Subsidiary is required to comply in
order to remain licensed to conduct its business;
 
(f) Liens over credit balances created in favor of any bank in order to
facilitate the operation of bank accounts on a net balance basis or in
connection with any Bankers Automated Clearing Services facility used in the
ordinary course of business;
 
(g) Liens comprised by escrow arrangements entered into in connection with asset
sales, transfers or other dispositions permitted by Section 7.04; and
 
(h) other Liens; provided that the sum of the aggregate principal amount of
obligations secured by such Liens plus the aggregate amount of Attributable
Indebtedness in respect of sale and leaseback transactions permitted by Section
7.05(c) shall not, at any time, exceed 10% of Net Worth.
 
7.03 Investments.  The Parent and the Borrower will not permit WSI or any other
Subsidiary that is a licensed broker-dealer to make Investments in any
Underwritten Securities in the ordinary course of WSI’s or such Subsidiary’s
business in an aggregate amount exceeding $400,000,000 at any one time
outstanding.
 
7.04 Fundamental Changes.  The Parent and the Borrower will not, and will not
permit any other Loan Party to, either (x) merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or (y) liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing:
 
(a) any Subsidiary may merge with or into the Parent, the Borrower or any other
Loan Party in a transaction in which the Parent, the Borrower or such Loan
Party, as the case may be, is the surviving entity; provided that (i) the Parent
and the Borrower will not merge with or into each other and (ii) if the Parent
or the Borrower merges with any other Loan Party, the Parent or the Borrower, as
the case may be, must be the surviving entity; and
 
(b) any Person may merge or consolidate with or into the Parent, the Borrower or
any other Loan Party in a transaction in which the Parent, the Borrower or such
Loan Party, as the case may be, is not the surviving entity; provided that
(i)(A) in the case of a Person merging or consolidating with or into the
Borrower, the Person formed by or surviving any such merger or consolidation
shall be a corporation
 
 
 
81

--------------------------------------------------------------------------------

 
 
 
organized or existing under the laws of the jurisdiction in which the Borrower
is organized and (B) in the case of a Person merging or consolidating with or
into the Parent or any other Loan Party other than the Borrower, the Person
formed by or surviving any merger or consolidation shall be a corporation
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof or, in the case of a merger or
consolidation involving the Parent, the laws of the jurisdiction in which the
Parent is organized (such Person being herein referred to as the “Successor
Entity”), (ii) the Successor Entity shall expressly assume all the obligations
of the Parent, the Borrower or the applicable Loan Party, as the case may be,
under the Loan Documents to which the Parent, the Borrower or such Loan Party,
as applicable, is a party, pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (iii) if such merger or
consolidation involves the Borrower, then each Guarantor, unless it is the other
party to such merger or consolidation, shall have (by a supplement to the
Guaranty Agreement) confirmed that its Guarantee shall apply to all of the
Successor Entity’s obligations under this Agreement, (iv) if requested by the
Administrative Agent, the Administrative Agent shall have received an opinion of
counsel reasonably satisfactory to the Administrative Agent to the effect that
the applicable Loan Documents are legal, valid, binding and enforceable
obligations of the Successor Entity and (v) this clause (b) shall not be
construed to permit the Borrower to merge with or into the Parent.
 
In the case of any such merger of the Parent or the Borrower in accordance with
clause (b) above, the Successor Entity shall be deemed to be the Parent or the
Borrower, as applicable, for all purposes of the Loan
Documents.  Notwithstanding anything to the contrary herein, the Parent will not
engage, and will not permit the Borrower to engage, in any transaction that
would reduce the percentage of Equity Interests owned by the Parent in the
Borrower, except for (x) sales, transfers and other disposals of such Equity
Interests to directors, officers or employees of the Borrower pursuant to any
employee stock ownership plan or similar plan for the benefit of directors,
officers or employees of the Borrower and (y) the issuance of such Equity
Interests as consideration for any acquisition from a third party; provided that
following any such issuance of Equity Interests to a third party, no Change in
Control shall have occurred and the majority of the seats (other than vacant
seats) on the board of directors of the Borrower shall be occupied by Persons
nominated by the board of directors of the Borrower or the Parent or appointed
by directors so nominated.
 
7.05 Asset Sales.  The Parent and the Borrower will not, and will not permit any
other Subsidiary to, Dispose of any asset, including any Equity Interest owned
by it, except:
 
(a) Dispositions in the ordinary course of business;
 
(b) Dispositions to the Parent or a Subsidiary; provided that in the case of a
Disposition by a Loan Party to a Subsidiary that is not a Loan Party, such
Disposition shall be on fair and reasonable terms substantially as favorable to
the Loan Party and such Subsidiary as would be obtainable by the Loan Party and
such Subsidiary at the time in a comparable arm’s-length transaction with a
Person other than an Affiliate;
 
(c) Dispositions pursuant to sale and leaseback transactions permitted by
Section 7.06(a);
 
(d) Dispositions of assets that are not permitted by any other clause of this
Section 7.05; provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed in reliance upon this clause (d) shall not
exceed $1,100,000,000 during any fiscal year and shall not exceed $2,750,000,000
during the period from and including the Closing Date to but excluding the
latest Applicable Maturity Date; provided, further that in the event, and on
each occasion, that any Material Acquisition is consummated after the Closing
Date, each of the two amounts set forth in the immediately preceding proviso
shall be increased by an amount equal to 25% of the value of the assets acquired
 
 
 
82

--------------------------------------------------------------------------------

 
 
 
pursuant to such Material Acquisition (valued based upon the amount at which
such assets would be reflected on a balance sheet of the Parent and
its  Subsidiaries prepared on a consolidated basis in accordance with GAAP after
giving effect to such Material Acquisition); and
 
(e) Dispositions of Equity Interests or other interests in Topco to members of
management of Topco under contractual arrangements existing on the Closing Date;
 
provided that all Dispositions permitted hereby (other than those permitted by
clause (a) or (b) above) shall be made for full fair value and on an arm’s
length basis, as reasonably determined in good faith by the Parent or the
Borrower, taking into account all relevant considerations.  Any merger or
consolidation of a Subsidiary with or into any other Person that results in such
Subsidiary ceasing to be a Subsidiary or the Parent owning a reduced percentage
of the Equity Interests in such Subsidiary shall, in each case, be treated as a
Disposition of such Subsidiary (or the relevant portion thereof) for purposes of
this Section 7.05.
 
7.06 Sale and Leaseback Transactions.  The Parent and the Borrower will not, and
will not permit any other Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except:
 
(a) any such sale of any fixed or capital assets that is made for cash
consideration in an amount not less than the cost of such fixed or capital asset
and is consummated within 180 days after the Parent or such Subsidiary acquires
or completes the construction of such fixed or capital asset;
 
(b) any such sale of the property listed on Schedule 7.06; and
 
(c) any other such sale if, after giving effect thereto, the Attributable
Indebtedness in respect of the applicable sale and leaseback transaction is
within the limits set forth in Section 7.02(h) (after giving effect to all such
sale and leaseback transactions and applicable Liens).
 
7.07 Restricted Payments.  The Parent and the Borrower will not, and will not
permit any other Subsidiary to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
 
(a) each Subsidiary may make Restricted Payments to the Parent or another
Subsidiary, and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;
 
(b) the Parent and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;
 
(c) the Parent and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;
 
(d) the Parent may declare or pay ordinary (as opposed to special) cash
dividends to its stockholders in the ordinary course of business; and
 
 
 
 
83

--------------------------------------------------------------------------------

 
 
 
 
(e) the Parent and its Subsidiaries may make other Restricted Payments that are
not otherwise permitted by any other clause of this Section 7.07 in an unlimited
amount so long as, both before and after giving effect to any such Restricted
Payment (and any Indebtedness incurred or repaid in connection therewith) (a)
the pro forma Consolidated Leverage Ratio is no greater than 3.00 to 1.00 and
(b) the unused portion of the Aggregate Revolving Credit Commitment is
$100,000,000 or more.
 
7.08 Financial Covenants.
 
(a) Consolidated Cash Interest Coverage Ratio.  The Parent and the Borrower will
not permit the Consolidated Cash Interest Coverage Ratio as of the end of any
fiscal quarter of the Parent to be less than 4.00 to 1.00.
 
(b) Consolidated Leverage Ratio.  The Parent and the Borrower will not permit
the Consolidated Leverage Ratio as of the end of any fiscal quarter of the
Parent to be greater than 3.25 to 1.00.
 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
8.01 Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a) Non-Payment.  Either (i) the Borrower shall fail to pay any principal of any
Loan or any L/C Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise (including with respect to Extended Letters of Credit after the
Applicable Maturity Date) or (ii) the Borrower shall fail to pay any interest on
any Loan or on any L/C Obligation, or any fee or any other amount (other than an
amount referred to in subclause (i) of this clause (a)) payable under this
Agreement, when and as the same shall become due and payable (including with
respect to Extended Letters of Credit after the Applicable Maturity Date), and
such failure shall continue unremedied for a period of three Business Days; or
 
(b) Specific Covenants.  The Parent or the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 6.02, 6.03
(with respect to the existence of the Parent or the Borrower), 6.08 or 6.09 or
in Article VII; or
 
(c) Other Defaults.  Any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in clause (a) or (b) of this Article), and, if such failure is
capable of remedy, such failure shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender); or
 
(d) Representations and Warranties.  Any representation or warranty made or
deemed made by or on behalf of the Parent, the Borrower or any other Subsidiary
in or in connection with any Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, certificate, financial statement
or other document furnished pursuant to or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, shall prove to
have been incorrect in any material respect (or, with respect to any
representation or warranty modified by materiality or Material Adverse Effect,
in any respect) when made or deemed made; or
 
(e) Cross-Default.  Either (i) the Parent or any Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness or Material Swap Obligations, when and as
the same shall become due and payable or (ii) any event or
 
 
 
84

--------------------------------------------------------------------------------

 
 
 
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (e) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness; or
 
(f) Involuntary Insolvency Proceedings, Etc.  An involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief (including the suspension of payments or a
moratorium of any indebtedness) in respect of the Parent or any Subsidiary or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
administrator, conservator or similar official for the Parent or any Subsidiary
or for a substantial part of its assets, and, in any such case, if such
proceeding or petition has been commenced under Federal or state bankruptcy,
insolvency, receivership or similar law, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered; or
 
(g) Voluntary Insolvency Proceedings, Etc.  The Parent or any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization, administration or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(f) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Parent or any Subsidiary or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing; or
 
(h) Inability to Pay Debts.  The Parent or any Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; or
 
(i) Judgments.  One or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 (to the extent not covered by insurance provided
by a carrier that is not disputing coverage) shall be rendered against the
Parent, any Subsidiary or any combination thereof and the same shall remain
unpaid or undischarged, in each case for a period of 60 consecutive days during
which period execution shall not be effectively stayed; or any formal legal
process has been commenced by a judgment creditor to attach or levy upon any
material assets of the Parent or any Subsidiary to enforce any such judgment; or
 
(j) ERISA.  An ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect;
or
 
(k) Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Parent or any Subsidiary (including any
Loan Party) contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or
 
 
 
 
85

--------------------------------------------------------------------------------

 
 
 
 
(l) Change in Control.  There occurs any Change in Control.
 
8.02 Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Parent and the Borrower;
 
(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and/or
 
(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
 
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of each
L/C Issuer to make L/C Credit Extensions shall automatically terminate, and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case  without further
act of the Administrative Agent or any Lender.
 
8.03 Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the respective L/C
Issuers arising under the Loan Documents and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;
 
 
 
 
86

--------------------------------------------------------------------------------

 
 
 
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;
 
Fifth, to the Administrative Agent for the account of the applicable L/C Issuers
to Cash Collateralize that portion of L/C Obligations composed of the aggregate
undrawn amount of outstanding Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03, 2.15 and/or 6.09; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
ARTICLE IX.
ADMINISTRATIVE AGENT
 
9.01 Appointment and Authorization of Agents.
 
Each of the Lenders and each L/C Issuer hereby irrevocably appoints Barclays
Bank to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Agents and the Lenders (including the Swing
Line Lender) and each L/C Issuer, and neither the Borrower nor any other Loan
Party shall have rights as a third-party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to any
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law.  Instead such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between independent contracting parties.
 
Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with respect
to each Letter of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (a) provided
to the Agents in this Article with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Agent” as used in this Article and the
definition of “Agent-Related Person” included such L/C Issuer with respect to
such acts or omissions, and (b) as additionally provided herein with respect to
such L/C Issuer.
 
9.02 Rights as a Lender.  The Person serving as the Administrative Agent shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent hereunder, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as such Agent hereunder
in its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Parent or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent hereunder and without any duty to account therefor to the Lenders.
 
9.03 Exculpatory Provisions.  (a)  No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and the
duties of the Administrative Agent hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, no Agent shall: (i)
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (ii) have any duty to take any
discretionary action or exercise any discretionary powers, except (in the case
of the Administrative Agent) discretionary rights and powers expressly
contemplated
 
 
 
87

--------------------------------------------------------------------------------

 
 
 
hereby or by the other Loan Documents that the Administrative Agent is required
to exercise as directed in writing by the Required Lenders or, with respect to
any matter that affects only one Class, the Majority Class Lenders of that Class
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and (iii) except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent, the Borrower or any of their
respective Affiliates that is communicated to or obtained by such Agent or any
of its Affiliates in any capacity.
 
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders or,
with respect to any matter that affects only one Class, the Majority Class
Lenders of that Class (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Article VIII and
Sections 10.01 and 10.03), or (ii) in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default unless and until the
Administrative Agent shall have received written notice from a Lender, any L/C
Issuer or the Borrower referring to this Agreement, describing such Default and
stating that such notice is a “notice of default.”
 
(c) No Agent-Related Person shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than (in the
case of the Administrative Agent) to confirm receipt of items expressly required
to be delivered to it.
 
9.04 Reliance by Administrative Agent.  Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to any Credit Extension that
by its terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to any such
Credit Extension.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower or the Parent), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
 
9.05 Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-
 
 
 
88

--------------------------------------------------------------------------------

 
 
 
agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties.  The exculpatory provisions of
this Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent.
 
9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint, in
consultation with the Borrower, a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Cash Collateral held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent may (but shall not be
obligated to) continue to hold such Cash Collateral until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).   The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
Any resignation by Barclays Bank as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as Swing Line Lender and as
an L/C Issuer.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Swing Line Lender and/or L/C Issuer, (b) the retiring Swing Line Lender and/or
L/C Issuer shall be discharged from all of its duties and obligations hereunder
or under the other Loan Documents and (c) the successor L/C Issuer shall issue
Letters of Credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession and issued by Barclays Bank or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit;
provided that Barclays Bank shall retain all the rights, powers, privileges and
duties with respect to all Letters of Credit and all Swing Line Loans
outstanding as of the effective date of its resignation pursuant to Section
10.06(i).
 
 
 
 
89

--------------------------------------------------------------------------------

 
 
 
9.07 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon any Agent-Related Person or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon any Agent-Related Person or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08 Duties of Other Agents.  None of the Agents (other than the Administrative
Agent) shall have any rights, powers, obligations, liabilities, responsibilities
or duties under this Agreement or any of the other Loan Documents, except in its
capacity, as applicable, as a Lender, the Swing Line Lender or an L/C Issuer
hereunder (as applicable).
 
9.09 Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
 
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, all L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, each L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due to the Lenders, the L/C Issuers and the Administrative
Agent under Sections 2.03(h), 2.03(i), 2.09 and 10.04) allowed in such judicial
proceeding; and
 
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.03(h), 2.03(i), 2.09 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
 
9.10 Withholding.  To the extent required by any applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any Tax.  If the IRS or any other Governmental Authority asserts a
claim that the Administrative Agent did not properly withhold Tax
 
 
 
90

--------------------------------------------------------------------------------

 
 
 
from amounts paid to or for the account of any Lender because the appropriate
form was not delivered or was not properly executed or because such Lender
failed to notify the Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, Tax ineffective or for any other
reason, or if the Administrative Agent reasonably determines that a payment was
made to a Lender pursuant to this Agreement without deduction of applicable
withholding tax from such payment, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all reasonable costs and out-of-pocket expenses (including
reasonable fees and expenses of counsel) incurred in connection therewith.
 
9.11 Guaranty Matters.
 
The Lenders and L/C Issuers irrevocably authorize the Administrative Agent, at
its option and in its discretion, to release any Guarantor from its obligations
under the Guaranty Agreement if such Person ceases to be a Subsidiary of the
Parent as a result of a transaction permitted hereunder.  Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty Agreement pursuant to this Section 9.11.
 
ARTICLE X.
MISCELLANEOUS
 
10.01 Amendments, Etc.  Except or otherwise provided in Section 2.14 and Section
2.17,  no amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or, with respect to any matter that affects only one Class, the
Majority Class Lenders of that Class) (or the Administrative Agent with the
consent of the Required Lenders (or, with respect to any matter that affects
only one Class, the Majority Class Lenders of that Class)) and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that no such amendment, waiver or consent shall:
 
(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c), which may be waived solely by the Person to whom any such amounts are
due) without the written consent of each Lender;
 
(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
 
(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby
(other than as contemplated by Section 2.17);
 
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder; provided further that only
the consent of the Majority Class Lenders
 
 
 
91

--------------------------------------------------------------------------------

 
 
 
with respect to the Class encompassing Committed Loans shall be necessary to
waive any obligation of the Borrower to pay Letter of Credit Fees at the Default
Rate;
 
(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
 
(f) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Revolving Credit Lender;
 
(g) change any provision of this Section 10.01 or the definition of “Required
Lenders” or “Majority Class Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender directly affected thereby;
 
(h) release all or substantially all of the value of the Guaranty Agreement
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted pursuant to Section 9.11 (in which case such release
may be made by the Administrative Agent acting alone);
 
(i) increase the Letter of Credit Sublimit or the Swing Line Sublimit without
the consent of each Lender directly affected thereby;
 
(j) allow the issuance of any Letter of Credit to have an expiry date more than
one year after the date of issuance without the consent of each Lender directly
affected thereby;
 
(k) impose any greater restriction on the ability of any Lender under a Class to
assign any of its rights or obligations hereunder without the written consent of
the Majority Class Lenders of such Class; or
 
(l) waive any condition set forth in Section 4.02 as to any Credit Extension
after the Initial Credit Extension without the written consent of the Majority
Class Lenders with respect to the Revolving Credit Facility;
 
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.06(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) each Issuer Document (to the extent otherwise permitted by
the terms of this Agreement) and the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, the
maturity of any of its Loans may not be extended, the rate of interest on any of
its Loans may not be reduced and the principal amount of any of its Loans may
not be forgiven, in each case, without the consent of such Lender and (y) any
 
 
 
92

--------------------------------------------------------------------------------

 
 
 
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
similarly situated Lender or such Lender and that has been approved by the
Required Lenders or the Majority Class Lenders, as applicable, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
 
In addition, notwithstanding anything in this Section to the contrary, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical nature, in each case, in any
provision of any Loan Document, then the Administrative Agent and the Borrower
shall be permitted to amend such provision, and, in each case, such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders to the Administrative Agent within ten Business Days following receipt
of notice thereof.
 
10.02 Notices; Effectiveness; Electronic Communications.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or (subject to
subsection (b) below) email as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
 
(i) if to the Parent, the Borrower, the Administrative Agent, the Swing Line
Lender or any L/C Issuer, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II, if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by
 
 
 
93

--------------------------------------------------------------------------------

 
 
 
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE PARENT
AND BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE PARENT AND BORROWER MATERIALS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE PARENT AND BORROWER MATERIALS OR THE
PLATFORM.  In no event shall any Agent-Related Person have any liability to the
Parent, the Borrower, any Lender, any L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Parent’s, the Borrower’s or the Administrative
Agent’s transmission of Parent and Borrower Materials through the Internet
(including the Platform), except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent-Related Person; provided
that in no event shall any Agent-Related Person have any liability to the
Parent, the Borrower, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
 
(d) Change of Address, Etc.  Each of the Parent, the Borrower, the
Administrative Agent, the Swing Line Lender and each L/C Issuer may change its
address, telecopier, e-mail or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier, e-mail or telephone number for
notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, Swing Line Lender and the L/C Issuers.  In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and e-mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Parent and Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Parent or the Borrower or their
respective securities for purposes of United States Federal or state securities
laws.
 
(e) Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic
 
 
 
94

--------------------------------------------------------------------------------

 
 
 
Committed Loan Borrowing Requests and Swing Line Loan Borrowing Requests)
purportedly given by or on behalf of the Parent or the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Parent and the Borrower shall each indemnify the Administrative
Agent, each L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Parent or the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording. 
 
10.03 No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and all L/C Issuers; provided that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Swing Line Lender
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as Swing Line Lender) hereunder and under the other Loan Documents, (c)
any L/C Issuer from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer) hereunder and under the other Loan
Documents, (d) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (e) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c), (d) and (e) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
 
10.04 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Agents and each of their respective Affiliates
(including the actual, reasonable and documented fees, charges and disbursements
of one counsel for the Agents, taken as a whole, and, solely in the case of a
conflict of interest, one additional counsel for each group of similarly
affected Persons taken as a whole (and, if reasonably necessary, of one local
counsel in any relevant material jurisdiction or one special counsel in any
relevant area of expertise for all such similarly affected Persons taken as a
whole)), in connection with the syndication of the Facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of
 
 
 
95

--------------------------------------------------------------------------------

 
 
 
any Letter of Credit or any demand for payment thereunder, and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b) Indemnification by the Borrower.  Each of the Parent and the Borrower shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender, the
Swing Line Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the actual, reasonable and
documented fees, charges and disbursements of one counsel to the Indemnitees,
taken as a whole and, solely in the case of a conflict of interest, one
additional counsel to each group of similarly affected Indemnitees, taken as a
whole (and, if reasonably necessary, of one local counsel in any relevant
material jurisdiction or one special counsel in any relevant area of expertise
to each group of similarly affected Indemnitees, taken as a whole) and
settlement costs) incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or any Letter of Credit or
the use or proposed use of the proceeds therefrom (including any refusal by any
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Parent or any of its Subsidiaries, or any Environmental Liability related in any
way to the Parent or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, (y) result from a
claim brought by the Borrower or any other Loan Party against an Indemnitee for
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if the Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) result from a dispute solely amongst the
Indemnitees (other than claims against an Indemnitee in its capacity as
Administrative Agent or as an Arranger) not arising out of any act or omission
of the Parent, the Borrower, or any Subsidiary; provided further that this
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.
 
(c) Reimbursement by Lenders.  To the extent that the Parent and the Borrower
for any reason fail to indefeasibly pay any amount required under subsection (a)
or (b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), any L/C Issuer, the Swing Line Lender or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such L/C Issuer, the Swing Line
Lender or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed
 
 
 
96

--------------------------------------------------------------------------------

 
 
 
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer  or the Swing Line Lender in connection with such capacity.  To the
extent any L/C Issuer or the Swing Line Lender is entitled to indemnification
under this Section solely in its capacity and role as L/C Issuer or as the Swing
Line Lender, as applicable, only the Revolving Credit Lenders shall be required
to indemnify such L/C Issuer or the Swing Line Lender, as the case may be, in
accordance with this Section 10.04(c) (determined as of the time that the
applicable payment is sought based on each Revolving Credit Lender’s Revolving
Credit Commitment at such time).  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(e).
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, neither the Parent, the Borrower, the Administrative Agent, any
Lender nor any L/C Issuer shall assert, and each of them hereby waives, any
claim against any Person party to this Agreement or against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(f) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the Swing Line Lender and any L/C Issuer, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
 
10.05 Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuers under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
 
 
 
 
97

--------------------------------------------------------------------------------

 
 
 
 
10.06 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (x) neither the Borrower
nor the Parent may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender; provided that a merger or consolidation that complies with Section 7.04
shall not be construed as an assignment or transfer for purposes of this clause
(x) and (y) no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section or (iv) to an SPC in accordance with the
provisions of subsection (g) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans (including for
purposes of this subsection (b), participations in Swing Line Loans and L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Class and the Loans at the time owing to it under
any Class, or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and
 
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B)
 
 
 
98

--------------------------------------------------------------------------------

 
 
 
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis.
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed; provided that the Borrower will be deemed to have consented to such
assignment if its response is not received by the Administrative Agent within
five days of its receipt of notice of such assignment) shall be required unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment under any Facility to
a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund; and
 
(C) the consent of the Swing Line Lender and each L/C Issuer (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment
under the Revolving Credit Facility that increases the obligation of the
assignee to participate in (i) Swing Line Loans and/or (ii) exposure under one
or more Letters of Credit, as applicable (whether or not then outstanding).
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.  Following receipt by it of an Assignment and Assumption, the
Administrative Agent shall promptly, and in any event within 10 days of receipt,
deliver to the Borrower a fully executed copy of such Assignment and Assumption.
 
(v) No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Parent, the Borrower or any of the Parent’s or Borrower’s Affiliates or
Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B) or (C) to a natural person.
 
(vi) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each L/C
Issuer, the Swing Line Lender and each other Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in
 
 
 
99

--------------------------------------------------------------------------------

 
 
 
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
 
(c) Limitations on Rights of Eligible Assignees.  If (i) a Lender assigns or
transfers any of its rights or obligations under this Agreement or under any
other Loan Document or changes its applicable Lending Office and (ii) as a
result of circumstances existing at the date of the assignment, transfer or
change, the Borrower would be obliged to make a payment to the relevant
assignee, transferee or Lender acting through its new Lending Office pursuant to
Section 3.01 or Section 3.04, then the relevant assignee, transferee or Lender
acting through its new Lending Office is only entitled to receive payment under
those Sections as a result of those circumstances to the same extent as the
assignor, transferor or Lender acting through its previous Lending Office would
have been if the assignment, transfer or change had not occurred.  For the
avoidance of doubt, this subsection (c) shall not limit the Borrower’s
obligations to make payments pursuant to Section 3.01 or 3.04 in respect of
Taxes or a Tax Deduction arising as a result of a Change in Law after the date
of the relevant assignment, transfer or change in applicable Lending Office.
 
(d) Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts and stated interest of the Loans and L/C
Obligations (specifying Unreimbursed Amounts), L/C Borrowings and other amounts
due under Section 2.03 owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Parent, the Borrower, the Agents and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by the Parent, the Borrower and any Lender
(but only, in the case of a Lender, at the Administrative Agent’s Office and
with respect to any entry relating to such Lender’s Commitments, Loans, L/C
Obligations and other Obligations), at any reasonable time and from time to time
upon reasonable prior notice.
 
 
 
 
100

--------------------------------------------------------------------------------

 
 
 

(e) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Parent, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person, or the Parent, the
Borrower or any of the Parent’s or Borrower’s Affiliates or Subsidiaries, or a
person that the Administrative Agent has identified in a notice to the Lenders
as a Defaulting Lender) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in Swing Line Loans and L/C Obligations) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Parent, the Borrower, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided, that no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, L/C Obligations or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, L/C Obligation or other obligation is
in registered form under Section 5f.103-1(c) of the U.S. Treasury
regulations.  The entries in each Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification, consent or
waiver in respect of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, consent, waiver or other
modification requiring the consent of each Lender or the consent of each Lender
affected thereby that affects such Participant.  Subject to subsection (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
 
(f) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) and, if
applicable, Section 3.01(i) as though it were a Lender.
 
(g) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall  release such Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
 
 
 
 
101

--------------------------------------------------------------------------------

 
 
 
 
(h) Special Purpose Funding Vehicles.   Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.12(c).  Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement
(including its obligations under Section 3.04), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder.  The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof.  Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.
 
(i) Resignation as Swing Line Lender or L/C Issuer after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time any L/C Issuer or the Swing Line Lender assigns all of its Revolving
Credit Commitments (and all Committed Loans outstanding thereunder) pursuant to
subsection (b) above, such L/C Issuer or the Swing Line Lender may, upon 30
days’ notice to the Borrower, resign as the Swing Line Lender or as L/C
Issuer.  In the event of any such resignation as the Swing Line Lender or as L/C
Issuer, the Borrower shall be entitled to appoint from among the Revolving
Credit Lenders a successor Swing Line Lender or L/C Issuer; provided that (a) no
failure by the Borrower to appoint any such successor shall affect the
resignation of the Swing Line Lender or such L/C Issuer and (b) no Lender shall
become the Swing Line Lender or L/C Issuer without such Lender’s consent
thereto.  If any L/C Issuer resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If the Swing Line Lender
resigns as the Swing Line Lender, it shall retain all the rights, powers,
privileges and duties of the Swing Line Lender provided for hereunder with
respect to the Swing Line Loans made by it and outstanding as of the effective
date of its resignation as the Swing Line Lender (including the right to require
the Lenders to make Base Rate Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04(c)).  Upon the appointment of a
successor Swing Line Lender and/or L/C Issuer, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Swing Line Lender and/or L/C Issuer, as the case may be, (b) the
retiring Swing Line Lender and/or L/C Issuer shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents and (c) the
successor L/C Issuer shall issue
 
 
 
102

--------------------------------------------------------------------------------

 
 
 
Letters of Credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession and issued by the retiring L/C Issuer or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.
 
10.07 Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and each L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory or tax authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.14 or Section 2.17 or (ii) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to the Borrower and
its obligations, (g) on a confidential basis to (i) any rating agency in
connection with rating the Parent or its Subsidiaries or the Facilities,
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities or (iii)
any credit insurance provider, (h) with the consent of the Borrower or the
Parent or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
the Parent.
 
For purposes of this Section, “Information” means all information received from
the Parent, the Borrower or any Subsidiary relating to the Parent, the Borrower
or any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by the Parent, the
Borrower or any Subsidiary; provided that, in the case of information received
from the Parent, the Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Parent, the Borrower or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
 
10.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of
 
 
 
103

--------------------------------------------------------------------------------

 
 
 
the obligations of the Borrower or such Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender or such L/C
Issuer, irrespective of whether or not such Lender or such L/C Issuer shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have.  Each Lender and each
L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.
 
10.09 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
10.10 Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
10.11 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
 
 
 
104

--------------------------------------------------------------------------------

 
 
 
 
10.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent or any L/C Issuer, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
 
10.13 Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender is a Defaulting Lender, or if any Lender declines to
become an Extending Lender pursuant to Section 2.17, or if any circumstance
exists under the last paragraph of Section 10.01 that gives the Borrower the
right to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that:
 
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
 
(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
 
(d) the Borrower or such Eligible Assignee shall have received all consents
required in accordance with Section 10.06; provided that such consents will not
be required in the case of any assignment resulting from a Lender declining to
become an Extending Lender pursuant to Section 2.17;
 
(e) if applicable, the replacement Eligible Assignee or Eligible Assignees shall
consent to such amendment or waiver, and such amendment or waiver shall, after
giving effect to such consent(s), be consummated; and
 
(f) such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
 
 
 
105

--------------------------------------------------------------------------------

 
 
 
 
Notwithstanding anything in this Section to the contrary, (i) no Revolving
Credit Lender that acts as an L/C Issuer may be replaced hereunder at any time
it has any Letter of Credit outstanding hereunder unless arrangements
satisfactory to such Lender (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or the depositing of Cash Collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit and (ii) the Lender that acts as the Administrative Agent may
not be replaced hereunder except in accordance with the terms of Section 9.06.
 
Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 10.13.
 
10.14 Governing Law; Jurisdiction; Etc.
 
(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN
THE LAW OF THE STATE OF NEW YORK.
 
(b) SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 
(c) WAIVER OF VENUE.  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
 
 
 
106

--------------------------------------------------------------------------------

 
 
 
 
10.15 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16 No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and the Parent acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agents and the Lenders are arm’s-length
commercial transactions between the Parent, the Borrower and their respective
Affiliates, on the one hand, and the Agents and the Lenders, on the other hand,
(B) each of the Borrower and the Parent has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each of the Borrower and the Parent is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) each of the Agents and the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, the Parent or any of
their respective Affiliates, or any other Person and (B) none of the Agents nor
the Lenders has any obligation to the Borrower, the Parent or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents and the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower, the Parent and their respective Affiliates,
and none of the Agents nor the Lenders has any obligation to disclose any of
such interests to the Borrower, the Parent or any of their respective
Affiliates.  To the fullest extent permitted by Law, each of the Borrower and
the Parent hereby waives and releases any claims that it may have against each
Agent and each Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 
10.17 Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.
 
10.18 USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower,  the Parent and each Guarantor that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “USA Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, the Parent
and each Guarantor, which information
 
 
 
107

--------------------------------------------------------------------------------

 
 
 
includes the name and address of the Borrower, the Parent and each Guarantor,
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower, the Parent or any Guarantor, as
applicable, in accordance with the USA Patriot Act.  Each of the Borrower and
the Parent and each Guarantor shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.
 
10.19 Judgment Currency.
 
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender or any L/C Issuer
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent, such Lender or such L/C Issuer,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
may in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency.  If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent, any
Lender or any L/C Issuer from the Borrower in the Agreement Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent, such Lender or such L/C Issuer, as the
case may be, against such loss.  If the amount of the Agreement Currency so
purchased is greater than the sum originally due to the Administrative Agent,
any Lender or any L/C Issuer in such currency, the Administrative Agent, such
Lender or such L/C Issuer, as the case may be, agrees to return the amount of
any excess to the Borrower (or to any other Person who may be entitled thereto
under applicable Law).
 
[Signature pages follow]
 

 
 
 
 
 
 
 
 
 
 
 

 
 
108

--------------------------------------------------------------------------------

 
 
 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



      TRINITY ACQUISITION PLC, as Borrower   
 
   
 
        By:  /s/ Stephen Wood  
 
   
Name:
Stephen Wood
       
Title: 
 Director  
 
              signing under a power of attorney dated as of 9 December 2011    
       

 

      By:  /s/ Michael K. Neborak  
 
   
Name:
Michael K. Neborak
       
Title: 
 Group Cheif Financial Officer  
 
                                     
SIGNED AND DELIVERED for and on
behalf of and as the deed of
WILLIS GROUP HOLDINGS PUBLIC
LIMITED COMPANY, as Parent,
by its lawfully appointed attorney
in the presence of:
                   Illegible        
(Witness’ Signature)
                   200 Liberty Street          New York, NY 10281        
(Witness’ Address)                     Analyst         (Witness’ Occupation)   
     





 
109

--------------------------------------------------------------------------------

 
 



     
BARCLAYS BANK PLC, as
Administrative Agent, Swing Line Lender, L/C Issuer and Lender
 
   
 
        By:  /s/ Kevin Cullen  
 
   
Name:
Kevin Cullen
       
Title: 
 Director  

 
 
 

     
SUNTRUST BANK, as Lender and L/C Issuer
 
 
   
 
        By:  /s/ K. Scott Bazemore  
 
   
Name:
K. Scott Bazemore
       
Title: 
 Vice President  

 





     
JPMORGAN CHASE BANK, N.A., as Lender
 
 
   
 
        By:  /s/ Melvin D. Jackson  
 
   
Name:
Melvin D. Jackson
       
Title: 
 Vice President  


 



      LLOYDS TSB BANK PLC, as Lender   
 
   
 
        By:  /s/ Julia R. Franklin  
 
   
Name:
Julia R. Franklin
       
Title: 
 Vice President  


      By:  /s/ Karen Weich  
 
   
Name:
Karen Weich
       
Title: 
 Vice President  



 

      WELLS FARGO BANK, N.A., as Lender   
 
   
 
        By: /s/ Genevieve Piche  
 
   
Name:
Genevieve Piche        
Title: 
 Vice President  

 
                                                             



      BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender 
 
   
 
        By:  /s/ Glenn Schuermann  
 
   
Name:
Glenn Schuermann
       
Title: 
 Vice President  


 
 
 
 
110

--------------------------------------------------------------------------------

 
 

      CITIBANK NA, LONDON, as Lender   
 
   
 
        By:  /s/ Peter C. Bickford  
 
   
Name:
Peter C. Bickford
       
Title: 
 Vice President and Managing Director  


 

      PNC BANK, N.A., as Lender   
 
   
 
        By:  /s/ Daniel R. Raynor  
 
   
Name:
Daniel R. Raynor
       
Title: 
 Senior Vice President  


      COMERICA BANK, as Lender   
 
   
 
        By:  /s/ Aurora Bataglia  
 
   
Name:
Aurora Bataglia
       
Title: 
 Vice President  

 



      M&T BANK, as Lender   
 
   
 
        By:  /s/ Ramal Moreland  
 
   
Name:
Ramal Moreland
       
Title: 
 Officer  





      BANK OF AMERICA N.A., as Lender   
 
   
 
        By:  /s/ Jacob Garcia  
 
   
Name:
Jacob Garcia
       
Title: 
 Vice President  

 



      MORGAN STANLEY BANK, as Lender   
 
   
 
        By:  /s/ Michael King  
 
   
Name:
Michael King
       
Title: 
 Authorized Signatory  

 
 

      NORTHERN TRUST COMPANY, as Lender   
 
   
 
        By: /s/ Chris McKean  
 
   
Name:
Chris McKean        
Title: 
 Senior Vice President  


      SCOTIABANK (IRELAND) LIMITED, as Lender   
 
   
 
        By: /s/ Clive Sinnamon  
 
   
Name:
Clive Sinnamon        
Title: 
Director  


 

      By:  /s/ R. Masters  
 
   
Name:
R. Masters        
Title: 
 Chief Executive Officer  

 
 
111

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 1.01(a)
 
MANDATORY COST FORMULAE
 
1.  
The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 
 
(a)
the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

 
 
(b)
the requirements of the European Central Bank.

 
2.  
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.  The Administrative Agent will, at the
request of the Borrower or any Lender, deliver to the Borrower or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 
3.  
The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent.  This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 
4.  
The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 
 
(a)
in relation to any Loan in Sterling:

 
AB+C(B-D)+E x 0.01                                           per cent per annum
        100 - (A+C)


 
(b)
in relation to any Loan in any currency other than Sterling:

 
E x 0.01                       per cent per annum
    300
Where:
 
“A”
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
“B”
is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to the first sentence
of Section 2.08(b) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
“C”
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
“D”
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 
“E”
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 
5.  
For the purposes of this Schedule:

 
 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
(b)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
 
(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 
 
(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.  
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e., 5% will be included in the formula as 5 and not
as 0.05).  A negative result obtained by subtracting D from B shall be taken as
zero.  The resulting figures shall be rounded to four decimal places.

 
7.  
If requested by the Administrative Agent or the Borrower, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Borrower, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

 
8.  
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate.  In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 
 
(a)
the jurisdiction of the Lending Office out of which it is making available its
participation in the relevant Loan; and

 
 
(b)
any other information that the Administrative Agent may reasonably require for
such purpose.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.
 
9.  
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

 
10.  
The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 
11.  
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.

 
12.  
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 
13.  
The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1.01(B)


GUARANTORS



 
Name of Entity
Jurisdiction of Organization
   
Willis Group Holdings Public Limited Company
Ireland
   
Willis Netherlands Holdings B.V.
Netherlands
   
Willis Investment UK Holdings Limited
England & Wales
   
TA I Limited
England & Wales
   
Willis North America Inc.
Delaware, USA
   
Willis Group Limited
England & Wales
 



 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2.01
 



COMMITMENTS AND APPLICABLE PERCENTAGES




Name of Lender
Revolving Credit Commitment
Revolving Credit Applicable Percentage
Term Loan
Commitment
Term Loan Applicable Percentage
Swing Line
Commitment
L/C
Commitment
Barclays Bank PLC
$69,375,000
13.875000000%
$16,625,000
5.541666667%
$100,000,000
$50,000,000
SunTrust Bank
$53,750,000
10.750000000%
$32,250,000
10.750000000%
$0
$50,000,000
JPMorgan Chase Bank, N.A.
$53,750,000
10.750000000%
$32,250,000
10.750000000%
$0
$0
Lloyds TSB Bank plc
$53,750,000
10.750000000%
$32,250,000
10.750000000%
$0
$0
Wells Fargo Bank, N.A.
$53,750,000
10.750000000%
$32,250,000
10.750000000%
$0
$0
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$42,187,500
8.437500000%
$25,312,500
8.437500000%
$0
$0
Citibank NA, London
$42,187,500
8.437500000%
$25,312,500
8.437500000%
$0
$0
PNC Bank, National Association
$31,250,000
6.250000000%
$18,750,000
6.250000000%
$0
$0
Comerica Bank
$26,562,500
5.312500000%
$15,937,500
5.312500000%
$0
$0
M&T Bank
$26,562,500
5.312500000%
$15,937,500
5.312500000%
$0
$0
Bank of America N.A.
$15,625,000
3.125000000%
$9,375,000
3.125000000%
$0
$0
Morgan Stanley Bank, N.A.
$15,625,000
3.125000000%
$9,375,000
3.125000000%
$0
$0
The Northern Trust Company
$15,625,000
3.125000000%
$9,375,000
3.125000000%
$0
$0
Scotia Bank (Ireland) Limited
$0
0.000000000%
$25,000,000
8.333333333%
$0
$0
TOTAL
$500,000,000
100.000000000%
$300,000,000
100.000000000%
$100,000,000
$100,000,000



 
 

--------------------------------------------------------------------------------

 



SCHEDULE 3.01
STATUS OF LENDERS



Lender Name
Tax Status
Not a UK Qualifying Lender
UK Qualifying Lender (other than a UK Treaty Lender)
UK Treaty Lender
Barclays Bank PLC
 
X
 
SunTrust Bank
X
   
JPMorgan Chase Bank, N.A.
   
X
Lloyds TSB Bank plc
 
X
 
Wells Fargo Bank, N.A.
   
X
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
   
X
Citibank NA, London
 
X
 
PNC Bank, National Association
   
X
Comerica Bank
   
X
M&T Bank
X
   
Bank of America N.A.
X
   
Morgan Stanley Bank, N.A.
   
X
The Northern Trust Company
   
X
Scotia Bank (Ireland) Limited
   
X




 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.01(i)


HMRC DT TREATY PASSPORT SCHEME LENDERS


Lender
Scheme Reference Number
Jurisdiction of Tax Residence
Comerica Bank
13/C/65903/DTTP
United States
Wells Fargo Bank, N.A.
013/W/61173/DTTP
United States
PNC Bank, National Association
13/P/63904/DTTP
United States
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
43/B/322072/DTTP
Japan
Scotia Bank (Ireland) Limited
12/S/71066/DTTP
Ireland
JPMorgan Chase Bank, N.A.
013/M/0268710/DTTP
United States
The Northern Trust Company
13/N/60122/DTTP
United States
Morgan Stanley Bank, N.A.
013/M/307216/DTTP
United States


 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.01(j)



UK NON-BANK LENDERS



None






 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.06


DISCLOSED MATTERS


None







 
 

--------------------------------------------------------------------------------

 


 


SCHEDULE 5.12


SUBSIDIARIES




Company
Status
Direct or Indirect Combined
Ownership by
Parent
Direct Owner
Country of Registration
Willis Netherlands Holdings B.V.
Guarantor
100%
Willis Group Holdings Public Limited Company
Netherlands
Willis Investment UK Holdings Limited
Guarantor
100%
Willis Netherlands Holdings B.V.
England & Wales
TA I Limited
Guarantor
100%
Willis Investment UK Holdings Limited
England & Wales
Trinity Acquisition plc
Borrower
100%
TA I Limited
England & Wales
Willis Group Limited
Guarantor
100%
Trinity Acquisition plc
England & Wales
Willis North America Inc.
Guarantor
100%
Willis Group Limited
USA





All Subsidiaries of Willis Group Holdings Public Limited Company are listed on
the attached appendices.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 



SUBSIDIARIES OF WILLIS NORTH AMERICA INC.
     
APPENDIX 1
(Subsidiaries are indented)
           
%
                   
Trading/
Activity
Country of
Owned
Company Name
     
Dormant
If Trading
Registration
 
WILLIS NORTH AMERICA INC.
 
T
 
U.S.A.
100%
 
Willis Services LLC
   
T
Limited Liability
U.S.A.
100%
 
WILLIS US HOLDING COMPANY, INC.
   
Holding Company
U.S.A.
100%
   
Willis HRH Inc.
     
Holding Company
U.S.A.
100%
     
Freberg Environmental, Inc.
 
T
 
U.S.A.
100%
     
Lees Preston Fairy (Holdings) Limited
 
T
Holding Company
England & Wales
100%
       
HRH (London) Limited
 
T
Holding Company
England & Wales
100%
         
NIB (Holdings Limited
 
T
Holding Company
England & Wales
100%
           
NIB (UK) Limited
 
T
Insurance Broker
England & Wales
55%
             
Barnfield Swift & Keating LLP (45% owned by Willis Faber Limited)
England & Wales
100%
         
Oakley Holdings Limited
 
T
Holding Company
England & Wales
100%
           
HRH Reinsurance Brokers Limited
 
T
Reinsurance Broker
England & Wales
100%
             
K Evans & Associates Limited
 
T
 
England & Wales
100%
     
MacLean, Oddy & Associates, Inc.
 
T
 
U.S.A.
100%
       
Global Special Risks, LLC
 
T
 
U.S.A.
100%
     
Philadelphia Benefits LLC
 
T
 
U.S.A.
100%
     
Premium Funding Associates, Inc.
 
T
 
U.S.A.
100%
     
Smith, Bell & Thompson, Inc.
 
T
Captive Management
U.S.A.
100%
       
SB&T Captive Management Company
   
Captive Management
U.S.A.
100%
     
Westport HRH, LLC
     
U.S.A.
100%
       
Westport Financial Services, LLC
     
U.S.A.
100%
     
Willis of Connecticut, LLC
 
T
Insurance Broker
U.S.A.
100%
     
Willis of Delaware, Inc.
 
T
 
U.S.A.
100%
     
Willis of Greater Kansas, Inc.
 
T
Insurance Broker
U.S.A.
100%
     
Willis of Oklahoma, Inc.
 
T
Insurance Broker
U.S.A.
100%
     
Willis of Virginia, Inc.
 
T
Insurance Broker
U.S.A.
100%
     
Willis of Wyoming, Inc.
 
T
Insurance Broker
U.S.A.
100%
     
Willis Programs of Connecticut Inc.
 
T
 
U.S.A.
100%
     
Willis of Michigan, Inc.
 
T
Insurance Broker
U.S.A.
100%
       
InsuranceNoodle, Inc.
 
T
Insurance Broker
U.S.A.
100%
       
Queenswood Properties Inc
 
T
 
U.S.A.
100%
       
Willis Administrative Services Corporation
T
Claims Administrator
U.S.A.
100%
         
Willis of Colorado, Inc.
 
T
Insurance Broker
U.S.A.
100%
       
Willis Americas Administration, Inc.
 
T
Insurance Broker
U.S.A.
100%
       
Willis Insurance Brokerage of Utah, Inc.
 
T
Insurance Broker
U.S.A.

 
 
 

--------------------------------------------------------------------------------

 
 
 
               
100%
       
Willis Insurance Services of California, Inc.
T
Insurance Broker
U.S.A.
100%
       
Willis Insurance Services of Georgia, Inc.
T
Insurance Broker
U.S.A.
100%
       
Willis Management (Vermont) Limited
 
T
Captive Management
U.S.A
100%
       
Willis North American Holding Company
T
Holding Company
U.S.A.
100%
       
Willis of Alabama, Inc.
 
T
Insurance Broker
U.S.A.
100%
       
Willis of Alaska, Inc.
 
D
Insurance Broker
U.S.A.
100%
       
Willis of Arizona, Inc.
 
T
Insurance Broker
U.S.A.
100%
       
Willis of Illinois, Inc.
 
T
Insurance Broker
U.S.A.
100%
       
Willis of Louisiana, Inc.
 
T
Insurance Broker
U.S.A.
100%
       
Willis of Maryland, Inc.
 
T
Insurance Broker
U.S.A.
100%
       
Willis of Massachusetts, Inc.
 
T
Insurance Broker
U.S.A.
100%
         
Willis of Northern New England, Inc.
 
T
Insurance Broker
U.S.A.
100%
       
Willis of Minnesota, Inc.
 
T
Insurance Broker
U.S.A.
100%
       
Willis of Mississippi, Inc.
 
T
Insurance Broker
U.S.A.
100%
       
Willis of New Hampshire, Inc.
 
T
Insurance Broker
U.S.A.
100%
       
Willis of New Jersey, Inc
 
T
Insurance Broker
U.S.A.
100%
         
Willis Gianconia Life, LLC
 
T
Third Party Administrator
U.S.A.
100%
       
Willis of New York, Inc.
 
T
Insurance Broker
U.S.A.
100%
         
Willis Personal Lines, Inc
 
T
Insurance Broker
U.S.A.
100%
         
Willis IIB, Inc.
   
T
Insurance Broker
U.S.A.
100%
         
Willis Finance Limited
 
T
Investment Company
England & Wales
100%
           
Willis Financial Limited
 
T
Finance Company
England & Wales
100%
       
Willis of North Carolina, Inc.
 
T
Insurance Broker
U.S.A.
100%
       
Willis of Ohio, Inc.
 
T
Insurance Broker
U.S.A.
100%
       
Willis of Oregon, Inc.
 
T
Insurance Broker
U.S.A.
100%
       
Willis of Pennsylvania, Inc.
 
T
Insurance Broker
U.S.A.
100%
         
Willis Benefits of Pennsylvania, Inc.
 
T
Insurance Broker
U.S.A.
100%
       
Willis of Seattle, Inc.
 
T
Insurance Broker
U.S.A.
100%
       
Willis of Tennessee, Inc.
 
T
Insurance Broker
U.S.A.
100%
         
Willis of Florida, Inc.
 
T
Insurance Broker
U.S.A.
100%
           
Hunt Insurance Group, LLC
 
T
 
U.S.A.
100%
       
Willis of Texas, Inc.
 
T
Insurance Broker
U.S.A.
100%
       
Willis of Wisconsin, Inc.
 
T
Insurance Broker
U.S.A.
100%
       
Willis Processing Services, Inc.
 
T
 
U.S.A.
100%
       
Willis Re Inc
   
T
Reinsurance Broker
U.S.A.
100%
       
Willis Securities, Inc.
 
T
Broker Dealer
U.S.A.
                           

 
 
 
 

--------------------------------------------------------------------------------

 
 

                                                                               
  APPENDIX 2
SUBSIDIARIES OF SOVEREIGN MARINE & GENERAL INSURANCE COMPANY LIMITED (in scheme
of arrangement)
(Subsidiaries are indented)
                                       
%
                   
Trading/
Activity
Country of
Owned
Company Name
   
Dormant
If Trading
Registration
 
SOVEREIGN MARINE & GENERAL INSURANCE COMPANY LIMITED*
   
100%
 
Greyfriars Insurance Company Limited
 
SOA
Insurance Company
England & Wales
100%
 
Sovereign Insurance (UK) Limited
 
SOA
Insurance Company
England & Wales
                           
*
in scheme of arrangement
                                   

 
 
 

--------------------------------------------------------------------------------

 

                                                                               
   
OTHER SUBSIDIARIES OF WILLIS GROUP LIMITED
     
APPENDIX 3
(Subsidiaries are indented)
                                       
%
                   
Trading/
Activity
Country of
Owned
Company Name
   
Dormant
If Trading
Registration
 
WILLIS GROUP LIMITED
 
T
   
49%
 
Al-Futtaim Willis Co. L.L.C.  (Held on trust for Willis International)
T
Insurance/Reinsurance Broker
Dubai
100%
   
AF Willis Bahrain W.L.L.
 
T
Insurance Broker
Bahrain
100%
   
AF Willis Bahrain E.C.
 
T
Insurance Broker
Bahrain
40%
   
Willis Saudi Arabia Company LLC
 
T
Insurance Broker & Consultants
Saudi Arabia
90%
 
Willis Insurance Brokers Co. Ltd. (10% - Shanghai Xin Hui Investment Consultancy
Co. Ltd)
T
Insurance Broker
China, PRC
100%
 
Harrap Brothers Life & Pensions Limited
 
D
 
England & Wales
100%
 
Willis Holding GmbH (NB Held on trust for WEBV)
T
 
Germany
100%
   
Willis Re Beteiligungsgesellschaft mbH
 
T
 
Germany
100%
   
Willis GmbH & Co., K.G.
 
T
 
Germany
100%
     
InterRisk Risiko-Management-Beratung GmbH
T
 
Germany
100%
     
Willis Assekuranz GmbH
 
T
 
Germany
100%
     
JWA Marine GmbH
   
T
 
Germany
100%
     
Willis Finanzkonzepte GmbH
 
T
 
Germany
100%
     
Willis Schadensmanagement GmbH
 
D
 
Germany
100%
   
Willis Re GmbH & Co., K.G.
 
T
Insurance Broker
Germany
100%
   
Willis Japan GmbH
   
T
Insurance Broker
Germany
100%
 
Willis Faber Limited (see Appendix 7)
 
T
Holding Company
England & Wales
100%
 
Faber & Dumas Limited
 
D
 
England & Wales
100%
 
Willis Pension Trustees Limited
 
D
 
England & Wales
100%
 
Willis UK Investments (unlimited company)
 
T
Investment Company
England & Wales
                           

 
 
 

--------------------------------------------------------------------------------

 

                                                                               
   
SUBSIDIARIES OF WILLIS LIMITED
     
APPENDIX 4
(Subsidiaries are indented)
                                       
%
                   
Trading/
Activity
Country of
Owned
Company Name
     
Dormant
If Trading
Registration
 
WILLIS LIMITED
   
T
   
100%
 
Bloodstock & General Insurance Services Limited
D
 
England & Wales
100%
 
Claims and Recovery Services Limited
 
D
Agent for Claims
England & Wales
100%
 
Hughes-Gibb & Company Limited
 
D
 
England & Wales
100%
 
Special Contingency Risks Limited
 
T
Lloyd's Broker
England & Wales
100%
 
W.I.R.E. Limited
   
D
Information Provider
England & Wales
100%
   
W.I.R.E. Risk Information Limited
 
D
 
England & Wales
100%
   
Willis Corporate Secretarial Services Limited
D
 
England & Wales
                                                       

 
 
 

--------------------------------------------------------------------------------

 

                                                                               
                               
SUBSIDIARIES OF WILLIS UK LIMITED
     
APPENDIX 5
(Subsidiaries are indented)
                                       
%
                   
Trading/
Activity
Country of
Owned
Company Name
   
Dormant
If Trading
Registration
 
WILLIS UK LIMITED
   
T
 
England & Wales
100%
 
Goodhale Limited
   
T
 
England & Wales
100%
 
VEAGIS Limited
   
D
 
England & Wales
100%
 
Willis Corroon Cargo Limited
 
D
 
England & Wales
100%
 
Willis Corroon Construction Risks Limited
 
D
 
England & Wales
100%
 
Willis Corroon (FR) Limited
 
T
Fiscal Representative
England & Wales
100%
 
Willis Harris Marrian Limited
 
D
 
N.Ireland
100%
 
Willis Transportation Risks Limited
 
D
 
England & Wales
100%
 
Willis Scotland Limited
   
D
 
Scotland
100%
 
Willis First Response Limited
 
D
 
England & Wales
                                                       

 
 
 

--------------------------------------------------------------------------------

 

                                                                               
   
SUBSIDIARIES OF WILLIS INTERNATIONAL LIMITED
     
APPENDIX 6
(Subsidiaries are indented)
                                       
%
                   
Trading/
Activity
Country of
Owned
Company Name
   
Dormant
If Trading
Registration
 
WILLIS INTERNATIONAL LIMITED
 
T
Holding Company
England & Wales
90.00%
 
Venture Reinsurance Company Limited
 
T
Reinsurance Company
Barbados
100%
 
Meridian Insurance Company Limited
 
T
Insurance Company
Bermuda
100%
 
Willis (Bermuda) 2 Limited
 
T
Insurance Broker
Bermuda
66.58%
 
Willis Europe B.V. - see appendix 6A for subsidiaries
T
Holding Company
Netherlands
   
(33.42% held by Willis Overseas Investments Limited)
     
100%
 
Willis Overseas Brokers Limited
 
D
Insurance Broker*
England & Wales
100%
 
Willis Overseas Investments Limited
 
T
Investment Company
England & Wales
100%
 
Willis Overseas Limited
 
T
Services Company
England & Wales
100%
 
Willis Management (Gibraltar) Limited
 
T
Captive Management
Gibraltar
100%
 
Friars Street Insurance Limited
 
T
Captive Ins Co
Guernsey
100%
   
Trinity Square Insurance Limited
 
T
Captive Ins Co
Gibraltar
100%
 
Willis Corroon Management (Luxembourg) S.A.
D
 
Luxembourg
60%
 
WFD Servicios S.A. de C.V. (Willis Europe BV 40%)
T
Service Company
Mexico
100%
 
Willis CIS Insurance Broker LLC
 
T
Insurance Broker
Russia
100%
 
Asmarin Verwaltungs AG
 
T
Holding Company
Switzerland
100%
   
Willis AG
     
T
Insurance Broker
Switzerland
100%
 
Willis Corretaje de Reaseguros S.A.
 
T
Reinsurance Consultant
Venezuela
100%
 
Willis Insurance Brokers LLC
 
T
Insurance Broker
Ukraine
4%
 
Willis Corredores de Reaseguros SA (96% owned by Willis Europe B.V.)
T
Reinsurance Broker
Argentina
5%
 
Willis Argentina S.A. (95% owned by Willis Europe B.V.)
T
Insurance Broker
Argentina
5%
 
Asifina S.A. (95% owned by Willis Europe B.V.)
T
Insurance Broker
Argentina
5%
 
Risco S.A. (95% owned by Willis Europe B.V.)
 
D
 
Argentina
                                                       

 
 
 

--------------------------------------------------------------------------------

 

                                                                               
   
SUBSIDIARIES OF WILLIS EUROPE BV
     
APPENDIX 6A
(Subsidiaries are indented)
                                       
%
                   
Trading/
Activity
Country of
Owned
Company Name
   
Dormant
If Trading
Registration
 
WILLIS EUROPE BV
         
96%
 
Willis Corredores de Reaseguros SA (4% owned by Willis International Limited)
T
Reinsurance Broker
Argentina
95%
 
Willis Argentina S.A. (5% owned by Willis International Limited)
T
Insurance Broker
Argentina
95%
 
Asifina S.A. (5% owned by Willis International Limited)
T
Insurance Broker
Argentina
95%
 
Risco S.A. (5% owned by Willis International Limited)
D
 
Argentina
100%
 
Willis Australia Holdings Limited
 
T
Holding Company
Australia
100%
   
Trinity Processing Services (Australia) Pty Limited
T
Processing
Australia
100%
   
Willis Australia Limited
 
T
Insurance Broker
Australia
100%
     
Glencairn MacDermott (Pty) Limited (Australia)
 
Insurance Broker
Australia
100%
     
Richard Oliver International Limited
 
D
 
England & Wales
100%
   
Willis Employee Benefits Pty Limited
 
T
Employee Benefits
Australia
100%
   
Willis Reinsurance Australia Limited
 
T
Reinsurance Broker
Australia
100%
   
Willis Australia Group Services Pty Limited
 
T
Risk Management
Australia
100%
   
Richard Oliver Underwriting Managers Pty Limited
T
Underwriting Mngmnt
Australia
100%
 
Willis GmbH
     
T
Insurance Broker
Austria
100%
 
WFB Corretora de Seguros Ltda
 
T
Holding Company
Brazil
70%
 
Sertec Servicos Tecnicos de Inspecao, Levantamentos e Avaliacoes Ltda
T
Service Company
Brazil
   
(30% held by Wilis Corretores de Seguros Ltda)
     
95.55%
 
Willis Corretores de Seguros Limitada (4.45% held by WFB Corretora de Seguros
Ltda)
T
Insurance Broker
Brazil
98.62%
   
Willis Affinity Corretores de Seguros Limitada (0.97% held by
 
Insurance Broker
Brazil
     
Willis Europe BV and 0.41% by WFB Participacoes Ltda)
     
100%
   
York Vale Corretora e Administradora de Seguros Limitada
D
Process of being dissolved
Brazil
100%
 
Willis Corretora de Resseguros Limitada
 
T
Insurance Broker
Brazil
38%
 
Willis Insurance Brokers (B) Sdn Bhd
 
T
Insurance Broker
Brunei
100%
 
Willis Holding Company of Canada Inc
 
T
Holding Company
Canada
100%
   
Faber & Dumas Canada Limited
 
T
Wholesale Broker
Canada
100%
   
Willis Canada Inc.
   
T
Insurance Broker
Canada
100%
   
Willis Corroon Aerospace of Canada Limited
T
Insurance Broker
Canada
100%
   
Willis Re Canada Inc.
   
T
Reinsurance Broker
Canada
                           

 
 
 

--------------------------------------------------------------------------------

 

                                                       
SUBSIDIARIES OF WILLIS EUROPE BV
     
APPENDIX 6A
(Subsidiaries are indented)
         
(continued)
                           
%
                   
Trading/
Activity
Country of
Owned
Company Name
   
Dormant
If Trading
Registration
 
WILLIS EUROPE BV
         
99%
 
Willis Chile Limitada (1% held by WIH Ltd)
 
T
Reinsurance Broker
Chile
99%
   
Willis Corredores de Reaseguro Limitada (1% held by Willis Insurance Services
S.A.)
Chile
96%
 
Willis Insurance Services S.A. (4% held by WIH Limited)
T
Insurance Broker
Chile
80%
 
Willis Colombia Corredores de Seguros S.A.
 
T
Insurance Broker
Colombia
80%
 
Willis Corredores de Reaseguros S.A.
 
T
Reinsurance Broker
Colombia
40%
 
J.R.C. Metropolitan Trust Holdings Limited (60% owned by Gras Savoye SA)
Holding Company
Cyprus
99.99%
   
Gras Savoye Willis Net Trust Insurance Agency Services SA (0.01% held by Willis
Kendriki SA)
Insurance Services
Greece
100%
 
Willis sro
       
T
Insurance Broker
Czech Republic
100%
 
Willis A/S
     
D
Insurance Broker
Denmark
85%
   
Willis I/S
     
T
Ins. Broking, Risk Mana-gement & Empl Benefits
Denmark
85%
   
Willis Forsikringsservice I/S
 
T
Insurance Administration
Denmark
85%
   
Willis Finansradgivning I/S
 
T
Insurance Administration
Denmark
100%
 
Willis Re Nordic Reinsurance Broking (Denmark) A/S
T
Reinsurance Broker
Denmark
30.35%
 
GS & Cie Groupe
   
T
Holding Company
France
50.1%
 
Willis Gras Savoye Re S.A. (Gras Savoye & Cie owns 49.9%)
T
Reinsurance Broker
France
2.98%
 
Dream Management 1
     
Holding Company
France
33.33%
 
Dream Management 2
     
Holding Company
France
40%
 
Gras Savoye Willis S.A. (owned 59% Gras Savoye SA & 1% Herve Leboucher)
T
Insurance Broker
Greece
97.5%
   
Cargotrust Insurance Brokers Limited (2.5% owned  by Willis Kendriki SA)
Insurance Broker
Greece
40%
 
Willis Kendriki SA (60% owned by Gras Savoye SA)
T
Insurance Broker
Greece
100%
 
Willis Hong Kong Limited
 
T
Insurance Broker
Hong Kong
33.33%
 
ACP Insurance Brokers Limited
 
T
Insurance Consultant
Hong Kong
100%
 
Willis Kft
       
T
Insurance Broker
Hungary
100%
 
Willis Processing Services (India) Pvt. Ltd
 
T
Administration
India
26%
 
Willis India Insurance Brokers Private Limited
T
Insurance Broker
India
80%
 
PT Willis Indonesia (20% held by PT Ciptalima Persada)
T
Insurance Broker
Indonesia
                           

 
 
 

--------------------------------------------------------------------------------

 

                                                       
SUBSIDIARIES OF WILLIS EUROPE BV
     
APPENDIX 6A
(Subsidiaries are indented)
         
(continued)
                           
%
                   
Trading/
Activity
Country of
Owned
Company Name
     
Dormant
If Trading
Registration
 
WILLIS EUROPE BV
         
100%
 
Willis Re Southern Europe S.p.A
 
T
Reinsurance Broker
Italy
100%
 
Willis Italia S.p.A
   
T
Insurance Broker
Italy
65%
   
Consorzio Padova 55
   
T
Building Mgmt
Italy
100%
 
Willis Korea Limited
   
T
Insurance Broker
Korea
49%
 
Willis (Malaysia) Sdn Bhd
 
T
Insurance Broker
Malaysia
100%
 
Willis Agente de Seguros y Fianzas, S.A. de C.V.
T
Insurance Broker
Mexico
100%
 
Willis Mexico Intermediario de Reaseguro S.A. de C.V.
T
Reinsurance Broker
Mexico
100%
 
Rontarca-Prima Consultores C.A.
 
T
Consulting
Venezuela
100%
 
Willis Nederland B.V.
   
T
Insurance Broker
Netherlands
100%
   
Willis Consulting Services Private Limited (1share held by AV Singh)
100%
   
Willis B.V.
     
T
Insurance Broker
Netherlands
100%
     
Willis Global Markets B.V.
 
T
Insurance Broker
Netherlands
100%
     
Rontarca Prima Willis, C.A.
 
T
Insurance Broker
Venezuela
100%
     
Plan Administrativo Rontarca Salud, C.A.
 
T
TPA Administrator
Venezuela
100%
     
Asesorauto 911, C.A.
 
D
Dormant
Venezuela
100%
     
C.A. Prima Corretaje de Seguros(C.A.Prima Asesoria Tecnica)
D
Dormant
Venezuela
100%
     
Scheuer Verzekeringen B.V.
 
T
Insurance Broker
Netherlands
100%
 
Willis New Zealand Limited
 
T
Insurance Broker
New Zealand
100%
 
Willis AS
     
T
Insurance Broker
Norway
100%
   
Willis Forsikringspartner AS
 
D
Insurance Agent
Norway
100%
 
Willis Re Nordic Reinsurance Broking (Norway) AS
T
Reinsurance Broker
Norway
100%
 
Willis Corredores de Seguros SA
 
T
Insurance Broker
Peru
100%
 
Willis Corredores de Reaseguros SA
 
T
Reinsurance Broker
Peru
100%
 
Willis Polska S.A.
   
T
Insurance Broker
Poland
100%
   
Brokerskie Centrum Ubezpieczeniowe AMA SP. Z O.O.
T
Insurance Broker
Poland
100%
 
Willis (Singapore) Pte Limited
 
T
Insurance Broker
Singapore
100%
   
Willis Management (Labuan) Limited
 
D
Offshore Ins Underwriting
Malaysia
100%
   
Willis Management (Singapore) Pte Ltd
 
T
Risk Management
Singapore
100%
     
Willis Management (HK) Pty Limited
 
D
 
Hong Kong

 
 
 

--------------------------------------------------------------------------------

 

                                                       
SUBSIDIARIES OF WILLIS EUROPE BV
     
APPENDIX 6A
(Subsidiaries are indented)
         
(continued)
                           
%
                   
Trading/
Activity
Country of
Owned
Company Name
   
Dormant
If Trading
Registration
 
WILLIS EUROPE BV
         
74%
 
Willis South Africa (Pty) Limited (Amabubesi Ltd 26%)
T
Insurance Broker
South Africa
23%
   
Amabubesi Consulting Services
 
T
 
South Africa
100%
 
Willis Re (Pty) Limited
   
T
Reinsurance Broker
South Africa
100%
   
Motheo Reinsurance Consultants (Pty) Limited
D
Reinsurance Broker
South Africa
50%
 
Willis Faber Anclamar S.A.
 
D
 
Spain
100%
 
Bolgey Holding S.A.
     
Holding Company
Spain
77%
   
Willis Iberia Correduria de Seguros y Reaseguros SA 13% owned by Gras Savoye &
Cie and 10% held by Gras Savoye Eurofinance)
T
Insurance Broker
Spain
100%
     
Willis Consulting S.L.
 
T
Consultancy
Spain
99.948%
     
Willis Corretores de Seguros SA
 
T
Insurance Broker
Portugal
79%
     
Claim Management Administrator, S.L. (15% - MA. Mervedano, 3% - J Mattern, 3% -
J de Eusebio))
Claim Consultant
Spain
100%
     
Willis S & C c Correduria de Seguros y Reaseguros SA (Barcelona)
Insurance Broker
Spain
50.005%
     
CXG Willis Correduria de Seguros S.A. (50% owned by Corporacion Caixa Galicia)
Insurance Broker
Spain
100%
 
Willis Holding AB
   
T
Holding Company
Sweden
100%
   
Willis AB
     
T
Insurance Broker
Sweden
100%
     
Willis Management (Stockholm) AB
 
D
Captive Management
Sweden
100%
 
Willis OY AB
 
T
Insurance Broker
Finland
100%
 
Willis Faber AG
   
D
 
Switzerland
100%
 
Willis (Taiwan) Limited
 
T
Insurance Broker
Taiwan
25%
 
Multi Risk Consultants (Thailand) Limited
 
T
Insurance Broker
Thailand
50%
 
Johnson & Higgins Willis Faber Holdings, Inc.
 
D
 
U.S.A.
100%
 
Willis Risk Management (Malaysia) Sdn. Bhd.
 
T
Insurance Broker
Malaysia
                                                       

 
 
 

--------------------------------------------------------------------------------

 

                                                       
OTHER SUBSIDIARIES OF WILLIS FABER LIMITED
     
APPENDIX 7
(Subsidiaries are indented)
                                       
%
                   
Trading/
Activity
Country of
Owned
Company Name
   
Dormant
If Trading
Registration
 
WILLIS FABER LIMITED
   
T
   
100%
 
Arbuthnot Insurance Services Limited
 
D
 
England & Wales
100%
 
Carter, Wilkes & Fane (Holding) Limited
 
T
 
England & Wales
100%
 
Carter,Wilkes & Fane Limited
 
D
 
England & Wales
100%
 
C.H. Jeffries (Insurance Brokers) Limited
 
D
 
England & Wales
100%
   
C.H. Jeffries (Holdings) Limited
 
D
Holding Company
England & Wales
100%
   
C.H. Jeffries (Risk Management) Limited
 
D
 
England & Wales
100%
 
C.R King & Partners Limited
 
D
 
England & Wales
100%
 
Durant, Wood Limited
   
D
 
England & Wales
100%
 
Friars Street Trustees Limited
 
D
 
England & Wales
100%
 
International Claims Bureau Limited
 
D
 
England & Wales
100%
 
Invest for School Fees Limited
 
D
 
England & Wales
100%
 
Johnson Puddifoot & Last Limited
 
D
 
England & Wales
100%
 
Lloyd Armstrong & Ramsey Limited (strike-off pending)
   
Ireland
100%
 
Martin Boag & Co Limited
 
D
 
England & Wales
100%
 
Matthews Wrightson & Co Limited
 
D
 
England & Wales
100%
 
McGuire Insurances Limited
 
D
 
Northern Ireland
100%
 
Mercantile U.K. Limited
 
D
 
England & Wales
100%
 
Opus Holdings Limited
   
T
Holding Company
England & Wales
100%
   
Opus Pension Trustees Limited
 
D
 
England & Wales
100%
   
Opus London Market Limited
 
D
 
England & Wales
100%
   
Opus Insurance Services Limited
 
D
 
England & Wales
100%
   
Opus Compliance Services Limited
 
D
 
England & Wales
100%
   
Opus Health and Safety Limited
 
D
 
England & Wales
100%
   
Thirdreel Limited
   
D
 
England & Wales
100%
 
Run-Off 1997 Limited
   
T
 
England & Wales
100%
 
RCCM Limited
   
D
 
England & Wales
45%
 
Barnfield Swift & Keating LLP (55% owned by NIB UK Limited)
T
 
England & Wales
                           

 
 
 

--------------------------------------------------------------------------------

 

                                                       
OTHER SUBSIDIARIES OF WILLIS FABER LIMITED
     
APPENDIX 7
(Subsidiaries are indented)
         
(continued)
                           
%
                   
Trading/
Activity
Country of
Owned
Company Name
     
Dormant
If Trading
Registration
 
WILLIS FABER LIMITED
     
Holding Company
 
100%
 
Stewart Wrightson International Group Limited
D
 
England & Wales
100%
 
Stephenson's Campus (Berwick) Limited
 
D
 
England & Wales
100%
 
Stewart Wrightson (Overseas Holdings) Limited
D
 
England & Wales
18%
   
Bradbury Channel Limitada
 
T
Insurance Broker
Chile
100%
 
Stewart Wrightson (Regional Offices) Limited
 
D
Property Services
England & Wales
100%
 
Stewart Wrightson Group Limited
 
D
 
England & Wales
100%
 
Trinity Processing Services Limited
 
T
 
England & Wales
100%
 
Willis Risk Management Limited
 
D
 
England & Wales
100%
 
Willis Asia Pacific Limited
 
T
 
England & Wales
100%
 
Willis Consulting Limited
 
T
Risk Mgt Consultants
England & Wales
100%
 
Willis Capital Markets & Advisory Limited
 
T
 
England & Wales
100%
 
Willis Japan Limited
   
T
Insurance Broker
England & Wales
100%
   
Willis Japan Holdings K.K.
 
T
Holding Company
Japan
100%
       
Willis Japan Services K.K.
 
T
Insurance Agency
Japan
100%
       
Willis Japan Insurance Broker K.K.
 
T
Insurance Broker
Japan
100%
       
Willis Consulting K.K.
 
T
Insurance/Risk/ Employee Benefits
Japan
100%
 
Willis Corroon Licensing Limited
 
T
Management Services
England & Wales
100%
 
Willis Employee Benefits Limited (name change 27/02/2006)
T
Financial Intermediation
England & Wales
100%
 
Willis Faber & Dumas Limited
 
D
Property Holding Co
England & Wales
100%
 
Willis Group Services Limited (see Appendix 8)
T
Service Company
England & Wales
100%
 
Willis Corroon Financial Planning Limited
 
T
Financial Planning
England & Wales
100%
 
Willis Faber UK Group Limited (see Appendix 10)
T
Holding Company
England & Wales
100%
 
Willis Faber Underwriting Agencies Limited (see Appendix 9)
D
 
England & Wales
100%
 
Willis International Limited (see Appendix 6)
 
T
Holding Company
England & Wales
100%
 
Willis Limited (see Appendix 4)
 
T
Insurance Broker
England & Wales
100%
 
Willis Safety Solutions Limited
 
D
 
England & Wales
100%
 
Willis UK Limited (see Appendix 5)
 
T
 
England & Wales
100%
 
Willis Corporate Director Services Limited
 
D
 
England & Wales
100%
 
Willis ESOP Management Limited
 
D
 
Jersey
100%
 
Willis Structured Financial Solutions Limited
 
D
Non Trading
England & Wales
                           

 
 
 

--------------------------------------------------------------------------------

 

                                                       
SUBSIDIARIES OF WILLIS GROUP SERVICES LIMITED
     
APPENDIX 8
(Subsidiaries are indented)
                                       
%
                   
Trading/
Activity
Country of
Owned
Company Name
     
Dormant
If Trading
Registration
 
WILLIS GROUP SERVICES LIMITED
 
T
   
100%
 
Ropepath Limited
   
D
 
England & Wales
100%
 
Sailgold Limited
   
D
 
England & Wales
100%
   
World Insurance Network Inc,
 
D
 
U.S.A.
100%
 
Willis Corroon Nominees Limited
 
D
 
England & Wales
100%
 
Willis Group Medical Trust Limited
 
D
 
England & Wales
100%
 
WCYC (London) Limited
 
T
 
England & Wales
                           

 
 
 

--------------------------------------------------------------------------------

 

                                                       
SUBSIDIARIES OF WILLIS FABER UNDERWRITING AGENCIES LIMITED
   
APPENDIX 9
(Subsidiaries are indented)
                                       
%
                   
Trading/
Activity
Country of
Owned
Company Name
     
Dormant
If Trading
Registration
 
WILLIS FABER UNDERWRITING AGENCIES LIMITED
D
   
100%
 
Devonport Underwriting Agency Limited
 
D
 
England & Wales
100%
 
Willis Faber (Underwriting Management) Limited
T
Underwriting Mngmnt
England & Wales
100%
 
Willis Faber Underwriting Services Limited
 
D
 
England & Wales
                           

 
 
 

--------------------------------------------------------------------------------

 

                                                       
SUBSIDIARIES OF WILLIS FABER UK GROUP LIMITED
   
APPENDIX 10
(Subsidiaries are indented)
                                       
%
                   
Trading/
Activity
Country of
Owned
Company Name
     
Dormant
If Trading
Registration
 
WILLIS FABER UK GROUP LIMITED
 
T
   
100%
 
Willis China Limited
   
D
 
England & Wales
100%
 
Willis Corroon North Limited
 
D
 
England & Wales
                                                       

 
 
 

--------------------------------------------------------------------------------

 

                                                      APPENDIX 12
SUBSIDIARIES OF WILLIS INVESTMENT HOLDING (BERMUDA) LIMITED
(Subsidiaries are indented)
                                       
%
                   
Trading/
Activity
Country of
Owned
Company Name
     
Dormant
If Trading
Registration
 
WILLIS INVESTMENT HOLDING (BERMUDA) LIMITED
T
Holding Company
Bermuda
100%
 
Lime Street Insurance PCC Limited (1 share owned by Willis Corroon Nominees
Limited)
Malta
100%
 
Willis (Bermuda) Limited
 
T
Insurance Broker
Bermuda
100%
 
Willis Management (Barbados) Limited
 
T
Captive Management
Barbados
100%
 
Willis Management (Bermuda) Limited
 
T
Captive Management
Bermuda
100%
 
Willis Re Bermuda Limited
 
T
Reinsurance Broker
Bermuda
100%
 
Willis Management (Cayman) Limited
 
T
Captive Management
Cayman Islands
100%
 
Willis Management (Dublin) Limited
 
T
Captive Management
Eire
100%
 
Willis Management (Guernsey) Limited
 
T
Captive Management
Guernsey
100%
 
Willis Management (Isle of Man) imited
 
T
Captive Management
Isle of Man
100%
   
Willis Administration (Isle of Man) Limited
 
Dormant
Service Company
Isle of Man
100%
 
Willis Re Labuan Limited
 
T
Treaty Reinsurance
Malaysia
100%
 
Willis Management (Malta) Limited
 
T
Captive Management
Malta
100%
 
Willis Services (Malta) Limited
     
Malta
89%
 
Willis Re (Mauritius) Limited
 
T
Reinsurance Broker
Mauritius
100%
 
Glencairn Bermuda Limited
 
T
Insurance Broker
Bermuda
                           

 
 
 

--------------------------------------------------------------------------------

 

                                                       
SUBSIDIARIES OF HILB ROGAL & HOBBS UK HOLDINGS LIMITED
   
APPENDIX 12
(Subsidiaries are indented)
                                       
%
                   
Trading/
Activity
Country of
Owned
Company Name
     
Dormant
If Trading
Registration
 
HILB ROGAL & HOBBS UK HOLDINGS LIMITED
     
100%
 
Glencairn Group Limited
 
T
Holding Company
England & Wales
100%
   
Glencairn LLC (Russia)
   
Insurance Broker
Russia
100%
   
Glencairn Insurance Brokers LLC (Russia) (0.06% owned by Glencairn UK Holdings)
100%
   
Glencairn UK Holdings Limited
 
T
Holding Company
England & Wales
100%
     
Glencairn Limited
   
T
Insurance/Reinsurance Broker
England & Wales



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.02


EXISTING LIENS




1.  
Liens on Investments in GS & Cie Groupe S.A.S. granted in connection with the
disposition by Willis Group Holdings Public Limited Company and any of its
Subsidiaries of all of the Equity Interests or other interests in Gras Savoye &
Cie to GS & Cie Groupe S.A.S., or an affiliate thereof, pursuant to that certain
Investment and Share Purchase Agreement, dated as of November 18, 2009, by and
among Astorg Partners, certain Funds managed by Astorg Partners S.p.A., Soleil
S.p.A., Alcee S.p.A., Willis Europe B.V., other sellers identified therein,
Maera S.A., Mr. Pierre Simon and PRPHI Srl. and that certain Shareholders’
Agreement with respect to Soleil S.p.A., dated as of November 18, 2009.



2.  
Liens on the land and buildings owned by Willis Limited and located at (i)
Friars Street, Ipswich IPI, 1TA, United Kingdom and (ii) Franciscan Way,
Ipswich, Suffolk, IP1 1TR, United Kingdom in connection with that certain USD
20,000,000 Revolving Facility Agreement, dated as of June 22, 2010 by and among
Willis Limited and Lloyds TSB Bank Plc.

 
 
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.06


SPECIFIED PROPERTIES




Land and buildings at Friars Street, Ipswich IPI 1TA, United Kingdom.


Land and buildings at 285 Queen Street, Broughty Ferry, Dundee, DD5 2HD, United
Kingdom.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 10.02



INFORMATION FOR NOTICES


I.  Borrower:


Trinity Acquisition plc
One World Financial Center
200 Liberty Street, 7th floor
New York, New York 10281
Attention:  Adam G. Ciongoli
Telephone No.:  212-915-8899
Fax No.:  212-519-5407
Email Address: Adam.Ciongoli@willis.com
 
 
with a copy to:
Weil Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Richard Ginsburg
Telephone No.:  212-310-8084
Fax No.: 212-310-8007
Email Address:  richard.ginsburg@weil.com




II.  Administrative Agent:


Barclays Bank PLC


Credit Contact:
Barclays Capital
745 Seventh Avenue
New York, NY 10019
Attention: Lisa Minigh / Patrick Kerner 
Facsimile: 212-526-5115
Telephone: 212-526-1524 / 212-526-1447
Email:  lisa.minigh@Barcap.com / patrick.kerner@barcap.com  


with a copy to:


Post Close Operations/Administrative Contact:
Barclays Capital Services LLC
1301 Sixth Avenue
New York, NY 10019
Attention:  Maria Sherry 
Facsimile:  917-522-0569 

 
 

--------------------------------------------------------------------------------

 

Telephone:  212-320-6209 
Email: xraUSLoanOps5@BarclaysCapital.com


Wire Instructions:
Bank Name:                                Barclays Bank PLC
Address:                                 70 Hudson Street, Jersey City, NJ 07302
ABA#:                                           026 002 574
Account Name:                                Clad Control Account
Account Number:                                050-019104
Ref:                                Willis Group 




III.  Swing Line Lender:


Barclays Bank PLC


Credit Contact:
Barclays Capital
745 Seventh Avenue
New York, NY 10019
Attention: Lisa Minigh / Patrick Kerner 
Facsimile: 212-526-5115
Telephone: 212-526-1524 / 212-526-1447
Email:  lisa.minigh@Barcap.com / patrick.kerner@barcap.com  


with a copy to:


Post Close Operations/Administrative Contact:
Barclays Capital Services LLC
1301 Sixth Avenue
New York, NY 10019
Attention:  Maria Sherry 
Facsimile:  917-522-0569 
Telephone:  212-320-6209 
Email: xraUSLoanOps5@BarclaysCapital.com




IV.  L/C Issuers:


Barclays Bank PLC
200 Park Avenue
New York, NY 10166
Attention: Letter of Credit Department / Dawn Townsend
Facsimile: (212) 412-5011
Telephone: (201) 499-2081
Email: xraLetterofCredit@barclayscapital.com

 
 

--------------------------------------------------------------------------------

 



with a copy to:


Credit Contact:
Barclays Capital
745 Seventh Avenue
New York, NY 10019
Attention: Lisa Minigh / Patrick Kerner 
Facsimile: 212-526-5115
Telephone: 212-526-1524 / 212-526-1447
Email:  lisa.minigh@Barcap.com / patrick.kerner@barcap.com  


with a copy to:


Post Close Operations/Administrative Contact:
Barclays Capital Services LLC
1301 Sixth Avenue
New York, NY 10019
Attention:  Maria Sherry 
Facsimile:  917-522-0569 
Telephone:  212-320-6209 
Email: xraUSLoanOps5@BarclaysCapital.com


SunTrust Bank
245 Peachtree Center Avenue, 17th Floor
Atlanta, GA 30303-3707
Attention: Standby Letter of Credit Department
Fax No.: 404-588-8129
Telephone No.:  800-951-7847
Email Address:  mary.psaila@suntrust.com


V.  Lenders


As provided in the applicable Lender’s Administrative Questionnaire

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1



[FORM OF COMMITTED LOAN BORROWING REQUEST]



COMMITTED LOAN BORROWING REQUEST



 
Date:  ________, ____
 
To:
Barclays Bank PLC,

 
as Administrative Agent

 
745 Seventh Avenue

New York, NY 10019
Attention: Lisa Minigh / Patrick Kerner 
Facsimile: 212-526-5115
Telephone: 212-526-1524 / 212-526-1447
Email:  lisa.minigh@Barcap.com / patrick.kerner@barcap.com  


cc:        Barclays Capital Services LLC
1301 Sixth Avenue
New York, NY 10019
Attention:  Maria Sherry 
Facsimile:  917-522-0569 
Telephone:  212-320-6209 
Email: xraUSLoanOps5@BarclaysCapital.com


Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement dated as of December 16, 2011
(as the same may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “Agreement”; the terms defined therein being used herein as
therein defined), among Trinity Acquisition plc, a company formed under the laws
of England and Wales having company number 03588435 (the “Borrower”), Willis
Group Holdings Public Limited Company, a company incorporated under the laws of
Ireland having company number 475616 (the “Parent”), each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
Barclays Bank PLC, as Administrative Agent, and the other parties thereto.
 
The Borrower hereby requests a:
 
 
1.
Select one:

 
o   Committed Borrowing
 
o   Conversion or continuation of Committed Loans
 
 
[2.
Select One:

 
 
 
A-1-1

--------------------------------------------------------------------------------

 
 
 
 
o  If such Committed Borrowing consists of Eurocurrency Rate Loans, such
Committed Borrowing shall continue to consist of a Eurocurrency Rate Loans
having an Interest Period of [__] months.
 
o  If such Committed Borrowing consists of Eurocurrency Rate Loans, such
Committed Borrowing shall be converted to Base Rate Loans.
 
o  If such Committed Borrowing consists of Base Rate Loans, such Committed
Borrowing shall be converted to Eurocurrency Rate Loans having an Interest
Period of [__] months.]1
 
 
[2.
In the aggregate amount of $________.

 
 
3.
Comprised of [Base Rate] [Eurodollar Rate] Loans.



 
[4.
With an Interest Period of ___ months.]2

 
 
5.
In the following currency: _________________3]4



 
[3][6].
On ____________, 201_ (a Business Day).

 
 
[4][7].
The Borrower’s account to which funds are to be disbursed is:

 
 
Account Number: ___________________

 
 
Location:__________________________

 
 
[5][8].
The Debt Rating of the Parent on the date hereof is ________.

 
This Committed Loan Borrowing Request and the Committed Borrowing requested
herein comply with Sections 2.01(b), 2.02, [4.01]5 and 4.02 of the Agreement.
 


 
TRINITY ACQUISITION PLC
 


By:  ___________________________
Name:
Title:

______________________
 
1
To be included if “Conversion or Continuation of Committed Loans” is selected.

 
 
2
Insert if a Borrowing of Eurocurrency Rate Loans.

 
 
3
Available in Dollars, Euro, Sterling and each other currency that is approved in
accordance with Section 1.06 of the Agreement



 
4
To be included if “Term Loan Borrowing” is selected.



 
5
To be included if submitted on the Closing Date.

 

 
 
A-1-2

--------------------------------------------------------------------------------

 

EXHIBIT A-2



[FORM OF SWING LINE LOAN BORROWING REQUEST]



SWING LINE LOAN BORROWING REQUEST



Date:  _______, ____
 
To:
Barclays Bank PLC,

 
as Swing Line Lender

 
745 Seventh Avenue

New York, NY 10019
Attention: Lisa Minigh / Patrick Kerner 
Facsimile: 212-526-5115
Telephone: 212-526-1524 / 212-526-1447
Email:  lisa.minigh@Barcap.com / patrick.kerner@barcap.com  


cc:        Barclays Capital Services LLC
1301 Sixth Avenue
New York, NY 10019
Attention:  Maria Sherry 
Facsimile:  917-522-0569 
Telephone:  212-320-6209 
Email: xraUSLoanOps5@BarclaysCapital.com


Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement dated as of December 16, 2011
(as the same may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “Agreement”; the terms defined therein being used herein as
therein defined), among Trinity Acquisition plc, a company formed under the laws
of England and Wales having company number 03588435 (the “Borrower”), Willis
Group Holdings Public Limited Company, a company incorporated under the laws of
Ireland having company number 475616 (the “Parent”), each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
Barclays Bank PLC, as Administrative Agent, and the other parties thereto.
 
The Borrower hereby requests a Swing Line Borrowing:
 
1.           In the amount of $________.
 
2.           On __________, 201_ (a Business Day).
 
3.           The Debt Rating of the Parent on the date hereof is ________.
 


 
A-2-1

--------------------------------------------------------------------------------

 
 
This Swing Line Loan Borrowing Request and the Swing Line Borrowing requested
herein comply with Sections 2.04, [4.01]6 and 4.02 of the Agreement.
 


 
TRINITY ACQUISITION PLC
 


By:  ___________________________
Name:
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

_________________________
 
6
To be included if submitted on the Closing Date.


 
A-2-2

--------------------------------------------------------------------------------

 
 

 
EXHIBIT A-3



[FORM OF TERM LOAN BORROWING REQUEST]



TERM LOAN BORROWING REQUEST



Date:  _________, ____
 
To:
Barclays Bank PLC,

 
as Administrative Agent

 
745 Seventh Avenue

New York, NY 10019
Attention: Lisa Minigh / Patrick Kerner 
Facsimile: 212-526-5115
Telephone: 212-526-1524 / 212-526-1447
Email:  lisa.minigh@Barcap.com / patrick.kerner@barcap.com  


cc:        Barclays Capital Services LLC
1301 Sixth Avenue
New York, NY 10019
Attention:  Maria Sherry 
Facsimile:  917-522-0569 
Telephone:  212-320-6209 
Email: xraUSLoanOps5@BarclaysCapital.com


Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement dated as of December 16, 2011
(as the same may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “Agreement”; the terms defined therein being used herein as
therein defined), among Trinity Acquisition plc, a company formed under the laws
of England and Wales having company number 03588435 (the “Borrower”), Willis
Group Holdings Public Limited Company, a company incorporated under the laws of
Ireland having company number 475616 (the “Parent”), each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
Barclays Bank PLC, as Administrative Agent, and the other parties thereto.
 
The Borrower hereby requests a:
 
1.  
Select one:

 
  Term Loan Borrowing
 
  Conversion or continuation of Term Loans
 
 
[2.
Select one:

 
 
 
 
A-3-1

--------------------------------------------------------------------------------

 
 
 
o  If such Term Loan Borrowing consists of Eurocurrency Rate Loans, such Term
Loan Borrowing shall continue to consist of a Eurocurrency Rate Loans having an
Interest Period of [__] months.
 
o  If such Term Loan Borrowing consists of Eurocurrency Rate Loans, such Term
Loan Borrowing shall be converted to Base Rate Loans.
 
o  If such Term Loan Borrowing consists of Base Rate Loans, such Term Loan
Borrowing shall be converted to Eurocurrency Rate Loans having an Interest
Period of [__] months.]7
 
[2.           In the aggregate amount of $________.
 
3.           Comprised of [Base Rate] [Eurodollar Rate] Loans.


4.           With an Interest Period of ___ months.]8]9
 
[3][5].           On ____________, 201_ (a Business Day).
 
[4][6].           The Borrower’s account to which funds are to be disbursed is:
 
Account Number: __________________
 
Location:_________________________
 
[5][7].           The Debt Rating of the Parent on the date hereof is ________.
 
This Term Loan Borrowing Request and the Term Loan Borrowing requested herein
comply with Sections 2.01(a), 2.02, [4.01]10 and 4.02 of the Agreement.
 


 
TRINITY ACQUISITION PLC
 


By:  ___________________________
Name:
Title:

____________________________
 
7
To be included if “Conversion or continuation of a Term Loan Borrowing” is
selected.



 
8
Insert if a Borrowing of Eurocurrency Rate Loans.

 
9
To be included if “Term Loan Borrowing” is selected.



 
10
To be included if submitted on the Closing Date.

 

 
 
A-3-2

--------------------------------------------------------------------------------

 

 EXHIBIT B-1


[FORM OF REVOLVING CREDIT NOTE]



REVOLVING CREDIT NOTE

 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
__________________ or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the aggregate unpaid
principal amount of each Committed Loan from time to time made by the Lender to
the Borrower under that certain Credit Agreement dated as of December 16, 2011
(as the same may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “Agreement”; the terms defined therein being used herein as
therein defined), between the Borrower, Willis Group Holdings Public Limited
Company, a company incorporated under the laws of Ireland having company number
475616, each lender from time to time party thereto, Barclays Bank PLC, as
Administrative Agent, and the other parties thereto.  The Borrower promises to
pay interest on the unpaid principal amount of each Committed Loan from time to
time made by the Lender to the Borrower under the Agreement from the date of
such Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Agreement.  All payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in immediately available funds at the Administrative Agent’s Office.  If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.
 
This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Revolving Credit Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Committed Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Revolving Credit Note and endorse thereon the date, amount and maturity of its
Committed Loans and payments with respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.
 
THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAW THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE
STATE OF NEW YORK.
 
 
 
B-1-1

--------------------------------------------------------------------------------

 
 
 
TRINITY ACQUISITION PLC
 


By:  ___________________________
Name:
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
B-1-2

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______

 
 
 
 
 
 
 

 
 
B-1-3

--------------------------------------------------------------------------------

 
 
 
 

 
EXHIBIT B-2



[FORM OF TERM LOAN NOTE]



TERM LOAN NOTE

 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
________________ or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the aggregate unpaid
principal amount of each Term Loan made by the Lender to the Borrower under that
certain Credit Agreement dated as of December 16, 2011 (as the same may be
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time in accordance with its terms, the
“Agreement”; the terms defined therein being used herein as therein defined),
between the Borrower, Willis Group Holdings Public Limited Company, a company
incorporated under the laws of Ireland having company number 475616, each lender
from time to time party thereto, Barclays Bank PLC, as Administrative Agent, and
the other parties thereto.  The Borrower promises to pay interest on the unpaid
principal amount of each Term Loan made by the Lender to the Borrower under the
Agreement from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
 
This Term Loan Note is one of the Term Loan Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Term Loan Note shall become, or may be
declared to be, immediately due and payable all as provided in the
Agreement.  Term Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Term Loan Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Loan Note.
 
THIS TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.
 
 
 
 
B-2-1

--------------------------------------------------------------------------------

 
 
TRINITY ACQUISITION PLC
 


By:  ___________________________
Name:
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
B-2-2

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______

 
 
 
 
 
 
 

 
 
B-2-3

--------------------------------------------------------------------------------

 

EXHIBIT C
 
[FORM OF COMPLIANCE CERTIFICATE]


COMPLIANCE CERTIFICATE


Financial Statement Date:_________, 201_
 
To:           Barclays Bank PLC, as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of December 16,
2011 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Agreement”; the terms defined therein being used herein as therein
defined), among Trinity Acquisition plc, a company formed under the laws of
England and Wales having company number 03588435 (the “Borrower”), Willis Group
Holdings Public Limited Company, a company incorporated under the laws of
Ireland having company number 475616 (the “Parent”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and Barclays Bank PLC, as Administrative Agent.
 
The undersigned, a Financial Officer of the Parent, hereby certifies as of the
date hereof that he/she is the of the Parent, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Parent, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           The Parent has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Parent
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           The Parent has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Parent ended as of the above date.  Such financial statements fairly present in
all material respects the financial condition and results of operations of the
Parent and its consolidated Subsidiaries in accordance with GAAP as at such date
and for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.
 
2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Parent and its Subsidiaries during the accounting period covered by such
financial statements.
 
 
 
C-1

--------------------------------------------------------------------------------

 
 
 
3.           A review of the activities of the Parent and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether a Default or Event of Default has occurred
during such fiscal period, and to the best knowledge of the undersigned, during
such fiscal period [no Default or Event of Default has occurred]/[the following
Default(s) or Event(s) of Default has/have occurred [or continued] and the
following indicates its/their nature and status:]
 
4.           The financial covenant analyses and information set forth on
Schedules 1 and 2 attached hereto are true and accurate on and as of the date of
this Compliance Certificate.
 


 
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of , .
 


 
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
 
By: ________________________________________________
 
Name: ______________________________________________
 
Title: _______________________________________________
 


 


 

 
C-2

--------------------------------------------------------------------------------

 

Schedule 1 to the Compliance Certificate
 


For the Quarter/Year ended ___________________(“Statement Date”) ($ in 000’s)


I.           Section 7.08(a) – Consolidated Cash Interest Coverage Ratio.
 
 
A.
Consolidated EBITDA for four consecutive fiscal

 
quarters ending on above date (“Subject
Period”):                                                       $_________
 
B.           Consolidated Cash Interest Expense for Subject
Period:                                            $_________
 
C.           Consolidated Cash Interest Coverage Ratio (Line I.A ¸ Line
I.B):                              _______ to 1
 
Minimum required:  4.00 to 1.00
 


 
II.           Section 7.08(b) – Consolidated Leverage
Ratio.                              
 
A.           Consolidated Funded Indebtedness at Statement
Date:                                              $_________
 
B.           Consolidated EBITDA for Subject
Period:                                                                $_________
 
C.           Consolidated Leverage Ratio (Line II.A ¸ Line
II.B):                                                _______ to 1
 
Maximum permitted:  3.25 to 1.00
 

 
C-3

--------------------------------------------------------------------------------

 



 
Schedule 2 to the Compliance Certificate
 


For the Quarter/Year ended ___________________(“Statement Date”) ($ in 000’s)


EBITDA11
(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)


 
 
 
EBITDA
 
Quarter Ended
_________
 
Quarter Ended
_________
 
Quarter Ended
_________
 
Quarter Ended
_________
Four Quarter Period
Ended
_________
 
Consolidated Net Income
         
+ consolidated interest expense
         
+ consolidated income tax expense
         
+ depreciation and amortization
         
+ extraordinary losses and nonrecurring charges
         
+ non-cash charges (including the non-cash portion of pension expense)
         
+ losses on asset sales outside the ordinary course of business
         
+ restructuring charges or provisions
         
+ acquisition related costs12
         

 
______________________________
 
11
Solely for the purpose of determining the Consolidated Leverage Ratio, includes
amounts of Acquired EBITDA for any Acquired Entity or Business for such period
and excludes Acquired EBITDA for any Sold Entity or Business for such period, in
accordance with the Agreement.

 
 
 
C-4

--------------------------------------------------------------------------------

 
 
 
 
+ expenses or charges incurred in connection with any issuance of debt or equity
securities
         
+ deduction for minority interest expense for such period with respect to a
Subsidiary that is not wholly owned by the Parent13
         
- extraordinary gains and non-recurring gains
         
- non-cash gains
         
- gains on asset sales outside the ordinary course of business
         
= Consolidated EBITDA
         


 
 
________________________ 


12             Any costs incurred in connection with acquisitions (including in
connection with closure and/or consolidation of facilities) shall not exceed an
aggregate amount with respect to any such acquisition equal to 5% of the
aggregate consideration for such acquisition.
 
13            Such addition subject to the conditions that (A) the amount added
to Consolidated Net Income pursuant to this provision for any period shall not
exceed 5% of the amount of Consolidated EBITDA computed in accordance with this
definition for such period, and (B) the Indebtedness and interest expense of
such Subsidiary are included in the calculation of Indebtedness and Consolidated
Cash Interest Expense to the same extent as would be required if such Subsidiary
were wholly owned by the Parent.

 
C-5

--------------------------------------------------------------------------------

 
 
 

 
EXHIBIT D-1



[FORM OF ASSIGNMENT AND ASSUMPTION]



ASSIGNMENT AND ASSUMPTION

 
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit and Swing Line Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.          Assignor:                                      ______________


2.
Assignee:
______________ [and is an Affiliate/Approved Fund of [identify Lender]]



3.
Borrower:
TRINITY ACQUISITION PLC, a company formed under the laws of England and Wales
having company number 03588435

 
 
 
D-1-1

--------------------------------------------------------------------------------

 
 

 
4.
Parent:
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, a company incorporated under the
laws of Ireland having company number 475616



4.
Administrative Agent:
BARCLAYS BANK PLC, as the administrative agent under the Credit Agreement



5.
Credit Agreement:
Credit Agreement dated as of December 16, 2011 between the Borrower, the Parent,
the Lenders party thereto, the Administrative Agent, and the other parties
thereto.



6.         Assigned Interest:


Facility
Class
Aggregate
Amount of Commitments /
Loans for all
Lenders
Aggregate
Amount of Commitments /
Loans held by
Assigning
Lender
Amount of Commitments /
Loans Assigned
Percentage
Assigned of
Commitment / Loans
CUSIP Number
Revolving Credit Facility
Revolving Credit Commitments / Committed Loans
$
$
$
%
 
Term Loan
Facility
Term Loans
$
$
$
%
 
Term Loan
Facility
New Term Loans
$
$
$
%
 
Term Loan
Facility
Non-Extended Term Loans
$
$
$
%
 
Term Loan
Facility
Extended Term Loans
$
$
$
%
 



7.           Trade Date: _________________


8.           Effective Date:  ____________, 201_


[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]



 
D-1-2

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]




By:________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]




By:________________________
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
D-1-3

--------------------------------------------------------------------------------

 

[Consented to and Accepted:


BARCLAYS BANK PLC,
  as Administrative Agent




By:________________________
      Title:]14




[Consented to and Accepted:


BARCLAYS BANK PLC,
  as L/C Issuer




By:_________________________
      Title:




SUNTRUST BANK,
  as L/C Issuer




By:_________________________
      Title:




[ANY ADDITIONAL L/C ISSUER],
  as L/C Issuer




By:_________________________
      Title:
 
 


BARCLAYS BANK PLC,
  as Swing Line Lender


By:_________________________
      Title:]15



 
 


________________________________
 
14
To be added only to the extent required under Section 10.06(b).

 
 
15
To be added only to the extent required under Section 10.06(b).  Consent of L/C
Issuers and Swing Line Lender is required only in respect of the Revolving
Credit Facility.



 
16
To be added to the extent required under Section 10.06(b).

 
 
 
D-1-4

--------------------------------------------------------------------------------

 

 
 
[TRINITY ACQUISITION PLC


By:           _____________________
Title:]16
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
________________________________
 
16
To be added to the extent required under Section 10.06(b).

 
 
 
D-1-5

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.1.           Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby, and (iv) it is not a “Defaulting Lender,” as
such term is defined in the Credit Agreement; and (b) assumes no responsibility
with respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Parent, the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Parent, the Borrower, any of its Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.


1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (vi) it has delivered
a true and complete Administrative Questionnaire and (vii) it is not a
“Defaulting Lender,” as such term is defined in the Credit Agreement; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
 
 
 
D-1-6

--------------------------------------------------------------------------------

 
 
 

 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Effective Date.  The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.


3.           Status of Lender. The Assignee confirms, for the benefit of the
Administrative Agent and without liability to any Loan Party, that it is [not a
UK Qualifying Lender][a UK Qualifying Lender (other than a UK Treaty Lender)][a
UK Treaty Lender].


4.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.


[5.           UK Tax Confirmation. The Assignee confirms that the person
beneficially entitled to interest payable to the Assignee in respect of an
advance under the Credit Agreement or under any other Loan Document is either
(a) a company resident in the United Kingdom for United Kingdom tax purposes,
(b) a partnership each member of which is (i) a company so resident in the
United Kingdom, or (ii) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (within the
meaning of section 19 of the CTA) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the CTA, or (c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]17


[6.           HMRC DT Treaty Passport scheme. The Assignee confirms (for the
benefit of the Administrative Agent and without liability to any Loan Party)
that it is a UK Treaty Lender that holds a passport under the HMRC DT Treaty
Passport scheme (reference number [____]) and is tax resident in [____], so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax and notifies the Borrower that the Borrower must, to the
extent that the Assignee becomes a Lender under a Commitment or Loan which is
made available to the Borrower pursuant to the Credit Agreement, make an
application to HMRC under form DTTP2 within 30 days of the Effective Date.]18



_______________________________
 
17
Include only if the Assignee is a UK Qualifying Lender solely by virtue of
clause (a)(ii) of the definition of UK Qualifying Lender.

 
18
To be included only if the Assignee holds a passport under the HMRC DT Treaty
Passport scheme and wishes that scheme to apply to the Credit Agreement.

 
 
 
 
D-1-7

--------------------------------------------------------------------------------

 
 
 
 


7.           US Tax Confirmation.  The Assignee confirms that it has delivered
executed originals of IRS Form W-9 or the applicable IRS Form W-8 (with any
required attachments), as required by Section 3.01(e)(iv) of the Credit
Agreement.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
D-1-8

--------------------------------------------------------------------------------

 

EXHIBIT D-2


[FORM OF ADMINISTRATIVE QUESTIONNAIRE]
 
[See Attached]
 
 
 
 
 
 
D-2-1

--------------------------------------------------------------------------------

 
Administrative Questionnaire
 
Barclays Capital Administrative Details
 
Trinity Acquisition PLC
$500 Million Senior Revolving Credit Facility and $300 Million Senior Term Loan
 
Please fax or email to Maria Sherry at Barclays Capital (917-522-0569 /
xrausloanops5@barclayscapital.com).


Borrower: Trinity Acquisition PLC


Lender/Investor: (as name appears on assignment agreement):


An original, executed tax form (W8/W9) must be provided to the agent prior to
the Lender/Investor being closed into the transaction. The Lender/Investor must
also confirm that it is (circle one of the following): [(A) not a UK Qualifying
Lender] [(B) a UK Qualifying Lender (other than a UK Treaty Lender)] [(C) a UK
Treaty Lender] (in each case, as such terms are defined in the Credit
Agreement).


Operations Closing Contact: 
       
Primary Contact:                                                           
Secondary Contact:        
Name:
Maria Sherry
Name:
Christine Aharonian (Manager)
       
Phone:
212-320-6209
Phone:
212-320-9943
       
Fax:
917-522-0569
Fax:
917-522-0569
       
Email:
maria.sherry@barcap.com
Email:
christine.aharonian.barcap.com
       
Operations/Administrative Contacts (for draw downs, repayments, rate setting,
etc.):
       
Primary Contact:
 
Secondary Contact:
       
Name:
Maria Sherry
Name:
Christine Aharonian (Manager)
       
Phone:
212-320-6209
Phone:
212-320-9943
       
Email:
maria.sherry@barcap.com
Email:
christine.aharonian.barcap.com
       
 
             
Wire Instructions:
           
Bank Name:
Barclays Bank PLC
 
 
       
ABA #:
026 002 574
   
 
     
Account Name:
Clad Control Account
 
 
 
     
A/C:
050-019-104
 
       
 
Ref:
Willis Group – Trinity Acquisition
 
         
Credit Contact:
Closing  and Clear Par Contacts:        
Name:
Lisa Minigh
Name:
Anthony Colon
 
     
Address:
745 7th Avenue
Address:
1301 6th Avenue
 
     
Suite/Floor:
26th Floor
Suite/Floor: 9th Floor
 
     
City, State, Zip:
New York, NY 10019
City, State, Zip:
New York, NY 10019
 
     
Phone:
212-526-1524
Phone:
212-320-2829
 
     
Fax:
212-526-5115
Fax:
646-834-2447
 
     
E-mail
lisa.minigh@barcap.com
E-mail:
anthony.colon@barcap.com
       
Intralinks Contacts:
         
Name:
Annie Rogosky
Legal Name:
 
 
     
Address:
745 7th Avenue
Address:
 
 
     
Suite/Floor:
26th Floor
Suite/Floor:
 
 
     
City, State, Zip:
New York, NY 10019
City, State, Zip:
 
       
Phone:
212-526-1075
Phone:
 
 
     
Fax:
212-526-5115
Fax:
 
 
     
E-mail:
Ltmny@barcap.com
E-mail:
 
 
     
Please forward Amendments, Waivers, Closing Documentation and Compliance to:
       
Name:
Barclays Bank PLC
Name:
Barclays Bank PLC
 
     
Address:
745 7th Avenue
Address:
745 7th Ave
 
     
Suite/Floor:
26th Floor
Suite/Floor:
26th Floor
 
     
City, State, Zip:
New York, NY 10019
City, State, Zip:
New York, NY 10019
       
Attn:
Lisa Minigh
Attn:  
Patrick Kerner
 
     
Phone:
212-526-1524
Phone:  
212-526-1447
 
     
Fax:
212-526-5115
Fax:  
212-526-5115
 
     
E-mail:
lisa.minigh@barcap.com
E-mail:  
patrick.kerner@barcap.com
       


Lender Administrative Questionnaire
 
Please fax or email to Maria Sherry at Barclays Capital (917-522-0569 /
xrausloanops5@barclayscapital.com).


Borrower: Trinity Acquisition PLC


Lender/Investor: (as name appears on assignment agreement):


An original, executed tax form (W8/W9) must be provided to the agent prior to
the Lender/Investor being closed into the transaction. The Lender/Investor must
also confirm that it is (circle one of the following): [(A) not a UK Qualifying
Lender] [(B) a UK Qualifying Lender (other than a UK Treaty Lender)] [(C) a UK
Treaty Lender] (in each case, as such terms are defined in the Credit
Agreement).
 
 

--------------------------------------------------------------------------------

 
 



Operations/Administrative Contacts (for draw downs, repayments, rate setting,
etc.):
     
Name:
 
Name:
     
 
c/o:
 
c/o:
   
 
 
Address:
 
Address:
 
 
   
City, St, Zip:
 
City, St, Zip:
 
     
Attn:
 
Attn:
 
 
   
Phone:
 
Phone:
       
Fax:
 
Fax:
   
 
 
Email:
 
Email:
       
Wire Instructions:
           
Bank Name:
   
 
     
ABA #
     
 
   
BNF Name:
   
 
     
BNF Address:
   
 
     
A/C:
     
 
   
FFC:
     
 
   
Ref:
           
Credit Contact:
 
Closing  and Clear Par Contacts:
   
Name:
 
Name:
       
Address:
 
Address:
       
Suite/Floor:
 
Suite/Floor:
       
City, State, Zip:
 
City, State, Zip:
       
Attn:
 
Attn:
       
Phone:
 
Phone:
       
Fax:
 
Fax:
       
E-mail
 
E-mail:
       
Intralinks Contacts:
           
Name:
 
Legal Name:
       
Address:
 
Address:
       
Suite/Floor:
 
Suite/Floor:
       
City, State, Zip:
 
City, State, Zip:
       
Attn:
 
Attn:
       
Phone:
 
Phone:
       
Fax:
 
Fax:
       
E-mail:
 
E-mail:
       
Please forward Amendments, Waivers, Closing Documentation and Compliance to:
     
Name:
 
Legal Name:
       
Address:
 
Address:
       
Suite/Floor:
 
Suite/Floor:
       
City, State, Zip:
 
City, State, Zip:
       
Attn:
 
Attn:
       
Phone:
 
Phone:
       
Fax:
 
Fax:
       
E-mail:
 
E-mail:
                     



 
 
 

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
EXHIBIT E
 
[FORM OF GUARANTY AGREEMENT]
 
[See Attached]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E-1

--------------------------------------------------------------------------------

 

 
EXHIBIT F



[FORM OF PREPAYMENT NOTICE]



PREPAYMENT NOTICE



Date:  _______, ____
 
To:
Barclays Bank PLC,

 
as Administrative Agent

 
745 Seventh Avenue

New York, NY 10019
Attention: Lisa Minigh / Patrick Kerner 
Facsimile: 212-526-5115
Telephone: 212-526-1524 / 212-526-1447
Email:  lisa.minigh@Barcap.com / patrick.kerner@barcap.com  


cc:           Barclays Capital Services LLC
1301 Sixth Avenue
New York, NY 10019
Attention:  Maria Sherry 
Facsimile:  917-522-0569 
Telephone:  212-320-6209 
Email: xraUSLoanOps5@BarclaysCapital.com


Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement dated as of December 16, 2011
(as the same may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “Agreement”; the terms defined therein being used herein as
therein defined), among Trinity Acquisition plc, a company formed under the laws
of England and Wales having company number 03588435 (the “Borrower”), Willis
Group Holdings Public Limited Company, a company incorporated under the laws of
Ireland having company number 475616 (the “Parent”), each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
Barclays Bank PLC, as Administrative Agent, and the other parties thereto.
 
This Prepayment Notice is delivered to you pursuant to Section 2.05 of the
Agreement.  The Borrower hereby gives notice of a prepayment of Loans as
follows:
 
1.           Select Facility:
 
o  Committed Loans                                           oTerm Loans
 
[2.           Select Class of Term Loans:
 
oTerm Loans                                                      oNew Term Loans
 
oNon-Extended Term Loans                              oExtended Term Loans]19
 
3.           Select Type(s) of Loans:
 
o  Base Rate Loans in the aggregate principal amount of $________.
 
 Eurocurrency Rate Loans with an Interest Period ending ______, 201_ in the
aggregate principal amount of $________.
 
4.           On __________, 201_ (a Business Day).
 


 
This Prepayment Notice and prepayment contemplated hereby comply with
Section 2.05 of the Agreement.
 


 
TRINITY ACQUISITION PLC
 


By:  ___________________________
Name:
Title:
 
 



__________________________
 
19
To be completed if prepayment is of Term Loan Facility.

 

 
 
F-1

--------------------------------------------------------------------------------

 

EXHIBIT G


[FORM OF JOINDER AGREEMENT]


JOINDER AGREEMENT
 
This Joinder Agreement, dated as of __________ __, 201_ (this “Agreement”), by
and among [New Lenders] (each a “New Lender” and collectively the “New
Lenders”), Trinity Acquisition plc, a company formed under the laws of England
and Wales having company number 03588435 (the “Borrower”), Willis Group Holdings
Public Limited Company, a company incorporated under the laws of Ireland having
company number 475616 (the “Parent”), each other lender from time to time party
hereto, and Barclays Bank PLC, as Administrative Agent.
 
RECITALS:
 
WHEREAS, reference is hereby made to the Credit Agreement, dated as of December
16, 2011 (as may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), by and among the Borrower, the Parent, the Lenders
party thereto from time to time and Barclays Bank PLC, as Administrative Agent;
and
 
WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may increase the Revolving Credit Commitments and/or provide New Term Loans by
entering into one or more Joinder Agreements with the New Lenders.
 
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
 
Each New Lender party hereto hereby agrees to commit to provide its respective
New Loan Commitment as set forth on Schedule A annexed hereto, on the terms and
subject to the conditions set forth below:
 
Each New Lender (i) confirms that it has received a copy of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Agreement (this “Agreement”) and it is sophisticated with respect to
decisions to make loans similar to those contemplated to be made hereunder and
it is experienced in making loans of such type; (ii) agrees that it will,
independently and without reliance upon Administrative Agent or any other Lender
or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto and (iv) agrees that it will perform
in accordance with their terms
 
 
 
G-1

--------------------------------------------------------------------------------

 
 
 
all of the obligations which by the terms of the Credit Agreement are required
to be performed by it as a Lender.
 
Each New Lender hereby agrees to make its New Loan Commitment on the following
terms and conditions20:
 
1.
Applicable Rate.  The Applicable Rate for each New Loan shall mean, as of any
date of determination, [___]% per annum

 
2.
Principal Payments.  The Borrower shall make principal payments on the New Term
Loans in installments on the dates and in the amounts set forth below:

 

 
(A)
Payment
Date
(B)
Scheduled
Repayment of
New Term Loans
     
$__________
     
$__________
     
$__________
     
$__________
     
$__________
     
$__________
     
$__________
     
$__________
   
TOTAL
$__________
 



3.
Voluntary Prepayments.  Scheduled installments of principal of the New Term
Loans set forth above shall be reduced in connection with any voluntary
prepayments of the New Term Loans in accordance with Section 2.05 of the Credit
Agreement.

 
4.
Fees.  Borrower agrees to pay each New Lender its pro rata share of an aggregate
fee equal to [________ __, ____] on [_________ __, ____].

 
5.
Proposed Borrowing.  This Agreement represents the Borrower’s request to borrow
[New Term Loans][and][New Committed Loans] from the New Lenders as follows (the
“Proposed Borrowing”):

 
a.           Increase Effective Date for Proposed Borrowing:  ___________, ____
 
 
____________________________
 
20
Insert completed items 1-6 as applicable, with respect to New Term Loans with
such modifications as may be agreed to by the parties hereto to the extent
consistent with Section 2.14 of the Credit Agreement.

 
 
 
 
G-2

--------------------------------------------------------------------------------

 
 
 
b.           Amount of Proposed Borrowing:  $___________________
 
c.           Type:                          o    a.  Base Rate Loan(s)
o b.  Eurocurrency Rate Loans with an initial Interest
             Period of ____ month(s)
 
d.           Applicable Maturity Date: ____________________
 
6.
[New Lenders.  Each New Lender acknowledges and agrees that upon its execution
of this Agreement [and the making of [New Term Loans][and][New Committed Loans]]
that such New Lender shall become a “Lender” under, and for all purposes of, the
Credit Agreement and the other Loan Documents, and shall be subject to and bound
by the terms thereof, and shall perform all the obligations of and shall have
all rights of a Lender thereunder.]21

 
7.
[Status of New Lender.  The New Lender confirms, for the benefit of the
Administrative Agent and without liability to any Loan Party, that it is [not a
UK Qualifying Lender] [a UK Qualifying Lender (other than a UK Treaty Lender)][a
UK Treaty Lender].]22

 
8.
[UK Tax Confirmation.  The New Lender confirms that the person beneficially
entitled to interest payable to the New Lender in respect of an advance under
the Credit Agreement or under any other Loan Document is either (a) a company
resident in the United Kingdom for United Kingdom tax purposes, (b) a
partnership each member of which is (i) a company so resident in the United
Kingdom, or (ii) a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account in computing its chargeable profits (within the meaning of
section 19 of the CTA) the whole of any share of interest payable in respect of
that advance that falls to it by reason of Part 17 of the CTA, or (c) a company
not so resident in the United Kingdom which carries on a trade in the United
Kingdom through a permanent establishment and which brings into account interest
payable in respect of that advance in computing the chargeable profits (within
the meaning of section 19 of the CTA) of that company.]23

 
9.
[HMRC DT Treaty Passport scheme.  The New Lender confirms (for the benefit of
the Administrative Agent and without liability to any Loan Party) that it is a
UK Treaty Lender that holds a passport under the HMRC DT Treaty Passport scheme
(reference number [_____]) and is tax resident in [_____], so that interest
payable to it by borrowers is generally subject to full exemption from UK
withholding tax and notifies the Borrower that the Borrower must, to the extent
that the New Lender becomes a Lender under a Commitment or Loan which is made
available to the Borrower pursuant to the Credit Agreement, make an application
to HMRC under form DTTP2 within 30 days of the Increase Effective Date.]24

 
______________________________
 
21
Insert bracketed language if the lending institution is not already a Lender.



 
22
Insert bracketed language if the lending institution is not already a Lender.



 
23
Include only if the New Lender is a UK Qualifying Lender solely by virtue of
clause (a)(ii) of the definition of UK Qualifying Lender.

 


 
 
G-3

--------------------------------------------------------------------------------

 
 
 
 
 
Agreement, make an application to HMRC under form DTTP2 within 30 days of the
Increase Effective Date.]24

 
10.
US Tax Confirmation.  The New Lender confirms that it has delivered executed
originals of IRS Form W-9 or the applicable IRS Form W-8 (with any required
attachments), as required by Section 3.01(e)(iv) of the Credit Agreement.

 
11.
Credit Agreement Governs.  Except as set forth in this Agreement, [New Term
Loans][and][New Committed Loans] shall otherwise be subject to the provisions of
the Credit Agreement and the other Loan Documents.

 
12.
Borrower’s Certifications.  By its execution of this Agreement, the undersigned
officer and Borrower hereby certify that:

 
 
i.
The representations and warranties of (i) the Parent and the Borrower contained
in Article V (other than the representation and warranty contained in Section
5.04(b)) of the Credit Agreement and (ii) each Loan Party contained in each
other Loan Document or in any document furnished at any time under or in
connection with the Credit Agreement or any other Loan Document are true and
correct in all material respects (or, if such representation or warranty is
itself modified by materiality or Material Adverse Effect, it is true and
correct in all respects) on and as of the date hereof to the same extent as
though made on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects on and as of such earlier date;

 
 
ii.
No Default exists as of the date of the Increase Effective Date or would result
from the consummation of the Proposed Borrowing contemplated hereby;

 
 
iii.
All fees and expenses due to the Administrative Agent and any Lender (other than
any Defaulting Lender) under the Credit Agreement and the other Loan Documents
have been paid; and

 
 
iv.
The [New Term Loans][New Committed Loans][New Loans] rank pari passu in right of
payment with all other [Term Loans][Committed Loans][Loans] and no [New Term
Loans][New Committed Loans][New Loans] are secured by or receive the benefit of
any collateral, credit support or security that does not secure or support the
existing [Term Loans][Committed Loans][Loans].

 
______________________________
 
24
Insert bracketed language if the New Lender is not already a Lender, holds a
passport under the HMRC DT Treaty Passport scheme and wishes that scheme to
apply to the Credit Agreement.

 
 
 
G-4

--------------------------------------------------------------------------------

 
 
 
 
13.
Borrower Covenants.  By its execution of this Agreement, Borrower hereby
covenants that:

 
 
i.
[Borrower shall make any payments required pursuant to Section 2.14 of the
Credit Agreement in connection with the New Loan Commitments;]25

 
 
ii.
Borrower shall deliver or cause to be delivered the following legal opinions and
documents:  [___________], together with all other legal opinions and other
documents reasonably requested by Administrative Agent in connection with this
Agreement;

 
 
iii.
The Officer’s Certificate attached hereto and executed by a Responsible Officer
of the Borrower (A) sets forth the calculations (in reasonable detail)
demonstrating compliance with the financial tests described in Section 7.08 of
the Credit Agreement as of the date of this Agreement on a pro forma basis and
(B) certifies that each of the conditions of Section 4.02 of the Credit
Agreement have been met as of the date of the date of this Agreement; and

 
 
iv.
The proceeds of the New Loans shall be used for the purposes permitted under
Section 6.08 of the Credit Agreement.

 
14.
Eligible Assignee.  By its execution of this Agreement, each New Lender
represents and warrants that it is an Eligible Assignee.

 
15.
Notice.  For purposes of the Credit Agreement, the initial notice address of
each New Lender shall be as set forth below its signature below.

 
16.
Recordation of the New Loans.  Upon execution and delivery hereof,
Administrative Agent will record the New Loans made by New Lenders in the
Register.

 
17.
Amendment, Modification and Waiver.  This Agreement may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto.

 
18.
Entire Agreement.  This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 
19.
GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS

 
______________________________
 
25
Select this provision in the circumstance where the Lender is a New Lender.

 
 
 
 
G-5

--------------------------------------------------------------------------------

 
 
 
 
 
 
PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN
THE LAW OF THE STATE OF NEW YORK.

 
20.
Severability.  Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.  If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 
21.
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 
[Remainder of page intentionally left blank]

 

 
______________________________
 
25
Select this provision in the circumstance where the Lender is a New Lender.

 
 

 
 
G-6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [_____________,
______].
 
 

      [NAME OF NEW LENDER]  
 
   
 
        By:    
 
   
Name:
 
       
Title: 
                                  Notice Address:                              
  Attention:            Telephone:            Facsimile:    

 
 
 



      TRINITY ACQUISITION PLC  
 
   
 
        By:    
 
   
Name:
 
       
Title: 
   
 
                                     
Consented to by:
 
BARCLAYS BANK PLC,
as Administrative Agent
                  By:            Name:            Title:           
 
       



 
 
G-7

--------------------------------------------------------------------------------

 

SCHEDULE A
TO JOINDER AGREEMENT


Name of New Lender
Type of Commitment
Amount
[___________________]
[New Term Loans]
[New Committed Loans]
$________________
         
Total:  $_________________



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


G-8
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT H-1
 

 

 
December 16, 2011
 



 


 
To the Lenders party to the
Credit Agreement referred to below and
Barclays Bank PLC, as Administrative Agent
 
Ladies and Gentlemen:
 
We have acted as special New York and Delaware corporate counsel to Trinity
Acquisition plc, a company organized and existing under the laws of England and
Wales and having company number 03588435 (the “Company”), Willis North America
Inc., a Delaware corporation (the “US Guarantor”), Willis Group Holdings Public
Limited Company, a company organized and existing under the laws of the Republic
of Ireland and having company number 475616 (the “Parent”) and the Guarantors
listed on Schedule A hereto (together with the Parent, the “Non-US Guarantors”),
in connection with the preparation, authorization, execution and delivery of,
and the consummation of, the transactions contemplated by, that certain Credit
Agreement, dated as of December 16, 2011 (the “Credit Agreement”), among, inter
alios, the Company, the Parent, each Lender party thereto and Barclays Bank PLC,
as the Administrative Agent.  Capitalized terms defined in the Credit Agreement
and used (but not otherwise defined) herein are used herein as so defined.  For
the purposes of this opinion, “Opinion Parties” means the Company, the US
Guarantor and the Non-US Guarantors.
 
In so acting, we have examined originals or copies (certified or otherwise
identified to our satisfaction) of (a) (i) the Credit Agreement, (ii) the
Guaranty Agreement, (iii) each Note (the documents specified in this clause (a)
are collectively referred to as the “Loan Documents”) and (b) such corporate
records, agreements, documents and other instruments, and such certificates or
comparable documents of public officials and of officers and representatives of
the Opinion Parties, and have made such inquiries of such officers and
representatives, as we have deemed relevant and necessary as a basis for the
opinions hereinafter set forth.
 
In such examination, we have assumed the genuineness of all signatures, the
legal capacity of all natural persons, the authenticity of all documents
submitted to us as originals, the conformity to original documents of all
documents submitted to us as certified, conformed or photostatic copies and the
authenticity of the originals of such latter documents.  As to all questions of
fact material to these opinions that have not been independently established, we
have relied upon certificates or comparable documents of officers and
representatives of the Opinion Parties and upon the representations and
warranties of the Opinion Parties contained in the Loan Documents.  We have also
assumed (i) the valid existence of the Company and the Non-US Guarantors, (ii)
that the Company and each Non-US Guarantor has the requisite corporate power and
authority to enter into and perform the Loan Documents to which it is a party
and (iii) the due authorization, execution and delivery of the Loan Documents by
each party thereto other than the US Guarantor.  As used herein, “to our
knowledge” and “of which we are aware” mean the conscious awareness of facts or
other information by any lawyer in our firm actively involved in the
transactions contemplated by the Credit Agreement and the other Loan
 
 
  H-1-1
 

--------------------------------------------------------------------------------

 
December 16, 2011

Page 2
 
 
Documents.  We have assumed the validity and enforceability of the Opinion
Parties’ obligations under the Loan Documents under the laws of England and
Wales, the Republic of Ireland and The Netherlands, as applicable.
 
Based on the foregoing, and subject to the qualifications stated herein, we are
of the opinion that:
 
1. The US Guarantor is a corporation validly existing and in good standing under
the laws of the State of Delaware and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted.
 
2. The US Guarantor has all requisite corporate power and authority to execute
and deliver the Guaranty Agreement and to perform its obligations
thereunder.  The execution, delivery and performance by the US Guarantor of the
Guaranty Agreement has been duly authorized by all necessary corporate action on
the part of the US Guarantor and the US Guarantor has duly and validly executed
and delivered the Guaranty Agreement.
 
3. Each Loan Document constitutes the legal, valid and binding obligation of
each Opinion Party that is a party thereto, enforceable against such Opinion
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution thereunder may be limited by federal
or state securities laws or public policy relating thereto and no opinion is
expressed with respect to Section 10.06 of the Credit Agreement with respect to
rights of set-off.
 
4. The execution and delivery by the US Guarantor of the Guaranty Agreement and
the performance by the US Guarantor of its obligations thereunder will not
conflict with, constitute a default under or violate any of the terms,
conditions or provisions of the certificate of incorporation or the by-laws of
the US Guarantor.
 
5. The execution and delivery by each Opinion Party of the Loan Documents to
which it is a party and the performance by each Opinion Party of its obligations
thereunder will not conflict with, constitute a default under or violate (i) in
the case of the US Guarantor, any Delaware corporate law, and (ii) in the case
of each of the Opinion Parties, any New York or federal law or regulation (other
than (a) federal and state securities or blue sky laws or (b) federal, state or
local laws and regulations applicable to the regulation of the insurance
industry (collectively, the “Insurance Laws”), in each case, as to which we
express no opinion).
 
6. The transactions contemplated by the Loan Documents (a) do not require any
consent, approval, waiver, license or authorization or other action by or filing
with any New York, Delaware corporate or federal governmental authority in
connection with the execution and delivery by the Opinion Parties of the Loan
Documents, the consummation by the Opinion Parties of the transactions
contemplated thereby or the performance by the Opinion Parties of their
respective obligations thereunder, except for compliance with the applicable
requirements of any Insurance Laws or federal and state securities or blue sky
laws, in each case, as to which we express no opinion and (b) will not result in
the creation or imposition of any Lien on any asset of any Opinion Party
pursuant to the terms of  any material indenture, agreement or other material
instrument, in each case, of which we have knowledge or are aware.
 
7. None of the Opinion Parties is an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.
 
H-1-2
 

--------------------------------------------------------------------------------

December 16, 2011
Page 3
 
The opinions expressed herein are limited to the laws of the State of New York,
the corporate laws of the State of Delaware, and the federal laws of the United
States of America, and we express no opinion as to the effect on the matters
covered by this letter of the laws of any other jurisdiction.
 
The opinions expressed herein are rendered solely for your benefit in connection
with the transactions described herein.  Those opinions may not be used or
relied upon by any other person, nor may this letter or any copies hereof be
furnished to a third party, filed with a governmental agency, quoted, cited or
otherwise referred to without our prior written consent; provided, however, that
this letter may be relied upon by (a) any assignee who becomes a Lender and (b)
any successor Administrative Agent, in each case, in compliance with the
provisions of the Credit Agreement.
 
 
Very truly yours,

 




  H-1-3
 

--------------------------------------------------------------------------------

 




 
Schedule A


Guarantors


Willis Netherlands Holdings B.V., a company organized and existing under the
laws of The Netherlands.
 
Willis Investment UK Holdings Limited, a company organized and existing under
the laws of England and Wales.
 
TA I Limited, a company organized and existing under the laws of England and
Wales.
 
Willis Group Limited, a company organized and existing under the laws of England
and Wales.






 
 

--------------------------------------------------------------------------------

 


EXHIBIT H-2


 
Barclays Bank PLC, as Administrative Agent (the “Agent”)
and each of the Lenders to the Credit Agreement
described below as of the date hereof
 
[●] December 2011
 
PMY/JUME/661076/12
 
Dear Sirs
 
Willis Group Holdings Public Limited Company, a company incorporated under the
laws of Ireland having company number 475616 (the "Company")
 
We have acted as Irish solicitors to the Company in connection with (i) a credit
agreement (the “Credit Agreement”) dated [●] December 2011 entered into between,
amongst others, Trinity Acquisition plc, (the “Borrower”), the Company, certain
persons party thereto as lenders (collectively, the “Lenders” and individually,
a “Lender”), and Barclays Bank PLC, as Administrative Agent, Swing Line Lender
and L/C Issuer (the “Agent”) and (ii) a guaranty agreement (the “Guaranty
Agreement”) dated [●] December 2011 entered into between the Borrower, the
Company, the other Guarantors (as defined therein) and the Agent.
 
(the Credit Agreement and the Guaranty Agreement are together known as the
“Agreements” and each an “Agreement”).
 
In this opinion, we refer to the Company as the “Irish Obligor”. Unless
otherwise stated or the context otherwise requires, terms defined in the
Agreements have the same meanings in this opinion.
 
1  
BASIS OF OPINION

 
1.1  
For the purposes of giving this opinion we have examined:

 
1.1.1  
scanned copies sent to us by email in pdf or other electronic format of the
Agreements;

 
1.1.2  
a scanned copy sent to us by email in pdf or other electronic format, certified
by a deputy secretary of the Irish Obligor as being a true, complete and
up-to-date copy, of the certificate of incorporation and memorandum and articles
of association of the Irish Obligor;

 
1.1.3  
a scanned copy sent to us by email in pdf or other electronic format, certified
by a deputy secretary of the Irish Obligor as being a true and complete copy, of
a written resolution of the directors of the Irish Obligor approving the
Agreements and authorising a person or persons to execute the same on behalf of
the Irish Obligor;

 
1.1.4 
a scanned copy sent to us by email in pdf or other electronic format, certified
by a deputy secretary of the Irish Obligor as being a true and complete copy, of
a power of attorney duly executed by the Irish Obligor authorising any one of
the persons specified therein to execute the Agreements on behalf of the Irish
Obligor;

 
1.1.5 
searches (the “Searches”) made on [●] December 2011 at the Companies
Registration Office in the Register of Winding Up Petitions at the Central
Office of the High Court and at the Judgements Office in the Central Office of
the High Court against the Irish Obligor; and

 
1.1.6  
such other records and documents as we have considered necessary or desirable.

 

 
H-2-1

--------------------------------------------------------------------------------

 

1.2  
We have made no searches or enquiries concerning, and we have not examined any
contracts, instruments or documents entered into by or affecting the Irish
Obligor or any other person, or any corporate records of the aforesaid, save for
those searches, enquiries, contracts, instruments, documents or corporate
records specified as being made or examined in this opinion.

 
1.3  
We express no opinion and make no representation or warranty as to any matter of
fact.  Furthermore, we have not been responsible for the investigation or
verification of the facts or the reasonableness of any assumption or statements
of opinion contained or represented by the Irish Obligor in the Agreements nor
have we attempted to determine whether any material facts have been omitted
therefrom.

 
1.4  
We have not investigated the laws of any country other than Ireland and this
opinion is given only with respect to the laws of Ireland in effect at the date
of this opinion.  We have assumed, without enquiry, that there is nothing in the
laws of any other jurisdiction which would or might affect the opinions as
stated herein.

 
1.5  
This opinion is to be construed in accordance with and governed by the laws of
Ireland.

 
1.6  
This opinion is delivered in connection with the Agreements and is strictly
limited to the matters stated herein and does not extend to, and is not to be
read as extending by implication to, any other matter. It is only for the use of
the Agent on its own behalf and for and on behalf of the Lenders and their legal
advisors and it may not be relied upon by any other person, firm or corporation
whatsoever, or used for any other purpose, or quoted or referred to in any
public document, or filed with any government agency or other person, nor may
its existence or contents be disclosed to any other person, firm or corporation
without, in any such case, our written consent.

 
1.7  
This opinion speaks only as of its date. We assume no obligation to update the
opinions set forth in this letter at any time in the future or to advise you of
any change in law, change in interpretation of law or change in the practices of
the Irish Revenue Commissioners which may occur after the date of this opinion.

 
1.8  
In basing the opinions and other matters set forth in this letter on our
knowledge, the words “our knowledge” or “known to us”, or other words to that
effect, signify that, in the course of our representation of the Irish Obligor
in matters with respect to which we have been engaged by the Irish Obligor as
solicitors, no information has come to our attention that would give us actual
knowledge that any such opinions or other matters are not accurate and
complete.  We have not undertaken to communicate the details of the proposed
transactions to all members or employees of this firm.  The words “our
knowledge” or “known to us” or other words to that effect used herein, are
intended to be limited to the current, actual knowledge of those lawyers in our
firm who are familiar with the substance of this opinion and with the proposed
transactions contemplated by the documents referred to in paragraph 1.1 above. 

 
2  
ASSUMPTIONS

 
For the purposes of giving this opinion we have assumed:
 
2.1  
the genuineness of all signatures and seals;

 
2.2  
the authenticity and completeness of all documents submitted to us as originals;

 
2.3  
the completeness and conformity to originals of all documents supplied to us as
certified, conformed or photostatic copies or received by us by facsimile
transmission and the authenticity of the originals of such documents;

 
2.4  
that, where incomplete documents have been submitted to us or signature pages
only have been supplied to us for the purposes of issuing this Opinion, the
original of any such document corresponds in all respects with the last draft of
the complete document submitted to us;

 
 
H-2-2

--------------------------------------------------------------------------------

 
 
2.5  
that the Agreements have been delivered by the parties thereto and are not
subject to any escrow arrangements and the terms thereof will be observed and
performed by the parties thereto;

 
2.6  
that the copy of the memorandum and articles of association of the Company
produced to us is correct and up to date and that the business carried out by
the Company is within the principal objects clause of its memorandum of
association;

 
2.7  
that the parties to the Agreements other than the Company are not incorporated
in Ireland, that the parties are not "consumers" for the purposes of Irish law
or the Irish Consumer Protection Code and that the Agreements and all deeds,
instruments, assignments, agreements and other documents in relation to the
matters contemplated by the Agreements and/or this opinion (“Ancillary
Documents”) are:

 
2.7.1  
within the capacity and powers of, have been validly authorised, executed and
delivered by and are valid, legal, binding and enforceable obligations of the
parties thereto; and

 
2.7.2  
are not subject to avoidance by any person,

 
under all applicable laws and in all applicable jurisdictions other than (in the
case of the Irish Obligor) the laws of Ireland and the jurisdiction of Ireland;
 
2.8  
all relevant authorisations, approvals, consents and licences required in any
jurisdiction and all formalities and requirements of the laws of any relevant
jurisdiction and of any regulatory authority therein applicable to the
execution, performance, delivery, enforceability and admissibility in evidence
of the Agreements (i) have been made, done or obtained, as the case may be
(other than in Ireland) and (ii) have been and will be duly complied with (and
in each case (where applicable) (a) they are in full force and effect and (b)
were made, done, obtained or complied with within any applicable time period);

 
2.9  
that each Agreement which is governed by the laws of the State of New York is in
the proper form under such law and that each Agreement, constitutes legal, valid
and binding obligations of the parties thereto enforceable in accordance with
its respective terms under the laws of the State of New York;

 
2.10  
that the choice of the law of the State of New York governing law of the
Agreements was freely made by the parties thereto for bona fide reasons and not
to evade the requirement of the law of any other jurisdiction;

 
2.11  
that, upon the opening of any insolvency proceedings pursuant to Council
Regulation (EC) No. 1346/2000 (the "EU Insolvency Regulation"), the Company will
have its "centre of main interests" (as that term is used in Article 3(1) of the
EU Insolvency Regulation) in Ireland being the jurisdiction in which the Company
has its registered office and will not have an "establishment" (being any place
of operations where a company carried out a non-transitory economic activity
with human means and goods) as defined in Article 2(h) of the EU Insolvency
Regulation) outside Ireland. In this regard we refer you to our qualification at
paragraph 4.32;

 
2.12  
that insofar as the Agreements or any of the Ancillary Documents fall to be
performed in any jurisdiction other than Ireland its performance will not be
illegal or ineffective by virtue of the laws of that jurisdiction;

 
2.13  
that the written resolution referred to at paragraph 1.1.3 was duly executed by
all the directors of the Company and that the resolutions referred to therein
were duly adopted, have not been amended or rescinded and are and will remain in
full force and effect;

 
2.14  
that the Irish Obligor, the other Guarantors and the Borrower together comprise
a “group” for the purposes of Section 35 of the Companies Act 1990 and that any
person that subsequently becomes a Borrower or a Guarantor under the Agreements
will also be a member of such group;

 
 
H-2-3

--------------------------------------------------------------------------------

 
 

 
becomes a Borrower or a Guarantor under the Agreements will also be a member of
such group;

 
2.15  
the information disclosed by the Searches was accurate as of the date the
Searches were made and has not been altered and that the Searches did not fail
to disclose any information which had been delivered for registration but did
not appear from the information available at the time they were made or which
ought to have been delivered for registration at that time but had not been so
delivered and that no additional matters would have been disclosed by searches
being carried out since that time;

 
2.16  
that the Irish Obligor will derive a commercial benefit from entering into the
Agreements and that the Agreements have been entered into, and each of the
transactions referred to herein and therein is and will be carried out by each
of the parties thereto in good faith, for the purpose of carrying on their
respective businesses, for the benefit of each of them respectively and on arms’
length commercial terms;

 
2.17  
the absence of fraud and the presence of good faith on the part of all parties
to the Agreements and their respective officers, employees, agents and advisers;

 
2.18  
that (a) the Irish Obligor was fully solvent at the time of and immediately
after the execution and delivery of the Agreements; (b) the Irish Obligor would
not as a consequence of doing any act or thing which the Agreements
contemplates, permits or requires the Irish Obligor to do, be insolvent; (c) no
resolution or petition for the appointment of a liquidator or examiner has been
passed or presented in relation to the Irish Obligor; and (d) no receiver has
been appointed in relation to any of the assets or undertaking of the Irish
Obligor;

 
2.19  
the  truth of all representations and information given to us in reply to any
queries we have made which we have considered necessary for the purpose of
giving this opinion;

 
2.20  
that there are no agreements or arrangements in existence which in any way amend
or vary the terms of the Agreements or in any way bear upon or are inconsistent
with the contents of this opinion;

 
2.21  
that the representations and warranties by all parties (including the Irish
Obligor) to the Agreements contained therein are at all times true and correct
in all respects (excluding the representations and warranties as to matters of
Irish law on which we have specifically and expressly given our opinion);

 
2.22  
that the Guaranty Agreement is not a contract of insurance under New York law;
and

 
2.23  
that payments made by the Guarantor to any Lender pursuant to the Guaranty
Agreement, which are not capital in nature, would form part of such Lender’s
ordinary business revenues from which such Lender would deduct its revenue
expenses to arrive at its profits (if any);

 
2.24  
the Agent is a resident of a country with which Ireland has a tax treaty and
does not carry on a business in Ireland through a permanent establishment with
which the Agreements are effectively connected and the Agent fulfils any
conditions of the tax treaty which must be fulfilled for residents of that
country to benefit from the article in that treaty dealing with business profits
and any amounts paid to the Agent pursuant to the Agreements would be treated as
part of its business profits; and

 
2.25  
that the Company has not by virtue of the Agreements given financial assistance
(whether directly or indirectly) in connection with the subscription for or
purchase of shares in itself or any company which is its holding company (if
any).

 
3  
OPINION

 
Based upon and subject to the foregoing and subject to the qualifications set
out in this letter and to any matter not disclosed to us we are of the opinion
that so far as the laws of Ireland are concerned:
 
 
H-2-4

--------------------------------------------------------------------------------

 
 
3.1  
the Irish Obligor is a public company duly incorporated with limited liability
under the laws of Ireland.  The Irish Obligor is incorporated for an indefinite
period as a separate legal entity and is subject to suit in its own name.  Based
upon the Searches, no steps have been taken to appoint a receiver or examiner to
or to wind up the Irish Obligor;

 
3.2  
the Irish Obligor has full power to enter into the Agreements and to exercise
its rights and perform its obligations thereunder and all corporate action
required to authorise the execution and delivery of the Agreements and its
performance of its obligations thereunder has been duly taken;

 
3.3  
the execution and delivery by the Irish Obligor of the Agreements and its
exercise of its rights and performance of its obligations thereunder will not
violate (i) any existing law or regulation of Ireland applicable to companies
generally or (ii) any provision of its Memorandum or Articles of Association;

 
3.4  
payments by the Irish Obligor to the Lender pursuant to the Guaranty Agreement
may be made without deduction for (or on account of) Irish tax, provided the
Lender is and will continue to be a person who, by virtue of the law of a
relevant territory, is resident in the relevant territory for the purposes of
tax and that relevant territory imposes a tax that generally applies to interest
receivable in that territory by companies from sources outside that territory
and such interest is not paid to that Lender in connection with a trade or
business which is carried on in Ireland by that Lender through a branch or
agency and, for this purpose, a ‘relevant territory’ means a Member State of the
European Communities (other than Ireland) or a territory with which Ireland has
entered into a double taxation treaty having an article dealing with interest
which has the force of law or a territory with which Ireland has signed such a
double taxation treaty which has yet to come into force;

 
3.5  
the indebtedness of the Irish Obligor under the Agreements will rank at least
pari passu in point of priority with the claims of its other unsecured
creditors, subject to any statutory priorities or contractual subordination of
its other creditors and subject to limitations imposed by bankruptcy,
reorganisation, insolvency or other similar laws of general application relating
to or affecting the enforcement of creditors’ rights;

 
3.6  
it is not necessary under the laws of Ireland in order to ensure the legality,
validity, enforceability or admissibility in evidence of the Agreements in
Ireland that any approval, consent, licence, authorisation or exemption be
obtained from any court or governmental or regulatory authority in Ireland or
that the Agreements or any particulars of it be filed, registered, recorded,
enrolled or notarised with, in or by any such court or authority;

 
3.7  
no stamp duty or similar tax is payable on the execution of the Agreements;

 
3.8  
the choice of the law of the State of New York to govern the Agreements will be
upheld as a valid choice of law in any action in the Irish courts;

 
3.9  
the submission to the jurisdiction to the courts of the State of New York by the
Irish Obligor contained in the Agreements is valid and binding on the Irish
Obligor;

 
3.10  
the waivers of immunity from suit, execution, attachment or other legal process
contained in the Agreements are proper and effective waivers under the laws of
Ireland and accordingly the Irish Obligor is not entitled to any form of
immunity from legal proceedings, jurisdiction or execution of judgments;

 
3.11  
in the event that a judgment for a definite sum of the courts of the State of
New York is obtained in relation to the Agreements against the Irish Obligor,
the same would be enforced by the Irish courts without retrial or examination of
the merits of the case;

 
3.12  
the Agreements are in proper form for its enforcement in the courts of Ireland;

 
3.13  
it is not necessary under the laws of Ireland (a) in order to enable any of the
Agent or any of the Lenders to enforce its rights under the Agreements or (b) by
reason of the execution of the

 
 
H-2-5

--------------------------------------------------------------------------------

 
 
 
Agreements or the performance by any of them of its obligations thereunder, that
it should be licensed, qualified or otherwise entitled to carry on business in
Ireland save that in the case of a Lender acting through a place of business in
Ireland such Lender would be obliged to hold a licence from the Central Bank of
Ireland issued under the Central Bank Act 1971 or on appropriate authorisation
under the consolidated banking directive; and

 
3.14  
under the laws of Ireland the Agent will not be deemed to be resident or
domiciled in Ireland or subject to tax in Ireland by reason only of the
execution or performance of the Agreements or production of the Agreements as
evidence in any Irish court.

 
4  
QUALIFICATIONS

 
This opinion is subject to the following qualifications:
 
4.1  
our opinion at paragraph 3.1 above should be read subject to the qualifications
that:

 
(i)  
a search at the Companies Registration Office is not capable of revealing
whether or not a winding up petition or a petition for the appointment of an
examiner has been presented; and

 
(ii)  
a search at the Registry of Winding up Petitions at the Central Office of the
High Court is not capable of revealing whether or not a receiver has been
appointed.

 
Whilst each of the making of a winding up order, the making of an order for the
appointment of an examiner and the appointment of a receiver may be revealed by
a search at the Companies Registration Office it may not be filed at the
Companies Registration Office immediately and, therefore, our searches at the
Companies Registration Office may not have revealed such matters;
 
4.2  
obligations under the agreements will not necessarily be enforced in all
circumstances in accordance with their terms.  In particular:

 
(i)  
enforcement of obligations of a party to be performed after the date hereof may
be limited by bankruptcy, insolvency, liquidation, court protection,
reorganisation and other laws of general application relating to or affecting
the rights of creditors as such laws may be applied in the event of bankruptcy,
insolvency, liquidation, court protection, reorganisation or other similar
proceedings with respect to such party;

 
(ii)  
enforcement will be subject to, netting, claims and attachment and any other
rights of another party to a contract;

 
(iii)  
an Irish court may stay proceedings if concurrent proceedings are being brought
elsewhere and may decline to accept jurisdiction in certain cases;

 
(iv)  
equitable remedies (such as specific performance or injunctive relief) may not
be available to persons seeking to enforce provisions of the relevant
Agreements;

 
(v)  
claims may become barred under the Statute of Limitations of 1957 (as amended
from time to time) or under other statutes or may be or become subject to
defences of set-off or counterclaim (except to the extent that any right of
set-off has been waived and is not required by the provisions of the rules
applicable in a liquidation to be exercised);

 
(vi)  
where obligations are to be performed in a jurisdiction outside Ireland, they
may not be enforceable in Ireland to the extent that performance would be
illegal or contrary to the public policy under the laws of the other
jurisdiction; and

 
(vii)  
enforcement of obligations may be invalidated by reason of fraud,
misrepresentation, mistake or duress or by the provisions of Irish law
applicable to contracts held to have been frustrated by events happening after
their execution;

 
 
H-2-6

--------------------------------------------------------------------------------

 
 
4.3  
where a judgment creditor seeks to enforce his judgment, he can only do so in
accordance with the applicable rules of Irish courts. The making of an execution
order against particular assets, such as a charging order over land or a
beneficial interest therein or most types of investment or a third party debt
order over a bank account or certain other debts, is a matter for the court's
discretion.

 
4.4  
a determination or a certificate as to any matter provided for in the Agreements
may be held by an Irish court not to be final, conclusive or binding if such
determination or certificate could be shown to have an unreasonable, incorrect
or arbitrary basis or not to have been given or made in good faith.

 
4.5  
a particular course of dealing among the parties or an oral amendment, variation
or waiver may result in an Irish court finding that the terms of the Agreements
have been amended, varied or waived even if such course of dealing or oral
amendment, variation or waiver is not reflected in writing among the parties.

 
4.6  
no opinion is expressed on the irrevocability of, or on the enforceability of
the delegation of, any power of attorney under the Agreements.

 
4.7  
no opinion is expressed on any deed of assignment, transfer, accession or
similar documents executed after the date of this opinion in relation to any of
the rights and obligations contained in the Agreements.

 
4.8  
no opinion is expressed on any deed or agreement envisaged by the Agreements to
be entered at a future date or any future action taken by a party under the
Agreements.

 
4.9  
we express no opinion as to any obligation which any of the Agreements may
purport to establish in favour of any person who is not a party to the
Agreements.

 
4.10  
the governing law provisions of the Agreements are unlikely to extend to claims
connected with the contract but which are not claims on the contract, such as a
claim in tort.

 
4.11  
any provision of any agreement which constitutes, or purports to constitute, a
restriction on the exercise of any statutory power by any party to any agreement
or any other person may be ineffective.

 
4.12  
to the extent that any matter is expressed to be determined by future agreement
or negotiation, the relevant provision may be unenforceable or void for
uncertainty.

 
4.13  
we express no opinion as to the circumstances in which a party may transfer a
contract or any obligation in or under a contract without an agreement by way of
novation entered into between  the transferor, the transferee and the other
party to the contract.

 
4.14  
where a party to an agreement is a party to that agreement in more than one
capacity, that party will not be able to enforce obligations owed by it to
itself by reason of the doctrine of merger.

 
4.15  
any provision of the Agreements which provides for interest to be paid on
overdue amounts at a rate higher than the predefault rate may amount to a
penalty under the laws of Ireland and may therefore not be recoverable;

 
4.16  
no opinion is expressed as to whether the courts of Ireland would give effect to
any currency indemnity contained in the Agreements;

 
4.17  
an Irish court may refuse to give effect to a purported contractual obligation
to pay costs imposed upon a party in respect of the costs of any unsuccessful
litigation brought against that party and such a court may not award by way of
costs all of the expenditure incurred by a successful litigant in proceedings
brought before that court;

 
 
H-2-7

--------------------------------------------------------------------------------

 
 
4.18  
where any party to the Agreements is vested with a discretion or may determine a
matter in its opinion, Irish law may require that such discretion is exercised
reasonably or that such opinion is based on reasonable grounds;

 
4.19  
any provision in the Agreements providing that any calculation or certification
is to be conclusive and binding will not be effective if such calculation or
certification is fraudulent and will not necessarily prevent judicial enquiry
into the merits of any claim by any party thereto;

 
4.20  
any undertaking or indemnity in relation to Irish stamp duties given by any
party to the Agreements may be void under the provisions of the Stamp Duties
Consolidation Act 1999;

 
4.21  
provisions as to severability may not be binding under the laws of Ireland as
the question of whether or not any provision of the Agreements which may be
invalid on account of illegality or otherwise may be severed from the other
provisions thereof in order to save such other provisions would be determined by
an Irish court at its discretion;

 
4.22  
an agreement may be varied, amended or discharged by a further agreement or
affected by a collateral agreement which may be effected by an oral agreement or
a course of dealing;

 
4.23  
Our opinion  at paragraph 3.8 above should be read subject to the qualification
that Regulation (EC) 593/2008 (Rome I) (“Rome I”) has force of law in Ireland
and that therefore the choice of the law of the State of New York as the
governing law of the Agreements is subject to the provisions of Rome I.

 
For example, under Rome I, the courts of Ireland may apply the overriding
mandatory provisions of Irish law and the application of a provision of the law
of any country specified by Rome I may be refused if such application is
manifestly incompatible with the public policy (ordre public) of Ireland. Please
note that it is the courts of Ireland which determine on a case by case basis
what the public policy of Ireland is. At the date hereof, we are not aware of
any circumstances concerning the choice of the law of the State of New York
which would give rise to an Irish court holding that such choice violates Irish
public policy. In addition, where all other elements relevant to the situation
at the time of the choice are located in a country other than the country whose
law has been chosen, the choice of the parties shall not prejudice the
application of provisions of the law of that other country which cannot be
derogated from by agreement.
 
4.24  
as regards jurisdiction, the courts of Ireland may stay proceedings if
concurrent proceedings are being brought elsewhere;

 
4.25  
our opinion at paragraph 3.11 above should be read subject to the qualification
that a judgement of the courts of the State of New York will not be directly
enforceable in Ireland but, if the relevant judgement:

 
(i)  
is based on a personal action;

 
(ii)  
is for a debt for a definite sum of money;

 
(iii)  
is final and conclusive;

 
(iv)  
is not impeachable on the grounds of jurisdiction, fraud, public policy or
natural or constitutional justice;

 
(v)  
is not inconsistent with a judgement of the courts of Ireland in relation to the
same matter; and

 
(vi)  
enforcement proceedings are instituted in Ireland within six years of the date
of the judgement;

 
the plaintiff will be able to obtain summary judgement in a new action in
Ireland on the grounds that the defendant has no defence to the claim;
 
 
H-2-8

--------------------------------------------------------------------------------

 
 
4.26  
whilst in the event of any proceedings being brought in the Irish courts in
respect of a monetary obligation expressed to be payable in a currency other
than euro, an Irish court would have power to give a judgement expressed as an
order to pay a currency other than euro, it may decline to do so in its
discretion and an Irish court might not enforce the benefit of any currency or
conversion clause and, with respect to a bankruptcy, liquidation, insolvency,
reorganisation or similar proceeding, Irish law may require that all clauses or
debts are converted into euro at an exchange rate determined by the court as at
a date related thereto, such as the date of commencement of a winding up;

 
4.27  
there is a possibility that an Irish court would hold that a judgment on any
Agreement, whether given in an Irish court or elsewhere, would supersede the
relevant agreement or instrument to all intents and purposes, so that any
obligation thereunder which by its terms would survive such judgement might not
be held to do so.

 
4.28  
pursuant to the EU Insolvency Regulation, main insolvency proceedings (as set
out in Annex A to the EU Insolvency Regulation) may only be opened in the
territory where the debtor has its centre of main interests (which we have
assumed to be in Ireland in respect of the Company). The courts of any other
Member State (other than Denmark) may open "territorial insolvency proceedings",
(or, after the opening of main insolvency proceedings, secondary insolvency
proceedings) in the event that such debtor possesses an establishment in such
Member State. The place of a company's centre of main interests and whether it
has an establishment outside Ireland, is a matter of fact and we express no
opinion on this. To the extent that the Company has its centre of main interests
or an establishment outside Ireland, it is possible that main insolvency
proceedings, territorial insolvency proceedings or secondary insolvency
proceedings may be commenced in a Member State other than Ireland and be subject
to the jurisdiction of the courts of such Member State.

 
4.29  
if a party to any Agreement or to any transfer of, or payment in respect of, any
Agreement is controlled by or otherwise connected with a person (or is itself)
resident in, incorporated in or constituted under the laws of a country which is
the subject of United Nations, European Community or Irish sanctions or
sanctions under the Treaty establishing the European Community, as amended, or
is otherwise the target of any such sanctions, then obligations to that party
under the relevant Agreement or in respect of the relevant transfer or payment
may be unenforceable or void.

 
4.30  
the effectiveness of terms exculpating any party to the Agreements from a
liability or duty otherwise owed are limited by law;

 
4.31  
in the English case of R (on the application of Mercury Tax Ltd) v Revenue and
Customs Commissioners [2008] EWHC 2721, Underhill J. made certain obiter dicta
to the effect that the practice of signing a signature page taken from a draft
version of a document, and subsequently attaching the signature page to the
final version of that document, might cause the document to be invalidly
executed, notwithstanding that the attaching of the signature page to the final
version of the document was authorised by the signatory. An Irish court is not
bound to follow English judgments, and dicta of the English courts do not have
persuasive authority in Ireland. Nevertheless, if the signature page to any
Agreements signed by the Irish Obligor was taken from a draft version of the
relevant Agreement and was attached to the final version of such Agreement after
being signed by the Irish Obligor, it is possible that an Irish court might hold
that such Agreement was invalidly executed by the Irish Obligor; and

 
4.32  
the guarantees given by the Company in the Agreements are subject to all
applicable principles of Irish law which may operate to exonerate, discharge,
reduce or extinguish the liabilities of guarantors notwithstanding the express
terms of such guarantees. The guarantees contain various provisions intended to
prevent the liabilities of the guarantors under the guarantees being exonerated,
discharged, reduced or extinguished by reason of the occurrence of events or the
conduct or action of any of the parties. The Irish courts construe guarantees
strictly and the ability to rely on the protective language in any particular
situation will depend on the facts and circumstances applicable to such
situation.

 
 
H-2-9

--------------------------------------------------------------------------------

 
 
4.33  
the Companies (Amendment) Act 1990 prohibits certain steps being taken except
with the leave of the court against a company after the presentation of a
petition for the appointment of an examiner.  This prohibition continues, if an
examiner is appointed, for so long as the examiner remains appointed (maximum
period of 100 days).  Prohibited steps include steps taken to enforce any
guarantees or security, the commencement or continuation of proceedings or
execution or other legal process or the levying of distress against the company
or its property and the appointment of a receiver.

 


Yours faithfully








MATHESON ORMSBY PRENTICE





 
H-2-10

--------------------------------------------------------------------------------

 

EXHIBIT H-3
 


 
 

 
Weil, Gotshal & Manges
 
110 Fetter Lane
London EC4A 1AY
+44 20 7903 1000 tel
+44 20 7903 0990 fax




16 December 2011
 



 
To:
Barclays Bank PLC (“Barclays Bank”), as Administrative Agent under the Credit
Agreement (as defined below), and each of the Lenders to the Credit Agreement as
of the date hereof

 
Dear Sirs
 
1
Introduction

 
1.1  
We have acted as legal advisers to Trinity Acquisition plc (“Trinity”), TA I
Limited (“TA I”), Willis Group Limited (“WGL”) and Willis Investment UK Holdings
Limited (“Willis Investment” and together with Trinity, TA I and WGL, the
“English Companies” and each an “English Company”) on matters of English law in
connection with:

 
1.1.1  
a credit agreement dated as of December 16, 2011 between, amongst others,
Trinity, as Borrower, Willis Group Holdings Public Limited Company, as Parent,
and Barclays Bank, as Administrative Agent (the “Credit Agreement”); and

 
1.1.2  
a guaranty agreement dated as of December 16, 2011 between, amongst others,
Trinity, as Borrower, TA I, WGL and Willis Investment, each as Guarantor, and
Barclays Bank, as Administrative Agent (the “Guaranty Agreement”)

 
(together the “Agreements”).
 
1.2
We have been asked by the English Companies to provide an opinion to you
pursuant to Section 4.01(a)(v) (Conditions of Initial Credit Extension) of the
Credit Agreement.

 
1.3  
We have agreed to provide this letter to you on the understanding and the
conditions set out in this letter. In this matter we have taken instructions
solely from the English Companies.

 
1.4  
We have not advised or assisted you on the content of, the negotiation of or the
commercial and financial implications of the Agreements or any part or component
of them or any other documents referred to in the Agreements whether currently
existing or that may be entered into after the date of this letter. In relation
to the negotiation of the Agreements and the related transactions, you have been
represented by Latham & Watkins.

 
1.5
You may rely on the opinions stated in this letter, subject to the assumptions,
reservations and observations set out below. Without prejudice to the foregoing
sentence, nothing in this letter is to be taken as implying that we owe any duty
of care to anyone other than the English Companies in relation to the
negotiation of the Agreements, and we disclaim any and all liability that may be
implied, by the provision of this letter to you, that we owed any duty of care
to you to advise you as to the content of, the negotiation of or the commercial
and financial implications of the Agreements or any part or component of the
Agreements or any

 



Weil, Gotshal & Manges is a partnership of solicitors, exempt European lawyers
and registered foreign lawyers.  A list of the partners is open to inspection at
the above address.  Authorised and regulated by the Solicitors Regulation
Authority with registration number 192479.
H-3-1

--------------------------------------------------------------------------------

 
 
16 December 2011
Page 2
Weil, Gotshal & Manges


 
  
other documents referred to in the Agreements, whether currently existing or
that may be entered into after the date of this letter.

 
1.6  
Notwithstanding the provision of this letter to you, we expressly reserve the
right to represent the English Companies in relation to any matters affecting
the Agreements or any other document relating to the transactions described in
the Agreements at any time in the future.

 
1.7  
In this opinion “Insolvency Act” means the Insolvency Act 1986 (as amended).

 
2  
Documents examined

 
2.1  
In order to give this opinion we have only examined originals or copies
(certified or otherwise identified to our satisfaction) of the Agreements, and
the documents and certificates listed in the Schedule to this letter (together
the “Documents”) and have relied upon the statements as to factual matters
contained in or made pursuant to each of the Documents. We express no opinion as
to any agreement, instrument or other document other than as specified in this
letter.

 
2.2  
Except as stated above, for the purposes of giving this opinion we have not
examined any other contract, instrument, charter or document entered into by or
affecting any of the parties to the Agreements. In addition, we have not
examined any corporate or other records of any of the parties to the Agreements
(other than in respect of the English Companies) nor made any enquiries
concerning any of the parties to the Agreements (other than in respect of the
English Companies) for the purposes of this opinion.

 
2.3  
We carried out an on-line company search through the Companies House Direct
service in respect of each of the English Companies at approximately 11:00 a.m.
(London time) on 16 December 2011 (the “Company Search”). We confirm that at
approximately 11:00 a.m. (London time) on 16 December 2011 we also made a
telephone enquiry of the Central Registry of Winding-Up Petitions and requested
the clerk to carry out a search of the computer register of winding-up petitions
in the London area in relation to each of the English Companies (the “Winding-up
Enquiry”). In each case, the clerk confirmed that there were no entries against
any of the English Companies at that time. These searches and enquiries do not
necessarily reveal the up to date position.

 
2.4  
We have not been responsible for investigating or verifying the accuracy of any
facts including statements of foreign law, or the reasonableness of any
statement of opinion or intention, contained in or relevant to any document
referred to in this letter, or that no material facts have been omitted from any
such document.

 
3  
Scope of opinion

 
3.1  
This opinion is given only with respect to English law in force at the date of
this opinion as applied by the English courts. We have made no investigation of
and therefore express or

 
 
H-3-2

--------------------------------------------------------------------------------

 
 
16 December 2011
Page 3
Weil, Gotshal & Manges

 
  
imply no opinion as to the laws of any other jurisdiction or as to the
application of English or any other law by any other courts or on the
enforceability of judgments of any other courts.

 
3.2  
We express no opinion on European Union law as it affects any jurisdiction other
than England. We also express no opinion as to whether or not a foreign court or
arbitration tribunal (applying its own conflict of laws rules) will act in
accordance with the parties’ agreement as to jurisdiction and/or choice of law
in the Agreements. To the extent that the laws of any jurisdiction other than
England may be relevant, we have made no independent investigation thereof and
our opinion is subject to the effect of such laws.

 
3.3  
We express no opinion as to the effect that any future event or future act of
the parties to the Agreements or any third parties may have on the matters
referred to in this letter.

 
3.4  
This opinion is given on the basis that it is governed by and shall be construed
in accordance with English law. We do not undertake any responsibility to advise
you of any change to this opinion after the date of this letter.

 
4  
Assumptions

 
4.1  
In considering the Documents and in giving this opinion, we have with your
consent and without further investigation or enquiry assumed:

 
4.1.1  
the genuineness of all signatures, stamps and seals on all documents and that
all signatures, stamps and seals were applied to a complete and final version of
the document on which they appear;

 
4.1.2  
the legal capacity of all natural persons;

 
4.1.3  
the authenticity, accuracy and completeness of those of the Documents submitted
to us as originals, the conformity to the original documents of those of the
Documents submitted to us as certified, conformed or photostatic copies or
received by facsimile transmission or by electronic mail (including those
obtained on a website) and the authenticity, accuracy and completeness of those
original documents;

 
4.1.4  
that no amendments (whether oral, in writing or by conduct of the parties) have
been made to any of the Documents;

 
4.1.5  
that, where a Document has been examined by us in draft or specimen form, it
will be, or has been, duly executed in the form of that draft or specimen
(without amendment) and those transactions contemplated by the Documents which
are not yet completed will be carried out strictly in the manner described;

 
4.1.6  
that the Agreements have been duly authorised, executed and delivered by each of
the parties in accordance with all applicable laws (other than, in the case of
each of the English Companies, the laws of England) and are not subject to any
escrow or other similar arrangement;

 
 
H-3-3

--------------------------------------------------------------------------------

 
 
16 December 2011
Page 4
Weil, Gotshal & Manges

 
4.1.7  
that the entry into, exercise of its rights under, and/or performance of, or
compliance with, the Agreements by each party to the Agreements (other than the
English Companies) and/or each party’s (other than the English Companies’)
performance of and compliance with the terms of the Agreements, do not and will
not violate any of the documents constituting such party or the Agreements;

 
4.1.8  
that each party to the Agreements (other than each of the English Companies) is
duly organised, validly existing and in good standing (where such concept is
legally relevant) under the laws of its jurisdiction of incorporation;

 
4.1.9  
the legal and corporate capacity, power and authority of each of the parties to
the Agreements (other than each of the English Companies) to execute, deliver,
perform and comply with their respective obligations and exercise their rights
under the Agreements;

 
4.1.10  
that the Agreements constitute legal, valid and binding obligations of each of
the parties thereto enforceable under all applicable laws and that all
appropriate filings and registrations in connection with the Agreements have
been or will be duly effected in all relevant jurisdictions (other than, in the
case of the English Companies, the laws of England) within all applicable time
periods;

 
4.1.11  
to the extent that the laws of the State of New York or any other jurisdiction
are relevant, there are no provisions of such laws which would affect this
opinion;

 
4.1.12  
that the Agreements have been entered into for bona fide commercial reasons and
on arms’ length terms by each of the parties to the Agreements;

 
4.1.13  
the absence of mutual mistake of fact, or any arrangement, document, agreement
or course of conduct or prior dealing between any of the parties to the
Agreements that modifies or supersedes any of the terms of the Agreements or
that would result in the inclusion of any additional terms in the Agreements;

 
4.1.14  
that the directors of each of the English Companies in authorising execution of
the Agreements have exercised their powers in accordance with their duties under
all applicable laws and the articles of association of the English Companies;

 
4.1.15  
that each of the statements contained in the Secretary’s certificate of each of
the English Companies dated 16 December 2011 and listed in the Schedule to this
letter, are true, accurate and complete at the date of this letter;

 
4.1.16  
that the information revealed by the Company Search was accurate in all respects
and that nothing has occurred since those searches to make that information
inaccurate in any respect;

 
 
H-3-4

--------------------------------------------------------------------------------

 
 
16 December 2011
Page 5
Weil, Gotshal & Manges

 
4.1.17  
that the information revealed by the Winding-up Enquiry was accurate in all
respects and that nothing has occurred since our enquiry to make any such
information inaccurate in any respect;

 
4.1.18  
that the meetings of the board of directors of each of the English Companies
held on 9 December 2011 were duly convened and held, as evidenced by the
minutes; a quorum of directors was present and acting throughout; the
resolutions of the board of directors of each of the English Companies referred
to in the Schedule to this letter were (or, as the case may be, will be) duly
passed and that such resolutions have not been, and will not be, amended or
rescinded;

 
4.1.19  
that no party to the Agreements is or was at the time of execution and delivery
of the Agreements, or at the time of any transaction of which the Agreements
form part is or was, or immediately after execution and delivery of the
Agreements will be; or in consequence of execution and delivery of the
Agreements has become, insolvent, or deemed to be insolvent under any applicable
law and nor has any party to the Agreements entered any winding-up, dissolution,
receivership, administrative receivership, administration, voluntary
arrangement, insolvency, bankruptcy or other similar proceedings under any
applicable law and that no liquidator, receiver, administrative receiver,
administrator, supervisor or similar officer has been appointed in respect of
any party to the Agreements in any jurisdiction or any of its respective assets
and no notice has been given or filed in relation to the appointment of such an
officer;

 
4.1.20  
no fraud, coercion, undue influence or duress exists or was exerted which
resulted in any party to the Agreements entering into the Agreements;

 
4.1.21  
to the extent that any obligation falls to be performed in a jurisdiction
outside England, its performance will not be illegal or ineffective by virtue of
the laws of that jurisdiction;

 
4.1.22  
that the choice of law provisions relating to the Agreements were made in good
faith and for bona fide purposes;

 
4.1.23  
other than those contained in the Agreements, there is no agreement,
undertaking, representation or warranty (oral or written) and no other
arrangement (whether legally binding or not) between all or any of the parties
or any other matter which renders the relevant information in the Agreements
inaccurate, incomplete or misleading or which affects the conclusions stated in
this opinion letter;

 
4.1.24  
that the English Companies each have and will continue to have, their centres of
main interests within the meaning of the EC Regulation on Insolvency Proceedings
2000 Council Regulation (EC) No. 1346/2000 in England and Wales;

 
 
H-3-5

--------------------------------------------------------------------------------

 
 
16 December 2011
Page 6
Weil, Gotshal & Manges

 
4.1.25  
that no foreign main insolvency proceeding has been recognised in Great Britain
under the Cross Border Insolvency Regulations 2006 (and it is not possible to
conduct a central search in Great Britain in relation to any such proceedings)
which would entitle actions in respect of any assets of the English Companies
which are the subject of those foreign proceedings to be taken in Great Britain;
and

 
4.1.26  
that the execution and delivery of the Agreements by the English Companies and
the exercise of their rights and the performance of their obligations thereunder
will materially benefit each of the English Companies.

 
5  
Opinion

 
5.1  
Based on the above assumptions and subject to the qualifications set out below
in paragraph 6, and any matters not disclosed to us, and having regard to such
considerations of English law in force as at the date of this letter as we
consider relevant, we are of the opinion that:

 
5.1.1  
each of the English Companies is a company duly incorporated under the laws of
England and Wales;

 
5.1.2  
the Company Search revealed no order or resolutions to wind-up an English
Company and no notice of appointment in respect of an English Company of a
liquidator, receiver or administrative receiver at the date and time of the
Company Search;

 
5.1.3  
the response to the Winding-up Enquiry indicated that no petition for the
winding-up of an English Company had been presented at the date and time of the
Winding-up Enquiry;

 
5.1.4  
each of the English Companies has the requisite corporate capacity to enter into
the Agreements to which it is a party and to perform its obligations thereunder;

 
5.1.5  
the execution of the Agreements has been duly authorised by all necessary
corporate action on the part of each of the English Companies and the Agreements
have been duly executed by each English Company that is a party thereto;

 
5.1.6  
the execution of the Agreements does not and will not result in any violation by
the English Companies of any term of their articles of association or of any law
or regulation having the force of law in England and applicable to English
companies generally;

 
5.1.7  
there are no registrations or filings required by any English Company in
England, and no consents, approvals, authorisations or orders required by any
English Company from any governmental or other regulatory agency in England, in
connection with the execution of the Agreements; and

 
 
H-3-6

--------------------------------------------------------------------------------

 
 
16 December 2011
Page 7
Weil, Gotshal & Manges

 
5.1.8  
a final and conclusive judgment properly obtained in a New York State court or
U.S. federal court located in the State of New York of competent jurisdiction
under the Agreements against any English Company ought to be recognised in
England, and given effect in England at common law by an action or counterclaim
for the amount due under such judgment, without a substantive re-examination of
the merits of such judgment.

 
6  
Qualifications

 
6.1  
The opinions expressed in paragraph 5 above are subject to the following
qualifications:

 
6.1.1  
the Company Search and the Winding-up Enquiry are not conclusively capable of
revealing whether or not a winding-up petition in respect of a compulsory
winding-up has been presented or made or a receiver, administrative receiver,
administrator or liquidator appointed;

 
6.1.2  
English courts will not apply the laws of the State of New York if such laws are
not pleaded and proved;

 
6.1.3  
enforcement of the Agreements may be limited by bankruptcy, insolvency,
liquidation, administration, reorganisation, fraudulent conveyance and the laws
of England and/or other jurisdictions and any other laws of general application
relating to or affecting the rights of creditors. For example in a winding-up
under the Insolvency Act, any agreement or transaction may be released or
discharged by an order made under and in the circumstances described in sections
238 and 239 of the Insolvency Act if it represents a “transaction at an
undervalue” or a “preference” and the relevant company becomes “insolvent” (as
such expressions are used or defined in the Insolvency Act) within six months of
the granting of the preference, or within two years of entering into the
transaction at an undervalue or the granting of the preference where the person
benefiting from it is connected with the relevant company, provided that at the
time the relevant company enters into the transaction at an undervalue or gives
the preference the company is unable to pay its debts within the meaning of
section 123 of the Insolvency Act or becomes unable to pay its debts within such
meaning as a consequence of the transaction or preference;

 
6.1.4  
under the applicable rules of procedure, an English court may, at its
discretion, order a claimant in an action, being a party who is not ordinarily
resident in some part of the United Kingdom, to provide security for costs;

 
6.1.5  
English courts are prepared to give judgments for a monetary amount in foreign
currencies if, subject to the terms of the contract, it is the currency which
most fairly expresses the claimant’s loss, but the judgment may be required to
be converted into sterling for enforcement purposes;

 
 
H-3-7

--------------------------------------------------------------------------------

 
 
16 December 2011
Page 8
Weil, Gotshal & Manges

 
6.1.6  
the enforcement of the Agreements will be subject to English public policy
principles;

 
6.1.7  
if a party to the Agreements is controlled by or otherwise connected with a
person (or is itself) resident in, incorporated in or constituted under the laws
of a country which is the subject of United Nations, European Community or
United Kingdom sanctions implemented or effective in the United Kingdom under
the United Nations Act 1946 or the Emergency Laws (Re-enactments and Repeals)
Act 1964 or the Anti-terrorism, Crime and Security Act 2001 or under the Treaty
establishing the European Community, as amended, or is otherwise the target of
any such sanctions, then obligations to that party under the Agreements or in
respect of the relevant transfer or payment may be unenforceable or void;

 
6.1.8  
we express no opinion as to any provision of the Agreements to the extent it
purports to declare or impose a trust in respect of any payments or assets
received by any person;

 
6.1.9  
a judgment obtained in any court in the United States of America will not be
directly enforceable in England but must be enforced at common law, provided
that: (i) the court from which such judgment was obtained was duly invested with
jurisdiction under all applicable foreign laws and had jurisdiction under
English conflict of laws rules; (ii) it was for a debt or a definite sum of
money (not being of a revenue or penal nature); (iii) the matter had not
previously been determined by an English court; (iv) the judgment had not been
obtained by fraud or in a manner opposed to natural justice; (v) the recognition
or enforcement thereof is not contrary to public policy; (vi) the enforcement
thereof would involve the enforcement of foreign revenue or penal or other
public laws; (vii) the recognition or enforcement thereof is not contrary to the
Administration of Justice Act 1920 or the Foreign Judgments (Reciprocal
Enforcements) Act 1933 or the Conventions or the Civil Jurisdiction and
Judgments Act 1982 (as amended) or the Civil Jurisdiction and Judgments Act
1991, to the extent applicable; (viii) the claim is not barred under the
relevant limitation period applicable under English law (or any applicable rules
or conflicts of law); (ix) the judgment is not for multiple damages; or (x) the
matter in dispute before the court is not the subject of a prior enforceable
judgment;

 
6.1.10  
an English court may be obliged to decline jurisdiction or stay proceedings
pursuant to the Convention on Jurisdiction and the Enforcement of Judgements in
Civil and Commercial Matters of 1968 (as amended), the Brussels Regulation (EC
Council Regulation No. 44/2001) the Civil Jurisdiction and Judgments Act 1982
(as amended) and subordinate legislation made thereunder or with the Lugano
Convention on Jurisdiction, the Enforcement of Judgments in Civil and Commercial
matters of 1988 as applied by virtue of the Civil Jurisdiction and Judgments Act
1991 (as amended) or the EC Regulation on Insolvency Proceedings No. 1346/2000;

 
 
 
H-3-8

--------------------------------------------------------------------------------

 

16 December 2011
Page 9
Weil, Gotshal & Manges


 
6.1.11  
if a party to the Agreements fails to maintain an agent for service of process
in England, it may be necessary to initiate the legal proceedings in England by
serving the claim outside the jurisdiction and for this purpose the leave of the
court (as to which the court has a discretion) may have to be obtained; and

 
6.1.12  
to the extent that the Agreements have been drafted by reference to the law of
the State of New York, rather than English law, certain of the terms employed
may be unfamiliar to an English court, and their interpretation therefore open
to question in matters of detail.

 
This opinion is given for your sole benefit for the purposes of the transaction
described in the Credit Agreement and may not be relied upon by any other person
nor quoted or referred to in any public document nor filed with any governmental
agency without our prior written consent, and except with our prior written
permission, is not to be transmitted or disclosed in whole or in part to or used
or relied upon by any other person or relied upon by you for any other purpose;
provided, however, that this letter may be relied upon by (a) any assignee who
becomes a Lender within six months from the date of this letter and (b) any
successor Administrative Agent who becomes a successor Administrative Agent
within six months from the date of this letter, in each case, in compliance with
the provisions of the Credit Agreement.
 
 
Yours faithfully











 
 
H-3-9

--------------------------------------------------------------------------------

 

16 December 2011
Page 10
Weil, Gotshal & Manges


SCHEDULE

1  
A copy of the Secretary’s certificate given by Alistair Peel (for and on behalf
of Willis Corporate Secretarial Services Limited, the Secretary of each of the
English Companies) for and on behalf of each of the English Companies
respectively and dated 16 December 2011, attaching:

 
1.1  
a copy of the certificate of incorporation of:

 
1.1.1  
Trinity dated 25 June 1998;

 
1.1.2  
TA I dated 25 June 1998;

 
1.1.3  
WGL dated 25 February 1959; and

 
1.1.4  
Willis Investment dated 20 August 2008;

 
1.2  
a copy of the certificate of incorporation on change of name of:

 
1.2.1  
Trinity dated 17 July 1998, 8 December 1999 and 3 April 2009;

 
1.2.2  
TA I dated 17 July 1998; and

 
1.2.3  
WGL dated 1 April 1959, 28 December 1966, 27 October 1976, 6 July 1981, 8
October 1990, 11 October 1991, 10 November 1998 and 1 October 1999;

 
1.3  
a copy of the memorandum and articles of association of each of the English
Companies;

 
1.4  
a copy of the minutes of the board of directors of each of the English Companies
dated 9 December 2011, approving, amongst other things, the execution of the
Agreements to which each English Company is a party;

 
1.5  
a copy of the register of directors and secretaries of each of the English
Companies;

 
1.6  
a copy of the incumbency certificate of each of the English Companies;

 
1.7  
a copy of the power of attorney of:

 
1.7.1  
Trinity appointing the individuals specified therein as its true and lawful
attorneys to do all things, perform all acts and execute all documents necessary
in connection with the Agreements dated 9 December 2011;

 
1.7.2  
TA I appointing the individuals specified therein as its true and lawful
attorneys to do all things, perform all acts and execute all documents necessary
in connection with the Agreements dated 9 December 2011;

 
 
 
H-3-10

--------------------------------------------------------------------------------

 

16 December 2011
Page 11
Weil, Gotshal & Manges

 
1.7.3  
WGL appointing the individuals specified therein as its true and lawful
attorneys to do all things, perform all acts and execute all documents necessary
in connection with the Agreements dated 9 December 2011; and

 
1.7.4  
Willis Investment appointing the individuals specified therein as its true and
lawful attorneys to do all things, perform all acts and execute all documents
necessary in connection with the Agreements dated 9 December 2011.

 
2  
A copy of the executed Agreements.

 
 
H-3-11

--------------------------------------------------------------------------------

 

EXHIBIT H-4


Edwin T.H. Liem
Office: +31 20 551 7514
edwin.liem@bakermckenzie.com
To:
Barclays Bank PLC, as Administrative Agent
For the Lenders
745 Seventh Avenue
New York, NY 10019
United States of America
 


 
December 16, 2011
 
Re:         Willis Netherlands Holdings B.V.




Dear Sirs,
 
You have requested us to render an opinion on matters of Dutch law in relation
to Willis Netherlands Holdings B.V., a company organized and existing under the
laws of the Netherlands, having its corporate seat in Amsterdam, The
Netherlands, with address Hoogoorddreef 60, 1101 BE Amsterdam Zuidoost, The
Netherlands, registered with the trade register under number 34367289 (the
"Company"), in connection with a Guaranty Agreement dated December 16, 2011 (the
"Agreement") by and between Trinity Acquisition plc as Borrower, Willis Group
Holdings Public Limited Company as Parent, the Company as Guarantor, the other
Guarantors and Barclays Bank PLC as Administrative Agent. Pursuant to the
Agreement, the Company will become a Guarantor as defined in the Agreement.
 
Unless otherwise specified herein, terms as defined in the Agreement have the
same meaning in this opinion.


Scope of Opinion


This opinion is given only with respect to Dutch law in force at the date of
this opinion letter as applied by the Dutch courts. No opinion is expressed or
implied as to the laws of any other jurisdiction.

1/10
 
H-4-1

--------------------------------------------------------------------------------

 






39216509-000004/THL/PFL

Documents Examined


For the purposes of rendering this opinion, we have examined copies of the
following documents (the "Documents"):
 
(a)
the Agreement, a copy of which is attached hereto as Schedule 1;

 
(b)
the resolution in writing by the board of managing directors of the Company,
dated December 16, 2011, of which a copy is attached hereto as Schedule 2 (the
"Board Resolution"), containing among others a power of attorney granted to Mr.
Adriaan Cornelis Konijnendijk, to execute the Agreement and to do all such acts
as may be ancillary thereto on behalf of the Company (the "Power of Attorney");

 
(c)
the resolution in writing by the general meeting of shareholders (algemene
vergadering van aandeelhouders) of the Company, dated December 16, 2011, of
which a copy is attached hereto as Schedule 3 (the "Shareholders Resolution",
and jointly with the Board Resolution, the "Resolutions");

 
(d)
the deed of incorporation of the Company, executed on November 27, 2009 before
Tjien Hauw Liem, Esq., civil law notary officiating in Amsterdam (the
"Incorporation Deed");

 
(e)
the excerpt dated December 16, 2011 in relation to the registration of the
Company at the trade register in Amsterdam (the "Trade Register") under file
number 34367289 (the "Excerpt");

 
(f)
the Shareholders Register of the Company (the "Shareholders' Register").



Assumptions


For the purpose of rendering this opinion we have assumed:


(i)
that (a) the Incorporation Deed is a valid notarial deed (notariële akte) and
that the contents thereof are correct and complete and (b) there were no defects
in the incorporation of the Company (not appearing on the face of the
Incorporation Deed) on the basis of which a court might dissolve the Company;



(ii)
that the articles of association of the Company as included in the Incorporation
Deed (the "Articles") are the articles of association of the Company as in force
on the date hereof (although not constituting conclusive evidence thereof, our
assumption is supported by the contents of the Excerpt);

 
2/10
H-4-2

--------------------------------------------------------------------------------

 

(iii)
that the information contained in the Excerpt, the Shareholders’ Register and
the Resolutions is complete, true and correct as of the date hereof;



(iv)
without independent investigation, the accuracy of the statements made (whether
orally or in writing) by the officials of (i) the Trade Register, (ii) the civil
registrar (civiele griffie) of the district court (arrondissementsrechtbank) of
Amsterdam and (iii) the office of the bankruptcy registrar
(faillissementsgriffie) of the district court of Amsterdam;



(v)
the conformity to the originals of all documents submitted to us as copies and
the genuineness of all signatures on the original documents, and that the
signatures appearing on these documents are the signatures of the persons
purporting to have signed such documents;



(vi)
the legal capacity (handelingsbekwaamheid) of all individuals who have signed
any of the Agreement and the Resolutions or have given or will give
confirmations on which we rely;



(vii)
the due incorporation, valid existence and good standing -where such concept is
relevant- and the corporate power and authority of, the due authorization and
execution of the Agreement by, each of the parties thereto, other than the
Company, under any applicable law and the due delivery of the Agreement under
any applicable law in which such concept is relevant;



(viii)
the due compliance with all matters of, and the validity, binding effect and
enforceability of the Agreement under any applicable law, other than Dutch law,
and in any jurisdiction, other than the Netherlands, in which any obligation
under the Agreement is to be performed;



(ix)
that since the Incorporation Deed no deeds of merger (fusie) or demerger
(splitsing) to which the Company is party have been executed before a civil law
notary; that the Company has not been dissolved (ontbonden) granted a moratorium
of payment (surseance van betaling verleend) or declared bankrupt (failliet
verklaard). In this respect we inform you that the office of the bankruptcy
registrar of the court of Amsterdam has confirmed to us by telephone at the date
hereof that on or prior to the date hereof, the Company has not been declared
bankrupt and has not been granted a moratorium of payments and that no petition
has been presented, nor an order made by a court, for the bankruptcy or
moratorium of payments of the Company. Although not constituting conclusive
evidence thereof, our assumption is supported by (i) the contents of the Excerpt
and (ii) information obtained by telephone today from the office of the
bankruptcy registrar of the court of Amsterdam. In connection herewith, we note,
however, that it is possible that after our telephone call a petition is made to
the office of the bankruptcy registrar of the court of Amsterdam to have the
Company

 
3/10
H-4-3

--------------------------------------------------------------------------------

 
 
 
declared bankrupt or to grant a moratorium of payments. Such bankruptcy or
moratorium of payments would have retroactive effect from 00.00 hours of this
date. The Trade Register has confirmed to us that on or prior to the date
hereof, (a) the Company has not filed a resolution for its voluntary liquidation
(vrijwillige liquidatie) and (b) that the Trade Register is not itself taking
steps to have the Company dissolved. We have not performed any further
investigation in this respect;

 
(x)
that the Company has not installed a works council (ondernemingsraad) within the
meaning of the Dutch Works Council Act (Wet op de ondernemingsraden);



(xi)
that the Agreement constitutes legal, valid, binding and enforceable obligations
of all parties thereto, under the applicable laws of New York and /or any other
laws to which all parties are subject, other than the Company and under the laws
of the Netherlands;



(xii)
that the Resolutions have not been revoked or amended and are in full force and
effect without modification as per the date hereof;



(xiii)
that since the Borrower is an indirect, wholly owned subsidiary of the Company,
the Company derives a benefit from entering into the Agreement, and that the
entering into the Agreement is in the corporate interest of the Company which
assumption - although not constituting conclusive evidence - is supported by a
statement in the Board Resolution.



We have understood that the Agreement is expressed to be governed by the laws of
the State of New York, or in any event by laws other than the laws of the
Netherlands. We express no opinion as to the validity of the Agreement under the
laws of the State of New York, and any laws (including the laws of the European
Union) other than the laws of the Netherlands, in force at the date hereof as
applied and interpreted according to present duly published case law of the
Dutch courts, administrative rulings and authoritative literature and no opinion
is given that the future or continued performance of any of the Company’s
obligations or the consummation of the transactions contemplated by the
Agreement will not contravene such laws, application or interpretation. We do
not give any opinion on any matters of fact, tax law, anti-trust law, treaties
or international law, including without limitation the law of the European
Union, unless implemented in Dutch law.
 
We have further relied on the statements made by the board of managing directors
of the Company in the Board Resolution and the statements made by the
shareholder of the Company in the Shareholders Resolution and we have assumed
without independent investigation, except as indicated otherwise herein, that
such statements are correct and true.
 
 
4/10
H-4-4

--------------------------------------------------------------------------------

 

Terms and expressions of law and of legal concepts as used in this opinion have
the meaning in this opinion attributed to them under the Dutch law and this
opinion should be read and understood accordingly. This opinion may, therefore,
only be relied upon under the express condition that any issues of
interpretation or liability arising thereunder will be governed by Dutch law and
exclusively be brought before a Dutch court.
 
We have not been concerned with investigating or verifying the accuracy of any
facts, representations or warranties set out in any of the Documents reviewed by
us for the purpose of rendering this opinion, with the exception of those
matters on which we specifically and expressly give our opinion. To the extent
that the facts stated in any of the Documents (or orally confirmed) are relevant
to the contents of this opinion, we have assumed, that such facts,
representations and warranties are correct, save to those matters on which we
specifically and expressly give our opinion.
 
Opinion
 
Based upon the foregoing (including the assumptions set forth above) and subject
to the qualifications listed herein and subject to any facts, circumstances,
events or documents not disclosed to us in the course of our examination
referred to above, we are, at the date hereof, of the opinion that:
 
I.           Corporate Status of the Company
 
The Company is duly incorporated as a private limited liability company
(Besloten Vennootschap met beperkte aansprakelijkheid) and is validly existing
and since the Company has not been dissolved, is not in liquidation, has not
merged nor demerged as a result of which the Company ceased to exist, has not
been declared bankrupt and has not been granted suspension of payments, it may
be considered in good standing (an expression, however, which has no recognized
meaning under Netherlands law).
 
II.           Corporate capacity / Corporate actions
 
The Company has the necessary corporate capacity to enter into and perform the
Agreement to which it is a party, and has taken all necessary corporate actions
to authorize the execution, delivery and performance of the Agreement.
 
III.           Due execution
 
In accordance with article 19.1 of the Articles, the board of managing directors
of the Company shall represent the Company. The authority to represent the
Company shall also be vested in a managing director A and a managing director B
acting jointly.
 
5/10
H-4-5

--------------------------------------------------------------------------------

 

 
According to the Excerpt the board of managing directors of the Company consists
of Adriaan Cornelis Konijnendijk, Dennis Beets, Paulus Cornelis Gerhardus van
Duuren, Charles William Mooney and Sarah Joan Turvill (jointly the "Board
Members").
 
Since the Board Resolution, which contains the Power of Attorney, is expressed
to have been executed by the Board Members, the Power of Attorney has been
validly issued on behalf of the Company.
 
Thus, the execution of the Agreement on behalf of the Company by means of the
signature of Mr. Konijnendijk (which is expressed to have taken place in the
Netherlands) constitutes a due execution of the Agreement on behalf of the
Company.
 
Under Dutch law the Company is not required to have a company seal that shall be
applied on documents in order for those documents to become binding upon the
Company.
 
IV.           Validity
 
Assuming the obligations on the part of the Company contained in the Agreement
are valid and legally binding and enforceable against the Company under the laws
of the State of New York that govern the Agreement, such obligations are valid
and legally binding and enforceable against the Company in accordance with its
terms.
 
V.           Choice of law
 
The Dutch courts will recognize and give effect to the choice of the laws of the
State of New York to govern the Agreements.
 
VI.           No filings or consents
 
No consents, licenses and approvals of any administrative agency or governmental
or other body in the Netherlands are required as of the date hereof pursuant to
Dutch law in connection with the execution and delivery by the Company of the
Agreement and for the performance by the Company of the terms thereof, and for
the validity and enforceability thereof.
 
VII.           Non-conflict or violation
 
The entry into and performance by the Company of the Agreement does not and will
not conflict with any present statute, law or governmental regulation in the
Netherlands to which the Company is subject, or violate any provisions of the
Articles.
 
6/10
H-4-6

--------------------------------------------------------------------------------

 



VIII.           Pari passu


Assuming that the Agreement does not deviate there from and that under the laws
of the State of New York, to which the Agreement is expressed to be subject, the
same applies in absence of any deviating contractual provisions, the obligations
of the Company under the Agreement will rank at least pari passu with all other
outstanding unsecured and unsubordinated obligations of the Company, save for
any claims which are preferred by any bankruptcy, insolvency, liquidation or
other similar laws of general application.
 
IX.           No license


It is not necessary under the laws of the Netherlands that the Guaranteed
Parties (as defined in the Agreement) be licensed, qualified or otherwise
entitled to carry on business in the Netherlands in order for the Guaranteed
Parties to enforce its rights under the Agreement.
 
Qualifications


The opinions expressed above are subject to the following qualifications:
 
(A)
The opinions expressed herein may be affected or limited by (a) the general
defenses available to obligors under Dutch law in respect of the validity and
enforceability of agreements and (b) the provisions of any applicable bankruptcy
(faillissement), insolvency, fraudulent conveyance (actio pauliana),
reorganisation, moratorium of payment (surseance van betaling) and other or
similar laws of general application now or hereafter in effect, relating to or
affecting the enforcement or protection of creditors' rights.



(B)
The rights and obligations of the parties to the Agreement are subject to (a)
the principle of reasonableness and fairness (redelijkheid en billijkheid),
which under Dutch law, to the extent this would apply, governs the relationship
between the parties to a contract and which, in certain circumstances, may limit
or preclude the reliance on, or enforcement of, contractual terms and
provisions, and (b) the general defenses available to debtors under Dutch law in
respect of the validity, binding effect and enforceability of an agreement. In
particular, an agreement may be voided by the courts of the Netherlands if it
was made through undue influence (misbruik van omstandigheden), fraud (bedrog),
threat (bedreiging) or error (dwaling) of any of the parties to such agreement.

 
7/10
H-4-7

--------------------------------------------------------------------------------

 

 
(C)
The enforcement in Dutch courts is subject to Dutch procedural law. When
applying the law of any jurisdiction (including the Netherlands), the courts in
the Netherlands may:

-  
give effect to mandatory rules of the law of another jurisdiction with which the
situation has a close connection, if and to the extent that, under the laws of
the latter jurisdiction, those rules must be applied irrespective of the chosen
law;

-  
apply the laws of the Netherlands in a situation where they are mandatory
irrespective of the law otherwise applicable to the Agreement; and

-  
refuse to apply the law of any jurisdiction if such application is manifestly
incompatible with the principles of good morals (goede zeden) or public policy
(openbare orde) of the Netherlands.



(D)
Under the Dutch rules of corporate benefit, financial assistance and fraudulent
preference, the validity of a legal act (such as the execution of an agreement
or the giving of guarantees or security) performed by the Company may be
contested. In particular:



-  
The validity of a transaction may under Dutch law furthermore be affected by the
ultra vires (doeloverschrijding) provisions of article 2:7 of the Dutch Civil
Code. These provisions give legal entities the right to invoke the nullity of a
transaction if such transaction entered into by such entity cannot serve to
realize the objects of such entity and the other parties to such transaction
knew, or may not have been unaware, that such objects and purposes have been
exceeded. It is important to take into account (a) the text of the objects
clause in the articles of association of the entity, and (b) whether the entity
derives certain commercial benefit from the transaction;

-  
it is prohibited for the Company and any of its Dutch and foreign subsidiaries
to give guarantees or security or to act as joint and several debtor or to make
loans (unless in case of a private company with limited liability the loans do
not exceed the amount of the freely distributable reserves of the company and
the making of loans is permitted under its articles of association) for the
purpose of the subscription or other acquisition by third parties of shares in
the Company or of depository receipts issued in exchange for these shares; and;

-  
if a legal act performed by the Company is prejudicial to the interests of its
creditors, the validity of such legal act may in certain circumstances be
contested by such creditors or the public receiver in the bankruptcy of the
Company.

 
8/10
H-4-8

--------------------------------------------------------------------------------

 

 
(E)
In order to obtain a judgment which is enforceable against the Company in the
Netherlands, a claim should be brought against the Company before the competent
courts of the Netherlands.

In the absence of an applicable convention between the United States of America
and the Netherlands providing for the reciprocal recognition and enforcement of
judgments in civil and commercial matters, a judgment rendered by a court in the
United States of America against the Company will not be recognized and enforced
by the courts of the Netherlands.
The final judgment against the Company obtained in a New York court may be
submitted to the courts of the Netherlands and may be considered by the court as
evidence on how New York law should be applied in the relevant situation. The
courts of the Netherlands are, however, not obliged to follow such final
judgment.
 
(F)
The Excerpt may not completely and accurately reflect the corporate status and
position of the Company insofar as there may be a delay between the taking of a
corporate action and the filing of the necessary documentation at the Trade
Register and a further delay between such filing and an entry appearing on the
file of the Company at the Trade Register.



(G)
It should be noted in connection with the opinion under II. that under Dutch law
there is no concept of the delivery of documents which determines the validity
and/or binding effect of executed documents.



(H)
It should be noted in connection with the opinion under VI. that natural persons
and legal entities residing or established in the Netherlands can be designated
by the Dutch Central Bank (De Nederlandsche Bank N.V. ("DNB")) to report
financial information to DNB in accordance with the provisions of the Balance of
Payment Reporting Instructions 2003 (Rapportagevoorschriften
betalingsbalansrapportages 2003) issued by DNB pursuant to article 7 of the
External Financial Relations Act 1994 (Wet financiële betrekkingen buitenland
1994). Such reporting obligations do not affect the validity of the payments
made under the Agreement.



This opinion expresses and describes Dutch legal concepts in English and not in
their original Dutch terms; these concepts may not be identical to the concepts
described by the English translations; this opinion may therefore be relied upon
only on the express condition that it shall be governed by and that all words
and expressions used herein shall be construed and interpreted in accordance
with the laws of the Netherlands.
 
This opinion is addressed to you and may only be relied upon by you and may not
be relied upon by, be filed with or be transmitted to any other person, firm,
company, institution or entity without our prior written consent.
 
9/10
H-4-9

--------------------------------------------------------------------------------

 

 
This opinion is solely rendered by Baker & McKenzie Amsterdam N.V., and Baker &
McKenzie Amsterdam N.V., with the exclusion of any of its officers, employees,
legal professionals and affiliates, is the sole entity responsible for this
opinion. Any liability of Baker & McKenzie Amsterdam N.V. pursuant to this
opinion shall be limited to the amount covered by its liability insurance.
 
In issuing this opinion we do not assume any obligations to notify or to inform
you of any developments subsequent to its date might render its contents untrue
or inaccurate in whole or in part of such time.
 
This opinion is strictly limited to the matters stated herein and may not read
as extending by implication to any matters not specifically referred to. Nothing
in this opinion should be taken as expressing an opinion in respect of any
document examined in connection with this opinion except as expressly confirmed
herein.
 
Yours sincerely,
 
Baker & McKenzie Amsterdam N.V.




_____________________
Edwin T.H. Liem





10/10
 
H-4-10
 
